


Exhibit 20.21



--------------------------------------------------------------------------------

MASTER INDENTURE
DATED AS OF DECEMBER 23, 2013
___________________
BETWEEN
SPIRIT MASTER FUNDING VII, LLC,
AS AN ISSUER,
AND
CITIBANK, N.A.    
AS INDENTURE TRUSTEE
NET-LEASE MORTGAGE NOTES








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
2
Section 1.01
Definitions.
2
Section 1.02
Rules of Construction.
24
ARTICLE II THE NOTES
25
Section 2.01
Forms; Denominations.
25
Section 2.02
Execution, Authentication, Delivery and Dating.
26
Section 2.03
Certification of Receipt of the Collateral.
28
Section 2.04
The Notes Generally; New Issuances.
28
Section 2.05
Registration of Transfer and Exchange of Notes.
31
Section 2.06
Book-Entry Notes.
38
Section 2.07
Mutilated, Destroyed, Lost or Stolen Notes.
40
Section 2.08
Noteholder Lists.
41
Section 2.09
Persons Deemed Owners.
41
Section 2.10
Payment Account.
41
Section 2.11
Payments on the Notes.
42
Section 2.12
Final Payment Notice.
47
Section 2.13
Compliance with Withholding Requirements.
47
Section 2.14
Cancellation.
47
Section 2.15
The Hedge Agreements.
48
Section 2.17
Tax Treatment of the Notes and the Issuers.
49
Section 2.18
Cashflow Coverage Reserve Account.
49
Section 2.19
Representations and Warranties With Respect To Mortgage Loans, Mortgaged
Properties and Leases.
50
Section 2.20
Satisfaction of the Rating Condition.
52
Section 2.21
Reserve Accounts.
52
ARTICLE III SATISFACTION AND DISCHARGE
53
Section 3.01
Satisfaction and Discharge of Indenture.
53
Section 3.02
Application of Trust Money.
54
ARTICLE IV EVENTS OF DEFAULT; REMEDIES
54
Section 4.01
Events of Default.
54
Section 4.02
Acceleration of Maturity; Rescission and Annulment.
55
Section 4.03
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee.
56
Section 4.04
Remedies.
58
Section 4.05
Application of Money Collected.
59
Section 4.06
Limitation on Suits.
59
Section 4.07
Unconditional Right of Noteholders to Receive Principal and Interest.
60


-i-



--------------------------------------------------------------------------------




Section 4.08
Restoration of Rights and Remedies.
60
Section 4.09
Rights and Remedies Cumulative.
60
Section 4.10
Delay or Omission Not Waiver.
60
Section 4.11
Control by Requisite Global Majority.
61
Section 4.12
Waiver of Past Defaults.
61
Section 4.13
Undertaking for Costs.
62
Section 4.14
Waiver of Stay or Extension Laws.
62
Section 4.15
Sale of Collateral.
62
Section 4.16
Action on Notes.
63
ARTICLE V THE INDENTURE TRUSTEE
64
Section 5.01
Certain Duties and Responsibilities.
64
Section 5.02
Notice of Defaults.
69
Section 5.03
Certain Rights of Indenture Trustee.
69
Section 5.04
Compensation; Reimbursement; Indemnification.
71
Section 5.05
Corporate Indenture Trustee Required; Eligibility.
72
Section 5.06
Authorization of Indenture Trustee.
73
Section 5.07
Merger, Conversion, Consolidation or Succession to Business.
73
Section 5.08
Resignation and Removal; Appointment of Successor.
73
Section 5.09
Acceptance of Appointment by Successor.
75
Section 5.10
Unclaimed Funds.
75
Section 5.11
Illegal Acts.
76
Section 5.12
Communications by the Indenture Trustee.
76
Section 5.13
Separate Indenture Trustees and Co-Trustees.
76
Section 5.14
Representations and Warranties of the Indenture Trustee.
78
ARTICLE VI REPORTS TO NOTEHOLDERS
79
Section 6.01
Reports to Noteholders and Others.
79
Section 6.02
Access to Certain Information.
80
ARTICLE VII REDEMPTION; SERIES ENHANCEMENT
82
Section 7.01
Redemption of the Notes.
82
Section 7.02
Series Enhancement.
83
ARTICLE VIII SUPPLEMENTAL INDENTURES; AMENDMENTS
84
Section 8.01
Supplemental Indentures or Amendments Without Consent of Noteholders.
84
Section 8.02
Supplemental Indentures With Consent.
85
Section 8.03
Delivery of Supplements and Amendments.
86
Section 8.04
Series Supplements.
87
Section 8.05
Execution of Supplemental Indentures, Etc.
88
ARTICLE IX COVENANTS; WARRANTIES
88
Section 9.01
Maintenance of Office or Agency.
88
Section 9.02
Existence and Good Standing.
88


-ii-



--------------------------------------------------------------------------------




Section 9.03
Payment of Taxes and Other Claims.
88
Section 9.04
Validity of the Notes; Title to the Collateral; Lien.
89
Section 9.05
Protection of Collateral Pool.
90
Section 9.06
Issuer Covenants and Representations.
91
Section 9.07
Affirmative Covenants.
92
Section 9.08
Negative Covenants.
95
Section 9.09
Statement as to Compliance.
95
Section 9.10
Issuers May Consolidate, Etc., Only on Certain Terms.
96
ARTICLE X COVENANTS REGARDING MORTGAGED PROPERTIES
97
Section 10.01
Insurance.
97
Section 10.02
Mortgage Loans, Leases and Rents.
97
Section 10.03
Compliance With Laws.
98
Section 10.04
Estoppel Certificates.
99
Section 10.05
Other Rights, Etc.
99
Section 10.06
Right to Release Any Portion of the Collateral Pool.
100
Section 10.07
Environmental Covenants.
100
ARTICLE XI COSTS
101
Section 11.01
Performance at the Issuers’ Expense.
101
ARTICLE XII MISCELLANEOUS
102
Section 12.01
Execution Counterparts.
102
Section 12.02
Compliance Certificates and Opinions, Etc.
102
Section 12.03
Form of Documents Delivered to Indenture Trustee.
102
Section 12.04
No Oral Change.
103
Section 12.05
Acts of Noteholders.
103
Section 12.06
Computation of Percentage of Noteholders.
103
Section 12.07
Notice to the Indenture Trustee, the Issuers and Certain Other Persons.
104
Section 12.08
Notices to Noteholders; Notification Requirements and Waiver.
104
Section 12.09
Successors and Assigns.
104
Section 12.10
Interest Charges; Waivers.
105
Section 12.11
Severability Clause.
105
Section 12.12
Governing Law.
105
Section 12.13
Effect of Headings and Table of Contents.
105
Section 12.14
Benefits of Indenture.
106
Section 12.15
Trust Obligation.
106
Section 12.16
Inspection.
106
Section 12.17
Method of Payment.
106
Section 12.18
Limitation on Liability of the Issuers.
106
Section 12.19
Non-Petition.
107
Section 12.20
Non-Recourse.
107




-iii-



--------------------------------------------------------------------------------




Exhibits
Exhibit A-1        Form of Restricted Global Net-Lease Mortgage Note
Exhibit A-2        Form of Regulation S Global Net-Lease Mortgage Note
Exhibit A-3        Form of Definitive Global Net-Lease Mortgage Note
Exhibit B        Form of Trustee Report
Exhibit C-1        Form of Transferor Certificate for Transfers of Definitive
Notes
Exhibit C-2
Form of Transferee Certificate for Transfers of Definitive Notes

Exhibit D-1
Form of Transfer Certificate for Transfers From Regulation S Global Note to
Restricted Global Note

Exhibit D-2
Form of Transfer Certificate for Transfer from Restricted Global Note to
Regulation S Global Note During the Restricted Period

Exhibit D-3
Form of Transfer Certificate for Transfer from Restricted Global Note to
Regulation S Global Note After the Restricted Period

Exhibit D-4
Form of Regulation S Letter for Exchange of Interests in the Temporary
Regulation S Global Note for Interests in the Permanent Regulation S Global Note

Exhibit E-1
Form of Certificate with Respect to Information Request by Beneficial Owner

Exhibit E-2
Form of Certificate with Respect to Information Request by Prospective Purchaser

Exhibit F
Form of NRSRO Certification



Schedules


Schedule I-A
Representations and Warranties with Respect to Mortgage Loans

Schedule I-B
Representations and Warranties with Respect to Mortgaged Properties (Other than
Mortgaged Properties Securing Mortgage Loans Included in the Collateral Pool)
and Leases




-iv-



--------------------------------------------------------------------------------




MASTER INDENTURE, dated as of December 23, 2013 (as amended, modified or
supplemented from time to time as permitted hereby, the “Indenture”), between
Spirit Master Funding VII, LLC, a Delaware limited liability company, as an
issuer (the “Issuer”), and Citibank, N.A., a national banking association, not
in its individual capacity, but solely as Indenture Trustee (the “Indenture
Trustee”) under this Indenture.
PRELIMINARY STATEMENT
The Issuers (as defined herein) have duly authorized the execution and delivery
of this Indenture to provide for the issuance from time to time of one or more
series of Net-Lease Mortgage Notes (collectively, the “Notes”), to be issued
pursuant to this Indenture. The Notes issuable under this Indenture shall be
issued in series (each, a “Series”), as from time to time may be created by
supplements (each, a “Series Supplement”) to this Indenture.
In connection with each Series of Notes issued under this Indenture, the
applicable Issuers may enter into agreements with other entities that will
provide credit enhancement or other protection for the Holders of a Series of
Notes and the applicable Issuers will incur obligations under the terms of such
agreements.
All things necessary to make the Notes, when the Notes are executed by the
applicable Issuers and authenticated and delivered by the Indenture Trustee
hereunder and duly issued by such Issuers, the valid and legally binding
obligations of such Issuers enforceable in accordance with their terms, and to
make this Indenture a valid and legally binding agreement of such Issuers
enforceable in accordance with its terms, have been done.
GRANTING CLAUSE
Each of the Issuers hereby Grants to the Indenture Trustee on the applicable
Series Closing Date, for the benefit of the Indenture Trustee and the
Noteholders, all of such Issuer’s right, title and interest in and to the assets
of such Issuer, whether now owned or hereafter acquired by such Issuer, or in
which such Issuer now has or at any time in the future may acquire any right,
title or interest, together with the assets of any other Issuers (individually,
the “Collateral” and, collectively, the “Collateral Pool”), including, without
limitation, (i) such Issuer’s Mortgaged Properties (other than Mortgaged
Properties securing Mortgage Loans), (ii) each of the Leases with respect to
such Mortgaged Properties and all payments required thereunder on and after the
applicable First Collateral Date with respect thereto, (iii) such Issuer’s
Mortgage Loans and all payments required thereunder on and after the applicable
First Collateral Date with respect thereto, (iv) all of such Issuer’s right,
title and interest in all fixtures and reserves and escrows, if any, related to
such Issuer’s Mortgaged Properties, (v) any guarantees of and security for the
Tenants’ obligations under the Leases, including any security deposits
thereunder, (vi) all of such Issuer’s rights under the applicable Performance
Undertaking and Environmental Indemnity Agreement, (vii) all of such Issuer’s
rights (but none of its obligations) under the Property Transfer Agreements,
(viii) the Collection Account, the Release Account, the Lockbox Accounts, the
Cashflow Coverage Reserve Account, the Payment Account, any sub-accounts of such
accounts and any other accounts established under the Transaction Documents for
purposes of receiving, retaining and distributing amounts received in respect of
the Collateral Pool and making payments to the holders of the Notes and making




--------------------------------------------------------------------------------




distributions to the holders of the LLC Interests, and all funds and Permitted
Investments as may from time to time be deposited therein, (ix) all present and
future claims, demands and causes of action in respect of the foregoing, and (x)
all proceeds of the foregoing of every kind and nature whatsoever, including,
without limitation, all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
rights to payment of any and every kind and other forms of obligations and
receivables, instruments and other property that at any time constitute all or
part of or are included in the proceeds of the foregoing.
The foregoing Grants are made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Notes, and to secure
compliance with the provisions of this Indenture, all as provided in this
Indenture and each Series Supplement. Any amounts, proceeds or other property
expressly released from the lien of the Indenture shall cease to constitute
“Collateral” and shall cease to be part of the “Collateral Pool”.
LIMITED RECOURSE
The obligation of the Issuers to make payments of principal of and interest on
the Notes are limited recourse obligations of the applicable Issuers that are
secured solely by and are payable solely from the related Collateral and only to
the extent proceeds and distributions on such Collateral are allocated for their
benefit under the terms of this Indenture. The holders of the Notes shall have
no recourse to any other assets of the Issuer. In the event the Collateral has
been exhausted and any of the Notes have not been paid in full, then any and all
amounts that are still due on such Notes shall be extinguished and shall not
revive, and such Notes shall be cancelled.
GENERAL COVENANT
IT IS HEREBY COVENANTED AND DECLARED that the Notes are to be authenticated and
delivered by the Indenture Trustee on the applicable Series Closing Dates, that
the Collateral is to be held by or on behalf of the Indenture Trustee and that
moneys in or from the Collateral Pool are to be applied by the Indenture Trustee
for the benefit of the Noteholders, subject to the further covenants, conditions
and trusts hereinafter set forth, and each Issuer does hereby represent and
warrant, and covenant and agree, to and with the Indenture Trustee, for the
equal and proportionate benefit and security of each Noteholder, as follows:
ARTICLE I

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
Section 1.01    Definitions.
Whenever used in this Indenture, including in the Preliminary Statement, the
Granting Clause and the General Covenant hereinabove set forth, the following
words and phrases, unless the context otherwise requires, shall have the
meanings specified in this Section 1.01 or, if not specified in this Section
1.01, then in the Property Management Agreement.

-2-

--------------------------------------------------------------------------------




“1933 Act”:  The Securities Act of 1933, as amended, and the rules, regulations
and published interpretations of the SEC promulgated thereunder from time to
time.
“1939 Act”: The Trust Indenture Act of 1939, as amended, and the rules,
regulations and published interpretations of the SEC promulgated thereunder from
time to time.
“1940 Act”: The Investment Company Act of 1940, as amended, and the rules,
regulations and published interpretations of the SEC promulgated thereunder from
time to time.
“17g-5 Information Provider”: The Indenture Trustee, acting in such capacity.
“17g-5 Website”: The internet website of the 17g-5 Information Provider,
initially located at www.sf.citidirect.com under the tab “NRSRO”, access to
which is limited to Rating Agencies and NRSROs who have provided an NRSRO
Certification.
“Account Control Agreement”: As defined in the Property Management Agreement.
“Accrual Period”: With respect to any Class of Notes, as defined in the
applicable Series Supplement.
“Act”: As defined in Section 12.05.
“Additional Rent”: As defined in the Property Management Agreement.
“Additional Servicing Compensation”: As defined in the Property Management
Agreement.
“Advance”: As defined in the Property Management Agreement.
“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Affirmative Rating Condition”: With respect to any action or event or proposed
action or event, a condition that will be satisfied upon the provision by each
Rating Agency (then rating any Notes at the request of any Issuer) of
confirmation in writing (including via electronic mail or the publication of a
press release) that such action or event, or proposed action or event, will not
result in the downgrade, qualification or withdrawal of its then current ratings
of any Notes that it is then rating at the request of any Issuer; provided, that
the Affirmative Rating Condition also shall be deemed satisfied with respect to
a single Series in the event 100% of the Noteholders of such Series consent to
or approve such action or proposed action or event or proposed action or event.

-3-

--------------------------------------------------------------------------------




“Aggregate Collateral Value”: On any date of determination, the sum of the
Collateral Values of the Mortgage Loans and Mortgaged Properties (that do not
otherwise secure Mortgage Loans), that are included in the Collateral Pool.
“Aggregate Note Principal Balance”: For any date of determination and any
Series, the sum of the Class Principal Balances of each Class of Notes of such
Series.
“Aggregate Series Principal Balance”: On any date of determination, the sum of
the Aggregate Note Principal Balances of each outstanding Series, in each case
after giving effect to any payments of principal on such date.
“Anticipated Repayment Date”: For any Series of Notes, the Anticipated Repayment
Date for such Series of Notes, as specified in the related Series Supplement.
“Applicable Laws”: As defined in Section 10.03(a).
“Appraised Value”: As defined in the Property Management Agreement.
“Authenticating Agent”: As defined in Section 2.02(b).
“Authorized Officer”: With respect to each Issuer, any person who is authorized
to act for such Issuer and who is identified on the list delivered by such
Issuer to the Indenture Trustee on each Series Closing Date (as such list may be
modified or supplemented from time to time thereafter).
“Automotive Parts and Services”: A Business Sector that includes all retail
automotive establishments, including auto parts stores (SIC 5531), automotive
services, except repair and carwashes (SIC 7549) and general automotive repair
shops (SIC 7538).
“Available Amount”: As defined in the Property Management Agreement.
“Average Cashflow Coverage Ratio”: As defined in the Property Management
Agreement.
“Back-Up Fee”: As defined in the Property Management Agreement.
“Back-Up Manager”: As defined in the Property Management Agreement.
“Bank”: Citibank, N.A., a national banking association, in its individual
capacity and not as Indenture Trustee, or any successor thereto.
“Banking Facilities”: A Business Sector that includes consumer banking and
credit union locations (SIC 6061).
“Bankruptcy Code”: As defined in the Property Management Agreement.

-4-

--------------------------------------------------------------------------------




“Book-Entry Custodian”: Initially, the Indenture Trustee and thereafter, such
other bank or trust company as the Indenture Trustee shall appoint pursuant to
Section 2.06(a).
“Book-Entry Note”: Any Note registered in the name of the Depository or its
nominee.
“Borrower”: As defined in the Property Management Agreement.
“Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by law or executive order to
remain closed in New York, New York, Scottsdale, Arizona, or any other city in
which the principal office of the Issuer, the Primary Servicing Office of the
Property Manager or the Special Servicer or the Indenture Trustee’s Office is
located.
“Business Sector”: With respect to any Industry Group, any of the following
business sectors: Automotive Parts and Services, Banking Facilities, Car Washes,
Convenience Stores, Drug Stores, Education Facilities, Gas/Propane Facilities,
Health Clubs/Gyms, Interstate Travel Plazas, Light Manufacturing, Medical
Offices and Specialty Medical Facilities, Movie Theaters, Plumbing/Electrical
Facilities, Poultry Distribution Facilities, Recreational Facilities,
Restaurants and Specialty Retailers. Additional Business Sectors may be
indicated in any of the Series Supplements.
“Car Washes”: A Business Sector that encompasses facilities that provide
cleaning, washing and waxing and services for cars, trucks, vans and trailers
(SIC 7542)
“Cash”: Coin or currency of the United States or immediately available federal
funds, including such funds delivered by wire transfer.
“Cashflow Coverage Ratio”: As defined in the Property Management Agreement.
“Cashflow Coverage Reserve Account”: The segregated account established in the
name of the Indenture Trustee pursuant to Section 2.18 hereof.
“Cashflow Shortfall Amount”: As defined in Section 2.18(d).
“Class”: Collectively, all of the Notes bearing the same Series, alphabetical
and, if applicable, numerical class designations.
“Class Principal Balance”: With respect to any Class of Notes and any date of
determination, the aggregate initial principal amount specified in the
applicable Series Supplement for such Class of Notes, as such amount is reduced
by (x) any payments of principal actually made on the Notes of such Class prior
to such date of determination and (y) the principal balance of any Notes of such
Class canceled prior to the date of determination.
“Code”: The Internal Revenue Code of 1986, as amended.
“Collateral”: As defined in the Granting Clause hereto.

-5-

--------------------------------------------------------------------------------




“Collateral Agency Agreement”: The Collateral Agency Agreement, dated as of
December 23, 2013, among the Collateral Agent, the Issuer, Spirit Realty, any
Joining Party Issuer (as defined in the Collateral Agency Agreement) and Any
Joining Party Lender (as defined in the Collateral Agency Agreement), as
amended, supplemented or modified from time to time and any other Collateral
Agency Agreement as set forth in a Series Supplement.
“Collateral Agent”: Citibank, N.A., a national banking association, in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement, or its successor in interest, or any successor collateral agent
appointed as provided in the Collateral Agency Agreement.
“Collateral Defect”: As defined in the Property Management Agreement.
“Collateral Pool”: As defined in the Granting Clause hereto.
“Collateral Pool Expenses”: As defined in Section 2.11(b).
“Collateral Value”: As defined in the Property Management Agreement.
“Collection Account”: As defined in the Property Management Agreement.
“Collection Period”: As defined in the Property Management Agreement.
“Condemnation Proceeds”: As defined in the Property Management Agreement.
“Control Person”: With respect to any Person, any director, officer, partner,
member, manager, employee or agent of such Person or any other Person that
constitutes a “controlling person” within the meaning of Section 15 of the 1933
Act.
“Controlling Party”: With respect to any Series, as defined in the applicable
Series Supplement.
“Convenience Stores”: A Business Sector that includes all retail establishments
classified as convenience stores (SIC 5412), gasoline service stations (5541)
and retail establishments generally classified as gasoline stations (SIC 5500)
that also offer convenience store retail services.
“Corrected Lease”: As defined in the Property Management Agreement.
“Corrected Loan”: As defined in the Property Management Agreement.
“Cure Party”: As defined in the Property Management Agreement.
“Current Cashflow Coverage Ratio”: With respect to any Determination Date, the
Cashflow Coverage Ratio for the Determination Date for the Collection Period
most recently ended.

-6-

--------------------------------------------------------------------------------




“Custodian”: U.S. Bank National Association, a national banking association or a
custodian on its behalf, or its successor in interest.
“Custodian Fee”: A per annum amount equal to the product of (a) 0.0009% and (b)
the Aggregate Series Principal Balance, subject to a minimum annual fee of
$4,000.
“Custody Agreement”: The Custody Agreement, dated as of December 23, 2013, among
the Issuer, the Trustee, the Custodian and any joining party issuers, each as a
co-Issuer, as the same may be amended.
“Deemed Rating Condition Agency”: KBRA, and any other Rating Agency specified as
a “Deemed Rating Condition Agency” in a Series Supplement.
“Deferred Post ARD Additional Interest”: With respect to any Payment Date and
any Series of Notes, the applicable accrued and unpaid Post-ARD Additional
Interest from any prior Payment Date in respect of the Notes of such Series. The
Post-ARD Additional Interest with respect to each Class of Notes will be
calculated on a 30/360 basis or actual/360 basis, as indicated in the applicable
Series Supplement.
“Deficiency”: As defined in Section 2.15.
“Definitive Note”: As defined in Section 2.06(a).
“Depository”: The Depository Trust Company or any successor depository hereafter
named as contemplated by Section 2.06. The nominee of the initial Depository,
for purposes of registering such Notes that are Book-Entry Notes, is Cede & Co.
The Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(4) of the Uniform Commercial Code of the State of New York and a
“clearing agency” registered pursuant to the provisions of Section 17A of the
Securities Exchange Act of 1934, as amended.
“Depository Participant”: A broker, dealer, bank or other financial institution
or other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.
“Determination Date”: As to any Payment Date, the 7th day of the month in which
such Payment Date occurs or, if such 7th day is not a Business Day, the Business
Day immediately succeeding such 7th day.
“Drug Stores”: A Business Sector that includes all retail establishments
classified as drug stores (SIC 5912) that offer pharmacy services and general
retail (and are not grocery store locations).
“Early Amortization Event”: An Early Amortization Event will occur (A) as of any
Determination Date, if the Average Cashflow Coverage Ratio for such
Determination Date is less than the Early Amortization Threshold; provided that,
following the occurrence of any such Early Amortization Event, if, as of any
date of determination, the Cashflow Coverage Ratio as of the three most recent
Determination Dates (including any Determination Date occurring on such

-7-

--------------------------------------------------------------------------------




date of determination) exceeded the Early Amortization Threshold as of such date
of determination, then such Early Amortization Event will be deemed to be cured
for all purposes and no longer continuing as of such date of determination; (B)
if an Event of Default shall have occurred and shall not have been cured or
waived in accordance with this Indenture; (C) if (i) a Series Post ARD Event has
occurred and is continuing with respect to any Series and (ii) any of the Notes
are then rated more than two rating subcategories lower than the ratings
originally assigned to such Notes by any Rating Agency then rating such Notes at
the request of an Issuer; provided that, following the occurrence of any such
Early Amortization Event, if at any time (x) no Notes are rated more than two
subcategories lower than the ratings originally assigned to such Notes by any
Rating Agency then rating such Notes at the request of an Issuer or (y) no
Series Post ARD Event is continuing with respect to any Series, then such Early
Amortization Event will be deemed to have been cured for all purposes and no
longer continuing; (D) if a Series Post ARD Event has occurred and is continuing
with respect to more than one Series of Notes; provided that, following the
occurrence of any such Early Amortization Event, if at any time a Series Post
ARD Event is no longer continuing with respect to more than one Series of Notes,
then such Early Amortization Event will be deemed to have been cured for all
purposes and no longer continuing or (E) if any other “Early Amortization Event”
occurs as may be set forth in a Series Supplement that is specified as applying
to any Series (but only with respect to such Series for which such “Early
Amortization Event” applies). An Early Amortization Event under clause (A) of
the definition above may only be cured two times in any calendar year and may be
cured no more than five times in total (after which such Early Amortization
Event may no longer be cured).
“Early Amortization Threshold”: An amount that (x) in the event that a Series
Post ARD Event has occurred and is continuing, is equal to 1.25 or (y)
otherwise, is equal to 1.10; provided, that an Issuer may in its sole discretion
increase either such amount, provided that the Rating Condition is satisfied
with respect to such increase.
“Education Facilities”: A Business Sector that encompasses universities (SIC
8221), vocational/technical schools (SIC 8249), child day care facilities (SIC
83518531), private specialized K-12 facilities (SIC 8211) and public charter
schools (SIC 8211).
“Eligible Account”: Any of (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company, the long-term deposit
or long-term unsecured debt obligations of which (or of such institution’ s
parent holding company) are rated “A-” or better by S&P (and no lower than an
equivalent rating by KBRA if then rated by KBRA), if the deposits are to be held
in the account for more than 30 days, or the short-term deposit or short-term
unsecured debt obligations of which (or of such institution’s parent holding
company) are rated “A-1” by S&P (and no lower than an equivalent rating by KBRA
if then rated by KBRA) if the deposits are to be held in the account for 30 days
or less, in any event at any time funds are on deposit therein, (ii) a
segregated trust account maintained with a federal- or state-chartered
depository institution or trust company acting in its fiduciary capacity, which,
in the case of a state-chartered depository institution or trust company is
subject to regulations regarding fiduciary funds on deposit therein
substantially similar to 12 C.F.R. § 9.10(b), and which, in either case, has a
combined capital and surplus of at least $50,000,000 and is subject to
supervision or examination by federal or state authority, or (iii) any other
account that is acceptable to the Rating Agencies (as evidenced by written
confirmation

-8-

--------------------------------------------------------------------------------




from such Rating Agencies); provided, that in the event that any of the accounts
no longer qualifies as an Eligible Account under this definition, the Issuers
shall promptly, and in no event later than thirty (30) calendar days following
such account failing to qualify as an Eligible Account, direct the Indenture
Trustee to remit all funds in such account to a specified Eligible Account.
Eligible Accounts may bear interest.
“Environmental Indemnity Agreement”: Each Environmental Indemnity Agreement,
dated as of the applicable Series Closing Date, executed by the applicable
Issuer in favor of the Indenture Trustee and the other beneficiaries thereunder,
as the same may be amended, supplemented or otherwise modified from time to
time.
“Environmental Law”: As defined in Section 10.07.
“Environmental Lien”: As defined in Section 10.07.
“Environmental Release”: As defined in Section 10.07.
“Equipment Loan”: As defined in the Property Management Agreement.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“Event of Default”: As defined in Section 4.01.
“Excess Cashflow”: With respect to any Payment Date, consists of Additional Rent
and any Excess Insurance Proceeds received by the Issuer during the related
Collection Period.
“Excess Insurance Proceeds”: As of any Determination Date, the excess, if any,
of (a) the amounts released in respect of casualty insurance policies related to
the Mortgaged Properties during the preceding Collection Period minus (b) the
sum of (i) the amount necessary to reimburse the Property Manager, Back-Up
Manager or the Indenture Trustee for any Property Protection Advances made with
respect to casualties relating to such casualty insurance policies, and (ii) the
repair or replacement costs (as determined by the Property Manager) associated
with such casualties on the Mortgaged Properties, as applicable.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Extraordinary Expense Cap”: An amount equal to the greater of (i) the sum of
(x) $375,000 for so long as either the Series of Notes designated as “Series
2013-1” or “Series 2013-2” is outstanding and (y) the product of $250,000 and
the number of then outstanding Series (other than the Series designated as
“Series 2013-1” or “Series 2013-2”) and (ii) 0.070% of the Aggregate Series
Principal Balance (such amount determined as of the most recent Series Closing
Date and the commencement of each calendar year thereafter) per calendar year
and 1/12 of such amount per Collection Period (such amount to be cumulative for
each Collection Period in a calendar year if not used, although any such
cumulative amount will not be carried forward into the next calendar year).

-9-

--------------------------------------------------------------------------------




“Extraordinary Expenses”: Unanticipated expenses required to be borne by the
applicable Issuers, that consist of, among other things: (i) amounts to be paid
for the transfer of the Loan Files, Lease Files and other administrative
expenses incurred in connection with the sale or transfer of Leases, Mortgage
Loans and Mortgaged Properties by such Issuers; (ii) payments to each party
entitled thereto of amounts for certain expenses and liabilities as specified in
this Indenture (including Section 5.04(a)(2)), the Notes, the Property
Management Agreement, the applicable LLC Agreements or any other agreement
related thereto; (iii) costs and expenses incurred in connection with
environmental remediation with respect to any Mortgaged Property included in the
Collateral Pool or securing a Mortgage Loan included in the Collateral Pool,
(iv) indemnities payable by the Issuer under any Transaction Document; and (iv)
unless otherwise specified, payments for the advice of counsel and the cost of
opinions of counsel in connection with any Transaction Document.
“FDIC”: Federal Deposit Insurance Corporation or any successor.
“Final Payment Date”: With respect to any Class of Notes, the Payment Date on
which the final payment on such Notes is made hereunder by reason of all
principal, interest and other amounts due and payable on such Notes having been
paid and/or such Notes having been cancelled.
“First Collateral Date”: With respect to any Mortgaged Property or Mortgage
Loan, (i) in the event that such Mortgaged Property or Mortgage Loan was owned
by an Issuer on the Series Closing Date on which such Issuer first became an
Issuer, the Series Closing Date, or (ii) otherwise, the Transfer Date with
respect thereto.
“Foreclosure Proceeding”: Any proceeding, non-judicial sale or power of sale or
other proceeding (judicial or non-judicial) for the foreclosure, sale or
assignment of any Mortgage Loan, Mortgaged Property or Lease or any other
Collateral under any Mortgage.
“GAAP”:  Such accounting principles as are generally accepted in the United
States.
“Gas/Propane Facilities”: A Business Sector that includes distribution
facilities that store and distribute propane to retail outlets (such as
convenience or home improvement stores) that allow consumers to have their
propane tanks refilled (similar to businesses classified under SIC 5169).
“Global Appraisal Event”: As defined in the Property Management Agreement.
“Grant”:  To mortgage, pledge, bargain, sell, warrant, alienate, demise, convey,
assign, transfer, create and grant a security interest in and right of set-off
against, deposit, set over and confirm. A Grant of Collateral shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including, without limitation, the immediate and continuing right to
claim for, collect, receive and give receipt for principal and interest payments
in respect of such Collateral and all other moneys and proceeds payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally

-10-

--------------------------------------------------------------------------------




to do and receive anything which the granting party is or may be entitled to do
or receive thereunder or with respect thereto.
“Ground Lease”: As defined in the Property Management Agreement.
“Guaranty”: As defined in the Property Management Agreement.
“Hazardous Materials”: As defined in Section 10.07.
“Health Clubs/Gyms”: A Business Sector (SIC 7991) that encompasses facilities
that offer services that promote health and physical well-being.
“Hedge Agreement”: With respect to the Class of any Series, as defined in the
applicable Series Supplement.
“Hedge Counterparty”: With respect to the Class of any Series, as defined in the
applicable Series Supplement.
“Hedge Counterparty Account”: With respect to the Class of any Series, as
defined in the applicable Series Supplement.
“Indenture”: This instrument as originally executed or as it may be
supplemented, amended or modified from time to time pursuant to the applicable
provisions hereof, including, with respect to any Series, the related Series
Supplement.
“Indenture Trustee”: Citibank, N.A., a national banking association, in its
capacity as trustee under this Indenture, or its successor in interest, or any
successor trustee appointed as provided in this Indenture.
“Indenture Trustee Fee”: A per annum amount equal to $6,000 for each Series of
Notes Outstanding plus the product of (a) 0.0018% and (b) the Aggregate
Collateral Value.
“Indenture Trustee’s Office”:  The corporate trust office of the Indenture
Trustee at which at any particular time its mortgage-backed securities trust
business with respect to this Indenture shall be administered, which office at
the date of the execution of this Indenture is located at (i) solely for
purposes of the transfer, surrender or exchange of Notes, 480 Washington
Boulevard, 30th Floor, Jersey City, New Jersey 07310 Attention: Agency and
Trust: Spirit Master Funding and (ii) for all other purposes, 388 Greenwich
Street, 14th Floor, New York, New York 10013, Attention: Agency and Trust-Spirit
Master Funding, or at such other address as the Indenture Trustee or Note
Registrar may designate from time to time.
“Independent”: As defined in the Property Management Agreement.
“Industry Group”: As defined in the Property Management Agreement.
“Initial Closing Date”: The Series Closing Date of the first Series of Notes
issued hereunder.

-11-

--------------------------------------------------------------------------------




“Initial Purchaser”: With respect to a Series of Notes, any Person named as such
in the applicable Series Supplement or any successor thereto.
“Interested Person”:  Any Issuer, any Issuer Member, the Property Manager, the
Special Servicer, any Holder of Notes or an Affiliate of any such Person.
“Interstate Travel Plazas”: A Business Sector (SIC 5411) that includes travel
plaza operations, which generally offer (at a minimum) gasoline and diesel fuel,
a convenience store and food service, although additional services, such as
showering facilities, truck maintenance, truck washing, tire balancing and other
services may be offered.
“Issuer”:  Each of Spirit Master Funding VII, LLC, a Delaware limited liability
company, or its successor in interest, and any other party designated as an
“Issuer” in any Series Supplement, or its successors in interest, as the context
may require. References to a “related” or “applicable” Issuer shall refer to the
Issuer that owns the Collateral or has issued or co-issued the Notes being
addressed.
“Issuer Advances”: As defined in Section 2.11(b).
“Issuer Expense Cap”: An amount equal to 0.050% of the Aggregate Series
Principal Balance (determined as of the most recent Series Closing Date and the
commencement of each calendar year thereafter) per calendar year and 1/12 of
such amount per Collection Period; provided, that, if the Affirmative Rating
Condition is satisfied, the Issuer Expense Cap will be such higher amount as
proposed by an Issuer in its sole discretion.
“Issuer Expenses”: With respect to the Collateral Pool, the costs and expenses
relating to the Collateral Pool for (i) general liability insurance policies
maintained by the applicable Issuers as owners of the Mortgaged Properties, or
such Issuers’ respective proportionate shares of premiums with respect to
general liability insurance policies maintained by Affiliates of such Issuers,
(ii) casualty insurance policies maintained by the applicable Issuers, or such
Issuers’ respective proportionate shares of premiums with respect to casualty
insurance policies maintained by Affiliates of such Issuers, to insure
casualties not otherwise insured by any related Tenant due to a default by such
Tenant under the insurance covenants of its Lease or because any related Tenant
permitted to self-insure fails to pay for casualty losses, and (iii) state
franchise taxes prohibited by law from being passed through by the Issuer as
lessor to a Tenant.
“Issuer Order”:  A written order signed in the name of an Issuer by a
Responsible Officer of such Issuer.
“Issuer Request”:  A written request signed in the name of an Issuer by a
Responsible Officer of such Issuer.
“Issuer’s Office”: The principal office of Spirit Master Funding VII, LLC, which
office at the Initial Closing Date is located at 16767 N. Perimeter Drive, Suite
210, Scottsdale, Arizona 85260, facsimile number: 480-606-0820, Attention: Ryan
Berry, General Counsel. The

-12-

--------------------------------------------------------------------------------




principal office of any Issuer (other than Spirit Master Funding VII, LLC) is
located at the address provided in the related LLC Agreement.
“KBRA”: Kroll Bond Rating Agency, Inc.
“Lease”: As defined in the Property Management Agreement.
“Lease Due Date”: With respect to a Lease, the day of each calendar month on
which the Monthly Lease Payment with respect thereto is due.
“Lease File”: As defined in the Custody Agreement.
“Legal Final Payment Date”: With respect to any Series of Notes, the date
specified in the applicable Series Supplement.
“Letter of Representations”: With respect to any Series of Notes, the Letter of
Representations, dated the applicable Series Closing Date, among the Depository,
the Indenture Trustee and the applicable Issuers.
“Light Manufacturing”: A Business Sector includes facilities that manufacture
goods as inputs for other manufacturers or to be sold to end users, including
specialty textile manufacturers (SIC 2299), specialty plastics manufacturers
(SIC 2820), automotive parts and accessories manufacturers (SIC 3714), sporting
and athletic goods manufacturers (SIC 3949) and a ready-mixed concrete
manufacturers (SIC 3273).
“Liquidation Fee”: As defined in the Property Management Agreement.
“Liquidation Proceeds”: As defined in the Property Management Agreement.
“LLC Agreement”: As defined in the Property Management Agreement.
“LLC Interests”: As defined in the Property Management Agreement.
“Loan Due Date”: With respect to a Mortgage Loan, the first day of each calendar
month on which the Monthly Loan Payment with respect thereto is due, without
giving effect to any subsequent change or modification by the Property Manager
or Special Servicer pursuant to the Property Management Agreement or any
bankruptcy or similar proceeding with respect to the Borrower.
“Loan File”: As defined in the Custody Agreement.
“Lockbox Account”: As defined in the Property Management Agreement.
“Make Whole Payment”: With respect to the Notes of any Series, an amount
specified in the applicable Series Supplement.

-13-

--------------------------------------------------------------------------------




“Maturity”: With respect to any Note, the date as of which the principal of and
interest on such Note has become due and payable as herein provided, whether on
the Legal Final Payment Date, by acceleration or otherwise.
“Maximum Asset Concentrations”: As defined in the most recent Series Supplement.
“Medical Office and Specialty Medical Facilities”: A Business Sector that
encompasses establishments other than hospitals of licensed practitioners having
the degree of M.D. and engaged in the practice of generic or specialized
medicine and surgery, as well as a range of other services, including outpatient
surgery centers (SIC 8069) and offices and clinics of medical doctors (SIC
8011).
“Monthly Lease Payment”: As defined in the Property Management Agreement.
“Monthly Loan Payment”: As defined in the Property Management Agreement.
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgage”: With respect to any Mortgaged Property, a mortgage (or deed of trust
or deed to secure debt), assignment of leases and rents, security agreement and
fixture filing or similar document executed by the applicable Issuer or the
related Borrower, as applicable, pursuant to which such Issuer or Borrower
grants a lien on its interest in such Mortgaged Property in favor of the
Collateral Agent or the initial lender of the related Mortgage Loan, as
applicable.
“Mortgage Loan”: As defined in the Property Management Agreement.
“Mortgage Loan Schedule”: As defined in the Property Management Agreement.
“Mortgaged Property”: As defined in the Property Management Agreement.
“Mortgaged Property Schedule”: As defined in the Property Management Agreement.
“Movie Theaters”: A Business Sector (SIC 7830) that comprises the primary
initial distribution channel for new motion picture releases.
“New Issuance”: As defined in Section 2.04(c).
“Nonrecoverable Advance”: As defined in the Property Management Agreement.
“Note”: Any of the Issuers’ Net Lease Mortgage Notes, executed, authenticated
and delivered hereunder and under the related Series Supplements, substantially
in the forms attached as Exhibit A hereto.
“Note Interest”: On any Payment Date for any Class of Notes, the interest
accrued during the related Accrual Period at the Note Rate for such Class,
applied to the Class Principal

-14-

--------------------------------------------------------------------------------




Balance of such Class on such Payment Date before giving effect to any payments
of principal on such Payment Date. The Note Interest with respect to each Class
of Notes will be calculated on a 30/360 basis or actual/360 basis, as indicated
in the applicable Series Supplement.
“Note Owner”: With respect to a Book-Entry Note, the Person who is the
beneficial owner of such Note as reflected on the books of the Depository, a
Depository Participant or an indirect participating brokerage firm for which a
Depository Participant acts as agent.
“Note Principal Balance”: With respect to any Note and any date of
determination, the initial outstanding principal amount of such Note specified
on such Note, as such amount is reduced by (x) any payments of principal
actually made on such Note prior to such date of determination and (y) the
principal amount of such Note canceled prior to the date of determination.
“Note Rate”: With respect to any Class of Notes, the note interest rate
specified in the applicable Series Supplement.
“Note Register”: As defined in Section 2.05(a).
“Note Registrar”: Initially, the Indenture Trustee and thereafter, such other
bank or trust company as the Indenture Trustee shall appoint pursuant to Section
2.05(a).
“Noteholder” or “Holder”: With respect to any Note, the Person in whose name
such Note is registered on the Note Register maintained pursuant to Section
2.05. All references herein to “Noteholders” shall reflect the rights of Note
Owners as they may indirectly exercise such rights through the Depository and
the Depository Participants, except as otherwise specified herein; provided,
however, that the parties hereto shall be required to recognize as a
“Noteholder” or “Holder” only the Person in whose name a Note is registered in
the Note Register as of the related Record Date.
“Notice of Default”: As defined in Section 5.02.
“NRSRO”: Any nationally recognized statistical rating organization, as the term
is used in federal securities laws, including, without limitation, the Rating
Agencies.
“NRSRO Certification”: A certification executed by a NRSRO in favor of the 17g-5
Information Provider (with a copy to the Indenture Trustee) substantially in the
form attached as Exhibit F hereto or such other form as provided by the 17g-5
Information Provider (which may also be submitted electronically via the
Indenture Trustee’s internet website), certifying that such person is a NRSRO
and if such Person is not a Rating Agency, providing the certifications required
under Exchange Act Rule 17g-5(e), upon which the 17g-5 Information provider may
conclusively rely for purposes of granting such NRSRO access to the 17g-5
Website.
“Officer’s Certificate”: A certificate signed by any Responsible Officer of an
Issuer or of the Property Manager or Special Servicer, as the case may be.

-15-

--------------------------------------------------------------------------------




“Opinion of Counsel”: A written opinion of counsel (which shall be rendered by
counsel that is Independent of the Issuers, the Issuer Members and the Indenture
Trustee) in form and substance reasonably acceptable to and delivered to the
addressees thereof.
“Optional Repayment Date”: As set forth in the applicable Series Supplement.
“Originators”: As defined in the Property Management Agreement.
“OTS”: Office of Thrift Supervision or any successor thereto.
“Outstanding”: When used with respect to Notes, means, as of any date of
determination, any Note theretofore authenticated and delivered under this
Indenture, except:
(i)    Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation (other than any Note as to which any amount that has
become due and payable in respect thereof has not been paid in full);
(ii)    Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, other than any such
Notes in respect of which there shall have been presented to the Note Registrar
proof satisfactory to it that such Notes are held by a bona fide purchaser in
whose hands such Notes are valid obligations of the applicable Issuers; and
(iii)    Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore deposited with the Indenture Trustee in
trust for the Holders of such Notes pursuant to Section 7.01; provided that if
such Notes or portions thereof are to be redeemed, notice of redemption has been
duly given pursuant to this Indenture;
provided, however, that in determining whether the Holders of the requisite
amount or percentage have given any request, demand, authorization, vote,
direction, notice, consent or waiver hereunder, Notes owned by an Interested
Person shall be disregarded and deemed not to be Outstanding (unless any such
Person or Persons owns all the Notes), except that, in determining whether the
Indenture Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which the
Indenture Trustee actually knows to be so owned shall be so disregarded. Notes
owned by an Interested Person which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Note Registrar in its sole discretion the pledgee’s right to act with respect to
such Notes and that the pledgee is not an Interested Person.
“Ownership Interest”:  As to any Note, any ownership or security interest in
such Note as held by the Holder thereof and any other interest therein, whether
direct or indirect, legal or beneficial, as owner or as pledgee.
“P&I Advance”: As defined in the Property Management Agreement.
“P&I Shortfall”: As defined in the Property Management Agreement.

-16-

--------------------------------------------------------------------------------




“Payment Account”: The segregated account established in the name of the
Indenture Trustee pursuant to Section 2.10(a).
“Payment Date”:  The 20th day of each calendar month, or, if such 20th day is
not a Business Day, the next succeeding Business Day, commencing with respect to
each Series on the date specified in the applicable Series Supplement.
“Payoff Amount”: As defined in the Property Management Agreement.
“Percentage Interest”: With respect to any Note of any Class, the fraction,
expressed as a percentage, the numerator of which is the initial Note Principal
Balance of such Note on the applicable Series Closing Date as set forth on the
face thereof, and the denominator of which is the initial Class Principal
Balance of such Class on the applicable Series Closing Date.
“Percentage Rent”: As defined in the Property Management Agreement.
“Performance Undertaking”: Each Performance Undertaking, dated as of the
applicable Series Closing Date, between Spirit Realty and the applicable Issuer
and executed by Spirit Realty in favor of the such Issuer and its assignees,
including the Indenture Trustee and the Collateral Agent, as the same may be
amended or otherwise modified.
“Permanent Regulation S Global Note”: As defined in Section 2.01(c).
“Permitted Exceptions”: With respect to any Mortgaged Property and the related
Mortgage Loans and/or Leases, as applicable, (i) liens for real estate taxes and
special assessments not yet due and payable or due but not yet delinquent, (ii)
covenants, conditions and restrictions, rights-of-way, easements and other
matters of public record, such exceptions being of a type or nature that are
acceptable to mortgage lending institutions generally, (iii) other matters to
which like properties are commonly subject, which matters referred to in clauses
(i), (ii) and (iii) do not, individually or in the aggregate, (x) in the case of
Mortgaged Properties securing Mortgage Loans, materially interfere with the
value of the Mortgaged Loan, or do not materially interfere or restrict the
current use or operation of the applicable Mortgaged Property or do not
materially interfere with the security intended to be provided by the Mortgage,
the current use or operation of the Mortgaged Property or the current ability of
the Mortgaged Property to generate net operating income sufficient to service
the Mortgage Loan or (y) in the case of Mortgaged Properties which do not secure
Mortgage Loans, materially interfere with the value of such Mortgaged Property,
or do not materially interfere or restrict the current use or operation of such
Mortgaged Property relating to the Lease or do not materially interfere with the
security intended to be provided by any mortgage, the current use or operation
of the Mortgaged Property or the current ability of the Mortgaged Property to
generate net operating income sufficient to service the Lease.
“Person”: Any individual, corporation, partnership, limited liability company,
joint venture, joint-stock company, estate, trust, association, unincorporated
organization, or any federal, state, county or municipal government or any
political subdivision thereof.

-17-

--------------------------------------------------------------------------------




“Plan”: Any one of: (i)(A) an “employee benefit plan”, as defined in Section
3(3) of ERISA that is subject to the provisions of Title I of ERISA, or (B) a
“plan”, as defined in Section 4975 of the Code, that is subject to the
provisions of Section 4975 of the Code; or (ii) an entity whose underlying
assets include assets of any such employee benefit plan or plan by reason of an
investment in an entity by such employee benefit plan or plan.
“Plumbing/Electrical Facilities”: A Business Sector that encompasses wholesale
operations that supply plumbing, electrical and related products primarily to
contractors as opposed to the general public (SIC 5070).
“Post-ARD Additional Interest”: For any Payment Date after the Anticipated
Repayment Date of any applicable Class of Notes, an amount equal to (X) the
Class Principal Balance of such Class on such Payment Date before giving effect
to any payments of principal on such Payment Date multiplied by (Y) the Post-ARD
Additional Interest Rate. The Post-ARD Additional Interest with respect to each
Class of Notes will be calculated on a 30/360 basis or actual/360 basis, as
indicated in the applicable Series Supplement.
“Post-ARD Additional Interest Rate”: With respect to any applicable Class of
Notes, the rate specified in the applicable Series Supplement.
“Poultry Distribution Facilities”: A Business Sector encompasses the entire
process of processing and distributing chicken to retailers who then process the
chicken for end users (SIC 2015).
“Principal Redemption Amount”: As defined in Section 7.01(b).
“Principal Terms”: With respect to any Series: (i) the name or designation of
such Series; (ii) the initial principal amount of the Notes to be issued for
such Series; (iii) the interest rate to be paid with respect to such Series (or
method for the determination thereof); (iv) the Mortgage Loans and Mortgaged
Properties pledged to the Indenture Trustee in connection with such Series; (v)
the designation of any Series Accounts and the terms governing the operation of
any such Series Accounts; (vi) the terms of any form of Series Enhancement with
respect to such Series; (vii) the Legal Final Payment Date for the Series; and
(viii) such other terms and provisions as may be specified in the applicable
Series Supplement with respect to the related Notes and the Collateral Pool.
“Pro Rata Share” With respect to any Series and any Payment Date and any amount,
the product of (i) such amount and (ii) the result of (x) the sum of the Class
Principal Balances of each Class of Notes of such Series divided by (y) the sum
of the Class Principal Balances of each Class of Notes of all outstanding
Series.
“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.
“Property Insurance Proceeds”: As defined in the Property Management Agreement.

-18-

--------------------------------------------------------------------------------




“Property Management Agreement”: The Property Management and Servicing
Agreement, dated as of December 23, 2013, among the Issuer, Spirit Realty, as
Property Manager and Special Servicer, the Back-Up Manager and any joining
parties, each as a co-Issuer, as the same may be amended, supplemented or
otherwise modified.
“Property Management Fee”: As defined in the Property Management Agreement.
“Property Manager”: As defined in the Property Management Agreement.
“Property Manager Additional Servicing Compensation”: As defined in the Property
Management Agreement.
“Property Protection Advance”: As defined in the Property Management Agreement.
“Property Transfer Agreements”: Any agreement between one or more Originators or
one or more non-Originators and an Issuer pursuant to which such Issuer
acquires, one or more Mortgaged Properties or Mortgage Loans.
“Prospective Purchase Representations”: As defined in Section 2.05(o).
“Protective Mortgage Loan”: As defined in the Property Management Agreement.
“Purchase Option Deficiency”: As defined in the Property Management Agreement.
“Purchase Premium”: As defined in the Property Management Agreement.
“Qualified Institutional Buyer”: A “qualified institutional buyer” within the
meaning of Rule 144A.
“Qualified Substitute Mortgage Loan”: As defined in the Property Management
Agreement.
“Qualified Substitute Mortgaged Property”: As defined in the Property Management
Agreement.
“Rating Agency”: With respect to any Class of Notes as of any date of
determination, each nationally recognized statistical rating organization that
is then rating such Class of Notes at the request of an Issuer.
“Rating Condition”: With respect to any action or event or proposed action or
event, a condition that will be satisfied if one or more of the following has
occurred with respect to all Notes then rated by any Deemed Rating Condition
Agency at the request of an Issuer: (i) the Affirmative Rating Condition is
satisfied with respect to each such Deemed Rating Condition Agency, (ii) a
written waiver or acknowledgment from each such Deemed Rating Condition Agency
(including via electronic mail or the publication of a press release) indicating
its decision not to

-19-

--------------------------------------------------------------------------------




review the matter for which evidence of satisfaction of the Rating Condition is
sought has been received or (iii) if the requirements for deemed satisfaction of
the Rating Condition set forth set forth under Section 8.06 have been met with
respect to each such Deemed Rating Condition Agency.
“Re-Appraised Value”: As defined in the Property Management Agreement.
“Record Date”:  As to any Payment Date with respect to Book-Entry Notes, the
Business Day immediately preceding such Payment Date. As to any Payment Date
with respect to Definitive Notes, the last Business Day of the prior calendar
month or, in the case of the initial Payment Date for any Series, the applicable
Series Closing Date.
“Recreational Facilities”: A Business Sector (SIC 7999) that includes all indoor
and outdoor amusement and recreational facilities.
“Regulated Substance”: As defined in Section 10.07.
“Regulation S”: Regulation S promulgated under the 1933 Act.
“Regulation S Global Note”: As defined in Section 2.01(c).
“Reinvestment Yield”: As defined in the most recent Series Supplement.
“Release Account”: As defined in the Property Management Agreement.
“Requisite Global Majority”: The Noteholders (other than Spirit Realty or any
affiliates thereof) that own in the aggregate more than 66 2/3% of the Aggregate
Series Principal Balance (excluding, for the purposes of this determination, any
Notes held by Spirit Realty or any of its affiliates).
“Reserve Accounts”: As defined in Section 2.21.
“Resolution”:  A copy of a resolution of the board of directors of an Issuer
certified by an Authorized Officer of such Issuer to have been duly adopted by
such Issuer and to be in full force and effect on the date of such
certification.
“Responsible Officer”: When used with respect to any Issuer Member or the
Indenture Trustee, any officer of such Issuer Member or the Indenture Trustee,
as the case may be (and, in the case of the Indenture Trustee, assigned to its
Agency and Trust Division (or any successor thereto) and including any Vice
President, Assistant Vice President, Trust Officer, Assistant Secretary Trust
Officer or any other officer customarily performing functions with respect to
corporate trust matters), and, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of this Indenture. When used with respect
to the Property Manager, the Back-Up Manager or the Special Servicer, any
officer or employee involved in or responsible for the administration or
servicing of the Mortgage Loans, Leases or Mortgaged Properties under this
Agreement and whose name and specimen signature

-20-

--------------------------------------------------------------------------------




appear on a list prepared by each party and delivered to the other party, as
such list may be amended from time to time by either party.
“Restaurants”: A Business Sector that includes all retail restaurant and
foodservice establishments (SIC 5812).
“Restricted Global Note”: As defined in Section 2.01(b).
“Restricted Note”: A Restricted Global Note or a Definitive Note.
“Restricted Period”: With respect to the Notes of any Series, the period of time
to and including 40 days after the later of (a) the date upon which such Notes
were first offered to any Persons (other than distributors) in reliance upon
Regulation S and (b) the applicable Series Closing Date.
“Rule 144A”:  Rule 144A promulgated under the 1933 Act.
“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Scheduled Principal Payment”: With respect to any Payment Date and any Series,
an amount equal to the sum of (a) any unpaid Scheduled Principal Payment or
portion thereof for the Notes of such Series from any prior Payment Date plus
(b) the product of (i)(A) the related Scheduled Series Balance for such Notes
for the prior Payment Date minus (B) the related Scheduled Series Balance for
such Notes for the current Payment Date multiplied by (ii) a fraction (A) the
numerator of which is equal to the Aggregate Note Principal Balance of such
Series (without taking into account any payments to be made on such Payment
Date) minus the amounts specified in clause (a) of this definition and (B) the
denominator of which is the related Scheduled Series Balance of such Series for
the prior Payment Date.
“Scheduled Series Balance”: With respect to any Payment Date and any Series of
Notes, as defined in the applicable Series Supplement.
“SEC”: The Securities and Exchange Commission.
“Series”: Any series of Notes issued pursuant to this Indenture.
“Series Account”: Any account described in a related Series Supplement as
established in the name of the Indenture Trustee for the benefit of the related
Noteholders.
“Series Available Amount”: As defined in Section 2.11(b).
“Series Closing Date”: With respect to any Series, the closing date specified in
the applicable Series Supplement.
“Series Enhancement”: The rights and benefits provided to the applicable Issuers
or the Noteholders of any Series or Class pursuant to any interest rate swap
agreement, interest rate

-21-

--------------------------------------------------------------------------------




cap agreement, reserve account, spread account, guaranteed rate agreement,
letter of credit, surety bond, financial guaranty insurance, interest rate
protection agreement or other similar agreement. Series Enhancement shall also
refer to any agreements, instruments or documents governing the terms of the
enhancements mentioned in the previous sentence or under which they are issued,
where the context makes sense. The subordination of any Class to another Class
shall be deemed to be a Series Enhancement.
“Series Enhancer”: The Person or Persons providing any Series Enhancement, other
than (except to the extent otherwise provided with respect to any Series in the
related Series Supplement) the Noteholders of any Series or Class which is
subordinated to another Series or Class.
“Series Note”: Any one of the Notes with the same Series designation, executed
by the applicable Issuers and authenticated by or on behalf of the Indenture
Trustee.
“Series Post ARD Event”: An event that occurs with respect to any Series in the
event that the Aggregate Note Principal Balance of such Series is not reduced to
zero on or prior to the applicable Anticipated Repayment Date for such Series;
provided, that a Series Post ARD Event shall cease to be continuing with respect
to a Series upon the Aggregate Note Principal Balance of such Series being
reduced to zero.
“Series Supplement”: With respect to any Series, a supplement to this Indenture,
executed and delivered in connection with the original issuance of the Notes of
such Series under Section 2.04 hereof, including all amendments thereof and
supplements thereto.
“Series Transaction Documents”: With respect to any Series of Notes, any and all
of the related Series Supplement, any supplements or amendments to the
Transaction Documents, documents related to each Series Enhancement, if any, and
any and all other agreements, documents and instruments executed and delivered
by or on behalf or in support of the applicable Issuers with respect to the
issuance and sale of such Series of Notes and specified in the applicable Series
Supplement, in each case as the same may from time to time be amended, modified,
supplemented or renewed.
“Servicing Standard”: As defined in the Property Management Agreement.
“SIC”: The applicable Standard Industrial Classification code assigned to a
particular Business Sector.
“Special Servicer”:  As defined in the Property Management Agreement.
“Special Servicer Additional Servicing Compensation”: As defined in the Property
Management Agreement.
“Special Servicing Fee”: As defined in the Property Management Agreement.
“Specially Serviced Asset”: As defined in the Property Management Agreement.

-22-

--------------------------------------------------------------------------------




“Specially Serviced Lease”: As defined in the Property Management Agreement.
“Specially Serviced Loan”: As defined in the Property Management Agreement.
“Specialty Retailers”: A Business Sector that encompasses miscellaneous retail
sectors, including plant nurseries (SIC 5261), furniture stores (SIC 5712),
books, music and computer stores (SIC 5735), sporting goods stores and bicycle
shops (SIC 5941), family clothing stores (SIC 5651), wholesale lumber and other
construction materials stores (SIC 5030) and services-equipment rental and
leasing (SIC 7359).
“Spirit Realty”: Spirit Realty L.P., a Delaware limited partnership, and its
successors and assigns.
“Sub-Management Agreement”: As defined in the Property Management Agreement.
“Sub-Manager”: As defined in the Property Management Agreement.
“Successor Person”: As defined in Section 9.08(a)(i).
“Sweep Period”: Any period (a) commencing on the Determination Date, if any, on
which the Current Cashflow Coverage Ratio is less than or equal to the Sweep
Period Threshold but greater than the Early Amortization Threshold and (b)
continuing until the Current Cashflow Coverage Ratio is greater than the Sweep
Period Threshold for each of three consecutive Determination Dates.
“Sweep Period Threshold”: An amount equal to 1.25; provided, that the Issuer may
in its sole discretion increase such amount, provided that the Rating Condition
is satisfied with respect to such increase.
“Taxes”: As defined in Section 9.03(a).
“Temporary Regulation S Global Note”: As defined in Section 2.01(b).
“Tenant”: With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.
“Third Party Purchase Option”: As defined in the Property Management Agreement.
“Total Debt Service”: With respect to any Determination Date, the sum of (a) the
aggregate Scheduled Principal Payment and Note Interest with respect to all
Classes of Notes, in each case due on the Payment Date relating to such
Determination Date (but excluding any principal payment due on the Anticipated
Repayment Date with respect to any Notes), (b)(i) the Property Management Fee,
(ii) the Special Servicing Fee, if any, (iii) the Back-Up Fee, and (iv) the
Indenture Trustee Fee, each as accrued during the Collection Period ending on
such Determination Date and (c) any net payment due from the Issuers to any
Hedge Counterparty under any applicable Hedge

-23-

--------------------------------------------------------------------------------




Agreements for such Payment Date (other than termination payments due as a
result of a default or termination event with respect to any Hedge
Counterparty). For the avoidance of doubt, Post ARD Additional Interest and
Deferred Post ARD Additional Interest will not be included in the calculation of
Total Debt Service.
“Transaction Documents”: This Indenture, the Custody Agreement, the Property
Management Agreement, the Collateral Agency Agreement, the Hedge Agreements, the
Property Transfer Agreements, the LLC Agreements and other organizational
documents of the Issuers, each Account Control Agreement, the Environmental
Indemnity Agreements, the Performance Undertakings and other Series Transaction
Documents specified in the related Series Supplement.
“Transfer”: Any direct or indirect transfer, sale, pledge, hypothecation or
other form of assignment of any Ownership Interest in a Note.
“Transfer Date”: As defined in the Property Management Agreement.
“Treasury Regulations”:  Temporary, final or proposed regulations (to the extent
that by reason of their proposed effective date such proposed regulations would
apply to the Issuers) of the United States Department of the Treasury.
“Trustee Report”:  As defined in Section 6.01(a).
“UCC”:  The Uniform Commercial Code as in effect in any applicable jurisdiction.
“UCC Financing Statement”:  A financing statement executed and in form
sufficient for filing pursuant to the UCC, as in effect in the relevant
jurisdiction.
“Unscheduled Principal Payment”: On any Payment Date, the sum of (a) the
Unscheduled Proceeds deposited into the Collection Account during the Collection
Period relating to such Payment Date plus (b) any Purchase Option Deficiency
from such Collection Period, together with any unpaid Purchase Option Deficiency
from any prior Payment Date or related Collection Period.
“Unscheduled Proceeds”: As defined in the Property Management Agreement.
“U.S. Person”: As defined in Regulation S.
“Voluntary Prepayment”: Any (i) voluntary redemption of any Class of Notes, in
whole or in part, in accordance with the procedures set forth in Section 7.01,
or (ii) payment actually made on the Notes on any Payment Date in connection
with the application of any Unscheduled Principal Payment (using amounts
described in clause (a) of the definition thereof), other than any portion
thereof consisting of Property Insurance Proceeds, Condemnation Proceeds and
amounts received in respect of a Specially Serviced Asset or a repurchase due to
a Collateral Defect.
“Workout Fee”: As defined in the Property Management Agreement.
Section 1.02    Rules of Construction.

-24-

--------------------------------------------------------------------------------




For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
(1)    the terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular;
(2)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP, and, except as otherwise herein
expressly provided, the terms “generally accepted accounting principles” or
“GAAP” with respect to any computation required or permitted hereunder means
such accounting principles as are generally accepted in the United States;
(3)    the word “including” shall be construed to be followed by the words
“without limitation”;
(4)    article and section headings are for the convenience of the reader and
shall not be considered in interpreting this Indenture or the intent of the
parties hereto;
(5)    the definition of or any reference to any agreement, document or
instrument herein shall be construed as referring to such agreement, document or
instrument as from time to time amended, restated, supplemented or otherwise
modified;
(6)    references to any law, constitution, statute, treaty, regulation, rule or
ordinance, including any section or other part thereof, shall refer to such law,
constitution, statute, treaty, regulation, rule or ordinance as amended from
time to time, and shall include any successor thereto;
(7)    references herein to any Person shall be construed to include such
Person’s successors and permitted assigns;
(8)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section or other subdivision; and
(9)    the pronouns used herein are used in the masculine and neuter genders but
shall be construed as feminine, masculine or neuter, as the context requires.
ARTICLE II    

THE NOTES
Section 2.01    Forms; Denominations.

-25-

--------------------------------------------------------------------------------




(b)    Each Series of Notes shall be substantially in the form specified in the
applicable Series Supplement and shall bear, upon its face, designation as
“[SPIRIT] Net-Lease Mortgage Notes”. The Notes may be issued with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon
consistent herewith, as determined by the officers executing such Notes, as
evidenced by their execution thereof. Any portion of the text of any Note may be
set forth on the reverse thereof, with an appropriate reference thereto on the
face of the Note. The number of Series of Notes which may be created by this
Indenture is not limited. The aggregate principal amount of Notes which may be
authenticated and delivered under this Indenture is unlimited. The Notes of each
Series of Notes shall be issued in the denominations set forth in the applicable
Series Supplement.
(c)    The Notes of each Class in a Series, upon original issuance, shall be
issued as Book-Entry Notes in substantially the form of (i) a global note
without interest coupons representing the Notes of such Class sold to Qualified
Institutional Buyers, in substantially the form of Exhibit A-1 hereto, with such
applicable legends as may be set forth in such exhibit (the “Restricted Global
Note”), and (ii) a temporary global note without interest coupons representing
the Notes of such Class sold in “offshore transactions” (within the meaning of
Regulation S) to non-U.S. Persons in reliance on Regulation S, in substantially
the form of Exhibit A-2 hereto, with such applicable legends as may be set forth
in such exhibit (the “Temporary Regulation S Global Note”). Each Class of Notes
will be issuable only in denominations of not less than $100,000 and in integral
multiples of $1,000 in excess thereof or as otherwise specified in the
applicable Series Supplement. Each Note will be registered on issuance in the
names of the initial Noteholders thereof.
(d)    After such time as the Restricted Period shall have terminated, and
subject to the receipt by the Indenture Trustee of a certificate substantially
in the form of Exhibit D-4 hereto (subject to Section 12.03), beneficial
interests in a Temporary Regulation S Global Note may be exchanged for an equal
aggregate principal amount of beneficial interest in a permanent global note
without interest coupons (a “Permanent Regulation S Global Note” and, together
with the Temporary Regulation S Global Notes, the “Regulation S Global Notes”
and, with the Restricted Global Notes, the “Global Notes”), substantially in the
form of Exhibit A-2 hereto, with such applicable legends as may be set forth in
such exhibit. Upon any exchange of any beneficial interest in a Temporary
Regulation S Global Note for a beneficial interest in a Permanent Regulation S
Global Note, (i) such Temporary Regulation S Global Note shall be endorsed by
the Indenture Trustee to reflect the reduction of the principal amount evidenced
thereby, whereupon the principal amount of such Temporary Regulation S Global
Note shall be reduced for all purposes by the amount so exchanged and endorsed
and (ii) such Permanent Regulation S Global Note shall be endorsed by the
Indenture Trustee to reflect the increase of the principal amount evidenced
thereby, whereupon the principal amount of such Permanent Regulation S Global
Note shall be increased for all purposes by the amount so exchanged and
endorsed.
(e)    Each Restricted Global Note will be deposited with the Book-Entry
Custodian and registered in the name of the Depository or a nominee thereof.
Each Regulation S Global Note will be deposited with the Book-Entry Custodian
and registered in the name of the

-26-

--------------------------------------------------------------------------------




Depository or a nominee thereof for the accounts of Clearstream Banking, société
anonyme, or its successors, and/or Euroclear Bank S.A./N.V., as operator of the
Euroclear System, or its successors.
Section 2.02    Execution, Authentication, Delivery and Dating.
(a)    The Notes of each Series shall be executed by manual or facsimile
signature on behalf of the applicable Issuers by any Authorized Officers of such
Issuers. Notes bearing the manual or facsimile signatures of persons who were at
any time the Authorized Officers of such applicable Issuers shall be entitled to
all benefits under this Indenture, subject to the following sentence,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Notes or did not hold
such offices at the date of such Notes. No Note shall be entitled to any benefit
under this Indenture, or be valid for any purpose, however, unless there appears
on such Note a certificate of authentication substantially in the form provided
for herein, executed by the Indenture Trustee by manual signature, and such
certificate of authentication upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. All Notes shall be dated the respective dates of their
authentication.
The Indenture Trustee’s certificate of authentication shall be in substantially
the following form:


This is one of the Notes of a Series of Notes issued under the within mentioned
Indenture.


[Indenture Trustee],
not in its individual capacity but solely as Indenture
Trustee




___________________________________
By:        
Authorized Signatory


(b)    At the election of the Indenture Trustee, the Indenture Trustee may
appoint one or more agents (each, an “Authenticating Agent”) with power to act
on its behalf and subject to its direction in the authentication of Notes in
connection with transfers and exchanges under Sections 2.05 and 2.07, as fully
to all intents and purposes as though each such Authenticating Agent had been
expressly authorized under those Sections to authenticate the Notes. For all
purposes of this Indenture, the authentication of Notes by an Authenticating
Agent shall be deemed to be the authentication of such Notes “by the Indenture
Trustee.” The Indenture Trustee shall be the initial Authenticating Agent.
Any corporation, bank, trust company or association into which any
Authenticating Agent may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, consolidation or conversion to which any Authenticating Agent
shall be a party, or any corporation, bank, trust company or association
succeeding to the corporate trust business of any Authenticating Agent, shall be
the successor of

-27-

--------------------------------------------------------------------------------




such Authenticating Agent hereunder, without the execution or filing of any
further act on the part of the parties hereto or such Authenticating Agent or
such successor corporation, bank, trust company or association.
Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Issuers. The Indenture Trustee may
at any time terminate the agency of any Authenticating Agent by giving written
notice of termination to such Authenticating Agent and the Issuers. Upon
receiving such notice of resignation or upon such a termination, the Indenture
Trustee may promptly appoint a successor Authenticating Agent, and give written
notice of such appointment to the Issuers and to the Noteholders. Upon the
resignation or termination of the Authenticating Agent and prior to the
appointment of a successor, the Indenture Trustee shall act as Authenticating
Agent.
Each Authenticating Agent shall be entitled to all limitations on liability,
rights of reimbursement and indemnities that the Indenture Trustee is entitled
to hereunder as if it were the Indenture Trustee.
(c)    At any time and from time to time, the Indenture Trustee shall upon
Issuer Request authenticate and deliver Notes of each Series for original issue
in an aggregate amount equal to the initial Class Principal Balance for each
related Class as set forth in the applicable Series Supplement.
Section 2.03    Certification of Receipt of the Collateral.
(a)    The Indenture Trustee, by its execution and delivery of this Indenture,
acknowledges receipt by it of all assets Granted to it and included in the
Collateral Pool, subject to review thereof by the Custodian, in good faith and
without notice of any adverse claim, and declares that it (or the Custodian)
holds and will hold such assets on behalf of the present and future Noteholders
of all Series.
(b)    The Indenture Trustee shall not be under any duty or obligation to
inspect, review or examine any of the documents, instruments, certificates or
other papers relating to the Mortgage Loans, Mortgaged Properties and Leases
delivered to it to determine that the same are valid, legal, effective, genuine,
enforceable, in recordable form, sufficient or appropriate for the represented
purpose or that they are other than what they purport to be on their face.
(c)    The parties hereto acknowledge and each holder by its acceptance of its
Note or interest therein thereby acknowledges that the Custodian shall perform
the applicable review of the assets and provide the respective certifications as
provided in the Custody Agreement.
Section 2.04    The Notes Generally; New Issuances.
(a)    Each Note of a particular Class shall rank pari passu with each other
Note of such Class and be equally and ratably secured by the Collateral included
in the Collateral Pool with each other Note of such Class. All Notes of a
particular Class shall be substantially identical except as to denominations and
as expressly permitted in this Indenture.

-28-

--------------------------------------------------------------------------------




(b)    This Indenture, together with the related Mortgages, shall evidence a
continuing lien on and security interest in the Collateral Granted hereunder or
subsequently included in the Collateral Pool to secure the full payment of the
principal, interest and other amounts on the Notes of all Series, which shall in
all respects be equally and ratably secured hereby for payment as provided
herein, and without preference, priority or distinction on account of the actual
time or times of the authentication and delivery of the Notes of any Class with
respect to any Series.
(c)    Pursuant to one or more Series Supplements, the applicable Issuers may,
from time to time, direct the Indenture Trustee, on behalf of such Issuers, to
issue one or more new Series of Notes (a “New Issuance”). The Notes of all
outstanding Series shall, except as specified in the applicable Series
Supplement, be equally and ratably entitled as provided herein to the benefits
of this Indenture without preference, priority or distinction on account of the
actual time of the authentication and delivery or Final Payment Date of any such
Notes, all in accordance with the terms and provisions of this Indenture and
each Series Supplement.
On or before the Series Closing Date relating to any New Issuance, the
applicable Issuers shall execute and deliver a Series Supplement which shall
specify the Principal Terms with respect to such Series. The Indenture Trustee
shall execute the Series Supplement, the applicable Issuers shall execute the
Notes of such Series and the Notes of such Series shall be delivered to the
Indenture Trustee for authentication and delivery.
(d)    The issuance of each Series of Notes on the Initial Closing Date (which
Series shall be issued pursuant to one or more Series Supplements dated as of
the Initial Closing Date) shall be subject to the satisfaction of the following
conditions:
(i)    receipt by the Indenture Trustee of an Issuer Order authorizing the
execution and authentication of such Notes;
(ii)    receipt by the Indenture Trustee of the Transaction Documents and the
Series Transaction Documents for such Series duly executed and delivered by the
parties thereto and being in full force and effect, free of any breach or
waiver;
(iii)    all Lease Files and Loan Files with respect to the Collateral Pool, as
set forth herein, shall have been delivered to the Indenture Trustee or the
Custodian together with all UCC Financing Statements, documents of similar
import in other jurisdictions, and other documents reasonably necessary to
perfect the Indenture Trustee’s security interest in such Collateral for the
benefit of the Noteholders of all Series;
(iv)    receipt by the Indenture Trustee of Opinions of Counsel, (w) relating to
the perfection of the Indenture Trustee’s security interest, (x) relating to the
consolidation of the assets and liabilities of the applicable Issuer, on the one
hand, and certain Persons, on the other hand, in a bankruptcy proceeding
involving any such Person, (y) relating to the “true sale” or “true
contribution” of the Mortgage Loans and the Mortgaged Properties included in the
Collateral Pool to the applicable Issuer as of the Initial Closing Date and (z)
relating to the characterization of the particular Class of Notes indicated in
the related Series Supplement as debt for U.S. federal income tax purposes; and

-29-

--------------------------------------------------------------------------------




(v)    receipt by the Indenture Trustee of copies of letters signed by each
applicable Rating Agency confirming that each Class of Notes has been given the
ratings as indicated in the related Series Supplement.
(e)    The issuance of the Notes of any Series other than pursuant to Section
2.04(d) above shall be subject to the satisfaction of the following conditions:
(i)    receipt by the Indenture Trustee of an Issuer Order authorizing the
execution and authentication of such Notes;
(ii)    if required by the related Series Supplement, delivery to the Indenture
Trustee of the form of any Series Enhancement and all accompanying agreements
with respect thereto;
(iii)    satisfaction of the Affirmative Rating Condition;
(iv)    receipt by the Indenture Trustee of an Opinion of Counsel to the effect
that, for U.S. federal income tax purposes, such New Issuance (x) will not
adversely affect the tax characterization of the Class of Notes of any
outstanding Series that was characterized as debt for U.S. federal income tax
purposes as of the related Series Closing Date, (y) will not cause any of the
Issuers of any outstanding Series to be treated as an association, a
publicly-traded partnership or a taxable mortgage pool taxable as a corporation
and (z) will not cause any taxable gain or loss to be recognized by any
Noteholder of an outstanding Series;
(v)    receipt by the Indenture Trustee of Opinions of Counsel, (w) relating to
the perfection of the Indenture Trustee’s security interest in the Collateral
added to the Collateral Pool in connection with the related Series Closing Date,
(x) relating to the consolidation of the assets and liabilities of the
applicable Issuer (excluding any Issuer with respect to which a similar Opinion
of Counsel was previously delivered to the Indenture Trustee), on the one hand,
and certain Persons, on the other hand, in a bankruptcy proceeding involving any
such Person, (y) relating to the “true sale” or “true contribution” of the
Collateral added to the Collateral Pool in connection with the related Series
Closing Date and (z) relating to the characterization of any Class of Notes
indicated in the related Series Supplement that such Notes will constitute debt
for U.S. federal income tax purposes;
(vi)    any applicable Issuer, if it has not previously done so in connection
with the issuance of any prior Series, has delivered an Opinion of Counsel or
Officer’s Certificate of such Issuer to the Indenture Trustee, dated the
applicable Series Closing Date, to the effect that such Issuer is a solvent,
special purpose, bankruptcy-remote entity; and
(vii)    the Issuers have delivered to the Indenture Trustee an Officer’s
Certificate, dated the applicable Series Closing Date (upon which the Indenture
Trustee may rely), to the effect that (1) based on the facts known to the Person
executing such Officer’s Certificate, the Issuers reasonably believe that (a) no
uncured Event of Default is continuing at the time of such New Issuance and that
such New Issuance shall not result in the occurrence

-30-

--------------------------------------------------------------------------------




of an Event of Default or (b) the proceeds of such New Issuance will be used to
redeem the Outstanding Notes in full and pay all accrued and unpaid Note
Interest, Post-ARD Additional Interest and Deferred Post-ARD Additional Interest
with respect to such Outstanding Notes, (2) (a) no uncured Series Post ARD Event
is continuing at the time of such New Issuance or (b) the proceeds of such New
Issuance will be used to redeem each Series with respect to which a Series Post
ARD Event is continuing in full and pay all accrued and unpaid Note Interest,
Post-ARD Additional Interest and Deferred Post-ARD Additional Interest with
respect to each such Series, (3)(a) no uncured Early Amortization Event is
continuing at the time of such New Issuance and such New Issuance will not
result in the occurrence of an Early Amortization Event or (b) the proceeds of
such New Issuance will be used to cure each such Early Amortization Event and
pay all accrued and unpaid Note Interest, Post-ARD Additional Interest and
Deferred Post-ARD Additional Interest and (4) all conditions precedent in this
Indenture to such New Issuance have been satisfied.
Section 2.05    Registration of Transfer and Exchange of Notes.
(a)    At all times during the term of this Indenture, there shall be maintained
at the office of the Note Registrar a register of the Notes and of their
transfer and exchange (a “Note Register”) in which, subject to such reasonable
regulations as the Note Registrar may prescribe, the Note Registrar shall
provide for the registration of Notes and of transfers and exchanges of Notes as
herein provided. The offices of the Note Registrar shall be initially located
(as of the Initial Closing Date) at Citibank, N.A., 480 Washington Boulevard,
Jersey City, New Jersey 07310, Attention: Agency and Trust- Spirit Master
Funding. The Indenture Trustee is hereby initially appointed (and hereby agrees
to act in accordance with the terms hereof) as “Note Registrar” for the purpose
of registering Notes and transfers and exchanges of Notes as herein provided.
The Indenture Trustee may appoint, by a written instrument delivered to the
Issuers, any other bank or trust company to act as Note Registrar under such
conditions as the predecessor Indenture Trustee may prescribe; provided, that
the Indenture Trustee shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment. If the Indenture
Trustee resigns or is removed in accordance with the terms hereof, the successor
trustee shall immediately succeed to its predecessor's duties as Note Registrar.
The Issuers, the Property Manager, the Special Servicer, the Back-Up Manager and
the Indenture Trustee shall have the right to inspect the Note Register or to
obtain a copy thereof at all reasonable times, and to rely conclusively upon a
certificate of the Note Registrar as to the information set forth in the Note
Register. Upon written request of any Noteholder made for purposes of
communicating with other Noteholders with respect to their rights under this
Indenture, the Note Registrar shall promptly furnish such Noteholder with a list
of the other Noteholders of record identified in the Note Register at the time
of the request.
(b)    No Transfer of any Note or interest therein shall be made unless that
Transfer is made pursuant to an effective registration statement under the 1933
Act, and effective registration or qualification under applicable state
securities laws, or is made in a transaction that does not require such
registration or qualification. No purported Transfer of any interest in any Note
or any portion thereof which is not made in accordance with this Section 2.05
shall be given effect by or be binding upon the Indenture Trustee and any such
purported Transfer shall be null and void ab initio and vest in the transferee
no rights against the Collateral Pool or the Indenture Trustee.

-31-

--------------------------------------------------------------------------------




Notwithstanding any other provision of this Section 2.05 and except as otherwise
provided in Section 2.06 the typewritten Note or Notes representing Book-Entry
Notes for any Series of Notes may be transferred, in whole but not in part, only
to another nominee of the Depository for such Series of Notes, or to a successor
Depository for such Series of Notes selected or approved by the Issuers or to a
nominee of such successor Depository, only if in accordance with this Section
2.5 and Section 2.06.
(c)    None of the Issuers or any other person shall be obligated to register or
qualify any Notes under the 1933 Act or any other securities law or to take any
action not otherwise required under this Indenture to permit the transfer of any
Note or interest therein without registration or qualification.
By its acceptance of a Note or a beneficial interest therein, each Holder and
Note Owner, respectively, will be deemed to have represented and agreed that the
Transfer thereof is restricted and agrees that it shall Transfer such Note or
Ownership Interest only in accordance with the terms of this Indenture and such
Note (including the legends applicable thereto) and in compliance with
applicable law.
(d)    A Noteholder or Note Owner may Transfer a Book-Entry Note or Ownership
Interest therein only in accordance with the following provisions:
(viii)    No Transfer of any Book-Entry Note or an Ownership Interest therein
shall be made unless such Transfer is made to a Qualified Institutional Buyer in
reliance on Rule 144A or in an “offshore transaction” (within the meaning of
Regulation S) to a non-U.S. Person in reliance on Regulation S, and pursuant to
exemption, registration or qualification under applicable state securities laws.
The Indenture Trustee shall be entitled to rely upon the representations made by
each transferee pursuant to this Section 2.05, and shall have no duty to
undertake any investigation or verify that any Transfer satisfies the
requirements of this paragraph.
(ix)    Restricted Global Note to Regulation S Global Note during Restricted
Period. If a Holder of or a Note Owner with respect to a Restricted Global Note
wishes at any time during the Restricted Period to Transfer such Restricted
Global Note or an Ownership Interest therein to a Person who wishes to take
delivery thereof in the form of a Regulation S Global Note or an Ownership
Interest therein, such Holder or Note Owner may, subject to the provisions of
this Section 2.05, Transfer such Restricted Global Note for a Regulation S
Global Note of the same Series and Class or an Ownership Interest therein with
an equivalent principal amount. Upon receipt by the Indenture Trustee of a
certificate substantially in the form of Exhibit D-2 (subject to Section 12.03)
given by the transferee of such Note or Ownership Interest (stating that such
transferee is a non-U.S. Person and the Transfer of such interest has been made
in compliance with the transfer restrictions applicable to such Notes and in
accordance with Regulation S), the Indenture Trustee shall cancel the Restricted
Global Note so transferred (or reduce the principal amount of the Notes
evidenced thereby), the applicable Issuers shall, concurrently with such
cancellation (or reduction), issue and the Indenture Trustee shall cause to be
authenticated to the transferee a Regulation S Global Note of the same Series
and Class (or increase the principal amount

-32-

--------------------------------------------------------------------------------




of the Notes evidenced by such Regulation S Global Note) in an aggregate
principal amount equal to the aggregate principal amount of the Restricted
Global Note so transferred.
(x)    Restricted Global Note to Regulation S Global Note after the Expiration
of Restricted Period. If a Holder of or a Note Owner with respect to a
Restricted Global Note wishes at any time after the expiration of the Restricted
Period to Transfer such Restricted Global Note or an Ownership Interest therein
to a Person who wishes to take delivery thereof in the form of a Regulation S
Global Note or an Ownership Interest therein, such Noteholder or Note Owner may,
subject to provisions of this Section 2.05, Transfer such Restricted Global Note
for a Regulation S Global Note of the same Series and Class or an Ownership
Interest therein with an equivalent principal amount. Upon receipt by the
Indenture Trustee of a certificate substantially in the form of Exhibit D-3
(subject to Section 12.03) given by the transferee stating that the Transfer of
such interest has been made in compliance with the transfer restrictions
applicable to such Notes and pursuant to and in accordance with Regulation S,
the Indenture Trustee shall cancel the Restricted Global Note so transferred (or
reduce the principal amount of the Notes evidenced thereby) and the applicable
Issuers shall, concurrently with such cancellation (or reduction), issue and the
Indenture Trustee shall cause to be authenticated to the transferee a Regulation
S Global Note of the same Series and Class (or increase the principal amount of
the Notes evidenced by such Regulation S Global Note) in an aggregate principal
amount equal to the aggregate principal amount of the Restricted Global Note so
transferred.
(xi)    Regulation S Global Note to Restricted Global Note. If a Holder of or a
Note Owner with respect to a Regulation S Global Note wishes at any time to
transfer such Regulation S Global Note or an Ownership Interest therein to a
Qualified Institutional Buyer who wishes to take delivery thereof in the form of
a Restricted Global Note or an Ownership Interest therein, such Noteholder or
Note Owner may, subject to the provisions of this Section 2.05, transfer such
Regulation S Global Note for a Restricted Global Note of the same Series and
Class or an Ownership Interest therein in an equivalent principal amount. Upon
receipt by the Indenture Trustee of a certificate substantially in the form of
Exhibit D-1 (subject to Section 12.03) given by the transferee and stating that
such transferee is a Qualified Institutional Buyer and is obtaining such
Restricted Global Note or Ownership Interest therein in a transaction meeting
the requirements of Rule 144A, the Indenture Trustee shall cancel the Regulation
S Global Note so transferred (or reduce the principal amount of the Notes
evidenced thereby) and the applicable Issuers shall, concurrently with such
cancellation (or reduction), issue and the Indenture Trustee shall cause to be
authenticated to the transferee a Restricted Global Note of the same Series and
Class (or increase the principal amount of the Notes evidenced by such
Restricted Global Note) in an aggregate principal amount equal to the aggregate
principal amount of the Regulation S Global Note so transferred.
(xii)    Transfer of Ownership Interests in Book-Entry Notes. Ownership
Interests in Book-Entry Notes shall be transferred in accordance with the rules
and procedures of the Depository and the Depository Participants, including,
with respect to

-33-

--------------------------------------------------------------------------------




Regulation S Global Notes, Clearstream Banking, société anonyme, or its
successors, and Euroclear Bank S.A./N.V., as operator of the Euroclear System,
or its successors.
(e)    If any Transfer of a Note or an Ownership Interest therein is to be held
by the related transferee in the form of a Definitive Note, then the Note
Registrar shall refuse to register such Transfer unless it receives (and, upon
receipt, may conclusively rely upon) (A) an executed transferor certificate from
the transferor substantially in the form attached as Exhibit C-1 (subject to
Section 12.03), and (B) an executed transferee certificate from the prospective
transferee substantially in the form attached as Exhibit C-2 (subject to Section
12.03). If any such transfer of a Note or Ownership Interest held by the related
transferor and also to be held by the related transferee in the form of a
Book-Entry Note is to be made without registration under the 1933 Act, the
transferor will be deemed to have made as of the transfer date each of the
representations and warranties set forth on Exhibit C-1 in respect of such Note
and the transferee will be deemed to have made as of the transfer date each of
the representations and warranties set forth on Exhibit C-2 in respect of such
Note, in each case as if such Note were evidenced by a Definitive Note.
(f)    If a Person is acquiring any Note as a fiduciary or agent for one or more
accounts, such Person shall be required to deliver to the Note Registrar a
certification to the effect that, and such other evidence as may be reasonably
required by the Note Registrar to confirm that, it has (i) sole investment
discretion with respect to each such account and (ii) full power to make the
foregoing acknowledgments, representations, warranties, certifications and
agreements with respect to each such account as set forth in subsections (b) and
(c) of this Section 2.05.
(g)    Subject to the preceding provisions of this Section 2.05, upon surrender
for registration of transfer of any Note at the offices of the Note Registrar
maintained for such purpose, the applicable Issuers shall execute, and the
Indenture Trustee shall cause to be authenticated and delivered, in the name of
the designated transferee or transferees, one or more new Notes of the same
Series and Class of a like Percentage Interest.
(h)    At the option of any Holder, its Notes may be exchanged for other Notes
of authorized denominations of the same Series and Class of a like Percentage
Interest upon surrender of the Notes to be exchanged at the offices of the Note
Registrar maintained for such purpose. Whenever any Notes are so surrendered for
exchange, the applicable Issuers shall execute, and the Indenture Trustee shall
cause to be authenticated and delivered the Notes which the Noteholder making
the exchange is entitled to receive.
(i)    Every Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed by, or be accompanied by a written instrument of
transfer in the form satisfactory to the Note Registrar duly executed by, the
Holder thereof or such Holder’s attorney duly authorized in writing. The Note
Registrar shall be permitted to request such evidence reasonably satisfactory to
it documenting the identity and/or signatures of the transferor and transferee,
with such signature guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in Securities Transfer Agents Medallion Program (STAMP) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Exchange Act.

-34-

--------------------------------------------------------------------------------




(j)    All Notes issued upon any registration of transfer or exchange of the
Notes shall be the valid obligations of the applicable Issuers, evidencing the
same debt, and entitled to the same benefits under this Indenture, as the
related Notes surrendered upon such registration of transfer or exchange.
(k)    Notwithstanding the foregoing, the Indenture Trustee or the Note
Registrar, as the case may be, shall not be required to register the transfer or
exchange of any Note of any Series of Notes for a period of 15 days preceding
the due date for payment in full of the Class of Notes to which such Note is a
part.
(l)    No service charge shall be imposed for any transfer or exchange of Notes,
but the Indenture Trustee or the Note Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of Notes.
(m)    All Notes surrendered for transfer and exchange shall be physically
canceled by the Note Registrar, and the Note Registrar shall dispose of such
canceled Notes in accordance with its customary procedures.
(n)    The Note Registrar or the Indenture Trustee shall provide to the Issuers,
Property Manager and Special Servicer upon reasonable written request and at the
expense of the requesting party a current copy of the Note Register.
(o)    Each purchaser of a Note that represents a beneficial interest in a
Global Note (and each Note owner) and each purchaser of book-entry Notes or
interests therein will be deemed to have represented, warranted and agreed, and
each purchaser of definitive, physical Notes, if any, or will represent, warrant
and agree, as follows (the “Prospective Purchase Representations”):
(1)    It understands that (a) the Notes have not been and will not be
registered or qualified under the Securities Act or any state securities law,
(b) neither the Issuer nor the Indenture Trustee is required to so register or
qualify the Notes, (c) the Notes or interests therein may be resold only if
registered and qualified pursuant to the provisions of the Securities Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Indenture contains restrictions regarding
the transfer of the Notes or interests therein and (e) the Notes will bear a
legend to the foregoing effect.
(2)    It is acquiring the Notes or interests therein for (subject to Clause
(11) below) its own account for investment only and not with a view to or for
sale in connection with any distribution thereof in any manner that would
violate the Securities Act or any applicable state securities laws.
(3)    It is: (a) not a “U.S. Person” (as defined in Regulation S), is not
acquiring the Notes or interests therein for the account or benefit of any U.S.
Person (as defined in Regulation S), its outside the United States and is
acquiring the Notes or interests therein in an offshore transaction pursuant to
an exemption from registration ion accordance with Rule 903 or Rule 904 of
Regulation S; or (b) a Qualified Institutional Buyer, as that term is defined

-35-

--------------------------------------------------------------------------------




in Rule 144A under the Securities Act, is aware that the sale to it of the Notes
or interests therein is being made in reliance on Rule 144A under the Securities
Act, is acquiring the Notes or interests therein for its own account or for the
account of a Qualified Institutional Buyer, and understands that the Notes or
interests therein may be resold, pledged or transferred only (i) to a person
reasonably believed to be a Qualified Institutional Buyer that purchases for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the resale, pledge or transfer is being made in reliance on Rule
144A under the Securities Act. It is (x) a substantial, sophisticated
institutional investor having such knowledge and experience in financial and
business matters, and, in particular, in such matters related to securities
similar to the Notes, such that it is capable of evaluating the merits and risks
of investment in the Notes, and (y) able to bear the economic risks of such an
investment.
(4)    It has reviewed and understands the restrictions on transfer of the Notes
or interests therein and acknowledges that such transfer restrictions may
adversely affect the liquidity of the Notes.
(5)    It understands that, by virtue of its acceptance of a Note or an interest
therein, it assents to, and agrees to be bound by, the terms, provisions and
conditions of the Indenture, including those relating to the transfer
restrictions.
(6)    It understands that the Notes are being offered only in a transaction
that does not require registration under the Securities Act and, if such
purchaser decides to resell, pledge or otherwise transfer such Notes, then it
agrees that it will resell, pledge or transfer such Notes only (1) so long as
such Notes are eligible for resale pursuant to Rule 144A, to a person who the
seller reasonably believes is a QIB acquiring the Notes for its own account or
as a fiduciary or agent for others (which others must also be QIBs) to whom
notice is given that the resale or other transfer is being made in reliance on
Rule 144A or (2) to a purchaser who is not a “U.S. person” (as defined in
Regulation S) (and is not purchasing for the account or benefit of a “U.S.
person” as defined in Regulation S), is outside the United States, and is
acquiring the Notes pursuant to an exemption from registration under the
Securities Act in accordance with Rule 903 or Rule 904 of Regulation S, and, in
each case, in accordance with any applicable United States state securities or
“Blue Sky” laws or any securities laws of any other jurisdiction.
(7)    It understands that the information contained in the applicable private
placement memorandum and all such additional information, as well as all
information to be received by it as a Noteholder, is confidential and agrees to
keep such information confidential (a) by not disclosing any such information
other than to a person who needs to know such information and who has agreed to
keep such information confidential and (b) by not using any such information
other than for the purpose of evaluating an investment in the Notes; provided,
however, that any such information may be disclosed as required by applicable
law if the Issuer is given written notice of such requirement sufficient to
enable the Issuer to seek a protective order or other appropriate remedy in
advance of disclosure.

-36-

--------------------------------------------------------------------------------




(8)    It has been furnished with, and has had an opportunity to review (a) a
copy of the applicable private placement memorandum, (b) a copy of the Indenture
and the Notes and (c) such other information concerning the Notes and payments
thereon, the Collateral Pool and the Issuer as has been requested by it from the
Issuer and is relevant to its decision to purchase the Notes or interests
therein. It has had any questions arising from such review answered by the
Issuer to its satisfaction.
(9)    It has not and will not nor has it authorized or will it authorize any
person to (a) offer, pledge, sell, dispose of or otherwise transfer any Note,
any interest in any Note or any other similar security from any person in any
manner, (b) otherwise approach or negotiate with respect to any Note, any
interest in any Note or any other similar security with any person in any
manner, (c) make any general solicitation by means of general advertising or in
any other manner or (d) take any other action, that (as to any of (a) through
(d) above) would constitute a distribution of any Note or interest therein under
the Securities Act, that would render the disposition of any Note or interest
therein a violation of Section 5 of the Securities Act or any state securities
law, or that would require registration or qualification pursuant thereto. It
will not sell or otherwise transfer any of the Notes or interests therein,
except to a person reasonably believed to be: (x) a Non-U.S. Person that is not
acquiring the Notes or interests therein for the account or benefit of any U.S.
Person (as defined in Regulation S) and is acquiring the Notes or interests
therein in an offshore transaction; or (y) a Qualified Institutional Buyer that
purchases for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the resale, pledge or transfer is being made
in reliance on Rule 144A, or otherwise in accordance with the terms and
provisions of the Indenture.
(10)    It is duly authorized to purchase the Notes or interest therein acquired
thereby, and its purchase of investments having the characteristics of the Notes
acquired thereby is authorized under, and not directly or indirectly in
contravention of, any law, charter, trust instrument or other operative
document, investment guidelines or list of permissible or impermissible
investments applicable to the investor.
(11)    If it is acquiring any Notes or interests therein as a fiduciary or
agent for one or more accounts, it has sole investment discretion with respect
to each such account and it has full power to make the foregoing
acknowledgments, representations, warranties and agreements with respect to each
such account.
(12)    It, and each person for which it is acting, understands that any sale or
transfer to a person that does not comply with the requirements set forth herein
will be null and void ab initio.
(13)    Such purchaser acknowledges that each note will bear the following
legends to the extent set forth on the applicable exhibit to this Indenture: and
(14)    either (a) it is not acquiring the Note (or any interest therein) with
the assets of (1) an “employee benefit plan”, as defined in Section 3(3) of
ERISA, that is subject to Title I of ERISA, (2) a “plan,” as defined in Section
4975(e)(1) of the Internal Revenue

-37-

--------------------------------------------------------------------------------




Code that is subject to Section 4975 of the Internal Revenue Code, (3) an entity
whose underlying assets include “plan assets” by reason of such employee benefit
plan’s or plan’s investment in the entity (within the meaning of Department of
Labor Regulation 29 C.F.R. 2510.3-101, as modified by section 3(42) of ERISA),
or (4) any governmental, church, non-U.S. or other plan that is subject to any
non-U.S., federal, state or local law that is substantially similar to Section
406 of ERISA or Section 4975 of the Internal Revenue Code (“Similar Law”); or
(b) the acquisition, continued holding and disposition of the Notes (or any
interest therein) will not give rise to a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Internal Revenue Code or result
in a non-exempt violation of Similar Law.
(p)    If a Person is acquiring any Note or interest therein as a fiduciary or
agent for one or more accounts, such Person shall be required to deliver to the
Note Registrar a certification (which in the case of the Book-Entry Notes, the
prospective transferee will be deemed to have represented such certification) to
the effect that it has (i) sole investment discretion with respect to each such
account and (ii) full power to make the foregoing acknowledgments,
representations, warranties, certifications and agreements with respect to each
such account as set forth in this Section 2.05.
Section 2.06    Book-Entry Notes.
(a)    The Book-Entry Notes of each Series shall be delivered as one or more
Notes held by the Book-Entry Custodian or, if appointed to hold such Notes as
provided below, the Depository and registered in the name of the Depository or
its nominee and, except as provided in Section 2.06(c) below, transfer of such
Notes may not be registered by the Note Registrar unless such transfer is to a
successor Depository that agrees to hold such Notes for the respective Note
Owners with Ownership Interests therein. Except as provided in Section 2.06(c)
below, such Note Owners shall hold and transfer their respective Ownership
Interests in and to such Notes through the book-entry facilities of the
Depository and, except as provided in Section 2.06(c) below, shall not be
entitled to definitive, fully registered Notes (“Definitive Notes”) in respect
of such Ownership Interests. All transfers by Note Owners of their respective
Ownership Interests in the Book-Entry Notes to be held by the related
transferees as Book-Entry Notes shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing each
such Note Owner. Each Depository Participant shall only transfer the Ownership
Interests in the Book-Entry Notes of Note Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository’s normal
procedures. The Indenture Trustee is hereby initially appointed as the
Book-Entry Custodian and hereby agrees to act as such in accordance herewith and
in accordance with the agreement that it has with the Depository authorizing it
to act as such. Neither the Indenture Trustee nor the Note Registrar shall have
any responsibility to monitor or restrict the transfer of any Book-Entry Note
transferable through the book-entry facilities of the Depository. The Book-Entry
Custodian may, and, if it is no longer qualified to act as such, the Book-Entry
Custodian shall, appoint, by a written instrument delivered to the Issuers, the
Property Manager and Special Servicer, and, if the Indenture Trustee is not the
Book-Entry Custodian, the Indenture Trustee, any other transfer agent (including
the Depository or any successor Depository) to act as Book-Entry Custodian under
such conditions as the predecessor Book-Entry Custodian

-38-

--------------------------------------------------------------------------------




and the Depository or any successor Depository may prescribe; provided, that the
predecessor Book-Entry Custodian shall not be relieved of any of its duties or
responsibilities by reason of any such appointment other than the Depository. If
the Indenture Trustee resigns or is removed in accordance with the terms hereof,
the successor trustee or, if it so elects, the Depository shall immediately
succeed to its predecessor’s duties as Book-Entry Custodian. The Issuers shall
have the right to inspect, and to obtain copies of, any Notes held as Book-Entry
Notes by the Book-Entry Custodian.
(b)    The Issuers, the Indenture Trustee, the Property Manager, the Special
Servicer, the Back-Up Manager and the Note Registrar may for all purposes,
including the making of payments due on the Book-Entry Notes, deal with the
Depository as the Noteholder and the authorized representative of the Note
Owners with respect to such Notes and as sole Noteholder of such Notes, and
shall have no obligations to the Note Owners. The rights of Note Owners of each
such Series of Notes shall be exercised only through the Depository and the
applicable Depository Participants and the rights of Note Owners with respect to
the Book-Entry Notes shall be limited to those established by law and agreements
between such Note Owners and the Depository Participants and brokerage firms
representing such Note Owners, and all references in this Indenture to actions
by the Noteholders shall refer to actions taken by the Depositor upon
instructions from the Depository Participants, and all references in this
Indenture to distributions, notices, reports and statements to the Noteholders
shall refer to distributions, notices, reports and statements to the Depositor,
as registered holder of the Notes of such Series of Notes for distribution to
the Note Owners in accordance with the procedures of the Depository. Multiple
requests and directions from, and votes of, the Depository as holder of the
Book-Entry Notes with respect to any particular matter shall not be deemed
inconsistent if they are made with respect to different Note Owners. The
Indenture Trustee may establish a reasonable record date in connection with
solicitations of consents from or voting by Noteholders and shall give notice to
the Depository of such record date. Whenever this Indenture requires or permits
actions to be taken based upon instructions or directions of Noteholders
evidencing a specified percentage of the principal amount of Notes, the
applicable Depository shall be deemed to represent such percentage only to the
extent that it has received instructions to such effect from Note Owners and/or
their related Depository Participants owning or representing, respectively, such
required percentage of the beneficial interest in the Notes and has delivered
such instructions to the Indenture Trustee. Whenever notice or other
communication to the Noteholders is required under this Indenture, unless and
until Definitive Notes shall have been issued to such Note Owners, the Indenture
Trustee and the Issuers shall give all such notices and communications specified
herein to be given to Noteholders to the applicable Depository for distribution
to the Note Owners.
(c)    If (i) the Issuers advise the Indenture Trustee and the Note Registrar in
writing that the Depository is no longer willing or able to properly discharge
its responsibilities with respect to the Book-Entry Notes (or any portion
thereof), and (ii) the Issuers are unable to locate a qualified successor, the
Note Registrar shall notify all affected Note Owners, through the Depository, of
the occurrence of any such event and of the availability of Definitive Notes to
such Note Owners requesting the same. Upon surrender to the Note Registrar of
the Book-Entry Notes (or any portion thereof) by the Book-Entry Custodian or the
Depository, as applicable, and the delivery of registration instructions from
the Depository for registration of transfer, the applicable Issuers shall
execute, and the Indenture Trustee shall cause to be authenticated and
delivered, the Definitive

-39-

--------------------------------------------------------------------------------




Notes in respect of such Notes to the Note Owners identified in such
instructions. None of the applicable Issuers, the Indenture Trustee, the
Collateral Agent, the Property Manager, the Special Servicer, the Back-Up
Manager or the Note Registrar shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions.
(d)    Upon the issuance of Definitive Notes, for purposes of evidencing
ownership of any Notes formerly held as Book-Entry Notes, the registered holders
of such Definitive Notes shall be recognized as Noteholders hereunder and,
accordingly, shall be entitled directly to receive payments on, to exercise
voting and consent rights with respect to, and to transfer and exchange such
Definitive Notes. Upon the issuance of Definitive Notes, all references herein
to obligations imposed upon or to be performed by the applicable Depository with
respect to such Notes shall be deemed to be imposed upon and performed by the
Indenture Trustee, to the extent applicable with respect to such Definitive
Notes, and the Indenture Trustee shall recognize the Noteholders of the
Definitive Notes of such Series of Notes as Noteholders of such Series of Notes
hereunder.
(e)    Each of the Issuers shall provide an adequate inventory of Definitive
Notes of each Class of each Series to the Indenture Trustee.
Section 2.07    Mutilated, Destroyed, Lost or Stolen Notes.
If any mutilated Note is surrendered to the Note Registrar, the applicable
Issuers shall execute and the Indenture Trustee shall cause to be authenticated
and delivered, in exchange therefor, a new Note of the same Series, Class and
principal amount and bearing a number not contemporaneously outstanding.
If there shall be delivered to the applicable Issuers, the Indenture Trustee and
the Note Registrar (i) evidence to their satisfaction of the destruction
(including mutilation tantamount to destruction), loss or theft of any Note and
the ownership thereof, and (ii) indemnity as may be reasonably required by them
to hold each of them and any of their agents harmless, then, in the absence of
notice to the applicable Issuers or the Note Registrar that such Note has been
acquired by a bona fide purchaser, the applicable Issuers shall execute and the
Indenture Trustee shall cause to be authenticated and delivered, in lieu of any
such destroyed, lost or stolen Note, a new Note of the same Series, Class, tenor
and denomination registered in the same manner, dated the date of its
authentication and bearing a number not contemporaneously outstanding.
Upon the issuance of any new Note under this Section 2.07, the applicable
Issuers, the Indenture Trustee and the Note Registrar may require the payment by
the Noteholder of an amount sufficient to pay or discharge any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the
Authenticating Agent and the Indenture Trustee) in connection therewith.
Every new Note issued pursuant to this Section 2.07 in lieu of any destroyed,
mutilated, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuers, whether or not the destroyed, mutilated,
lost or stolen Note shall be at any time enforceable

-40-

--------------------------------------------------------------------------------




by any Person, and such new Note shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Notes of its Class
and Series duly issued hereunder.
The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent permitted by applicable law) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen Notes.
Section 2.08    Noteholder Lists.
The Note Registrar shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
the Noteholders of each Series, which list, upon request, will be made available
to the Indenture Trustee insofar as the Indenture Trustee is no longer the Note
Registrar. Upon written request of any Noteholder made for purposes of
communicating with other Noteholders with respect to their rights under this
Indenture, the Note Registrar shall promptly furnish such Noteholder at such
Noteholder’s expense with a list of the Noteholders of record identified in the
Note Register at the time of the request. Every Noteholder, by receiving such
access, or by receiving a Note or an interest therein, agrees with the Note
Registrar that the Note Registrar will not be held accountable in any way by
reason of the disclosure of any information as to the names and addresses of any
Noteholder regardless of the source from which such information was derived.
Section 2.09    Persons Deemed Owners.
The Issuers, the Indenture Trustee, the Note Registrar and any of their agents,
may treat the Person in whose name a Note is registered as the owner of such
Note as of the related Record Date for the purpose of receiving payments of
principal, interest and other amounts in respect of such Note and for all other
purposes, whether or not such Note shall be overdue, and none of the Issuers,
the Indenture Trustee, the Note Registrar or any agents of any of them, shall be
affected by notice to the contrary.
Section 2.10    Payment Account.
(a)    On or prior to the Initial Closing Date, the Indenture Trustee shall
establish and maintain one or more segregated trust accounts (collectively, the
“Payment Account”) at Citibank, N.A. (or at such other financial institution as
necessary to ensure that the Payment Account is at all times an Eligible Account
or a sub-account of an Eligible Account, in each case subject to an Account
Control Agreement), in its name, as Indenture Trustee, bearing a designation
clearly indicating that such account and all funds deposited therein are held
for the exclusive benefit of the Noteholders, and the Issuers as their interests
may appear. Each Payment Account shall be an Eligible Account or a sub-account
of an Eligible Account. On each Remittance Date, the Indenture Trustee shall
deposit or cause to be deposited in the Payment Account, upon receipt or
withdrawal as provided in the Property Management Agreement, the Available
Amount for such Payment Date. Except as provided in this Indenture, the
Indenture Trustee, in accordance with the terms of this Indenture, shall have
exclusive control and sole right of withdrawal with respect to the Payment
Account. Funds in the Payment Account shall not be commingled with any other
moneys. All moneys deposited from time to time in the Payment Account shall be
held by and under the control

-41-

--------------------------------------------------------------------------------




of the Indenture Trustee in the Payment Account for the benefit of the
Noteholders and the Issuers as herein provided.
(b)    Amounts in the Payment Account shall be held uninvested.
(c)    The Indenture Trustee is authorized to make withdrawals from the Payment
Account in order to allocate amounts so withdrawn in accordance with Section
2.11(b).
(d)    Upon the satisfaction and discharge of this Indenture pursuant to Section
3.01, the Indenture Trustee shall pay to the Issuers, as their interests may
appear, all amounts, if any, held by it remaining as part of the Collateral
Pool.
Section 2.11    Payments on the Notes.
(a)    Subject to Section 2.11(b), the applicable Issuers agree to pay:
(i)    on each Payment Date prior to the Legal Final Payment Date for the
Classes of each Series of Notes (but only to the extent of the Available Amount
pursuant to Section 2.11(b), in the case of payments of principal), interest
(but only to the extent of the Available Amount pursuant to Section 2.11(b), in
the case of payments of Post-ARD Additional Interest and Deferred Post-ARD
Additional Interest) on and principal of such Notes in the amounts and in
accordance with the priorities set forth in Section 2.11(b); and
(ii)    on the Legal Final Payment Date for the Classes of each Series of Notes,
the entire applicable Aggregate Note Principal Balance, together with all
accrued and unpaid interest thereon (but only to the extent of the Available
Amount pursuant to Section 2.11(b), in the case of payments of Post-ARD
Additional Interest and Deferred Post-ARD Additional Interest).
Amounts properly withheld under the Code by any Person from a payment to any
Holder of a Note of interest, principal or other amounts, or any such payment
set aside on the Final Payment Date for such Note as provided in Section
2.11(b), shall be considered as having been paid by the applicable Issuers to
such Noteholder for all purposes of this Indenture.
(b)    With respect to each Payment Date, any interest, principal and other
amounts payable on the Notes shall be paid to each Person that is a registered
holder thereof at the close of business on the related Record Date; provided,
however, that interest, principal and other amounts payable at the Final Payment
Date of any Note shall be payable only against surrender thereof at the
Indenture Trustee’s Office or such other address as may be specified in the
notice of final payment. Payments of interest, principal and other amounts on
the Notes to be made pursuant to the terms of this Indenture shall be made on
each Payment Date other than the Final Payment Date, subject to applicable laws
and regulations, by wire transfer to such accounts as each such Noteholder shall
designate by written instruction received by the Indenture Trustee not later
than the Record Date related to such Payment Date or otherwise by check mailed
on or before such Payment Date to the Person entitled thereto at such Person’s
address appearing on the Note Register as of the related Record Date. Any
amounts to be paid with respect to a Note in connection with its Final

-42-

--------------------------------------------------------------------------------




Payment Date shall be paid in immediately available funds from funds in the
Payment Account as promptly as possible after presentation to the Indenture
Trustee of such Note at the Indenture Trustee’s Office, but in no event later
than the next Business Day after the day of such presentation. If presentation
is made after 3:30 p.m., New York City time, on any day, such presentation shall
be deemed to have been made on the immediately succeeding Business Day.
Each payment with respect to a Book-Entry Note shall be paid to the Depository,
as holder thereof, and the Depository shall be responsible for crediting the
amount of such payment to the accounts of its Depository Participants in
accordance with its normal procedures. Each Depository Participant shall be
responsible for disbursing such payments to the related Note Owners that it
represents and to each indirect participating brokerage firm (a “brokerage firm”
or “indirect participating firm”) for which it acts as agent. Each brokerage
firm shall be responsible for disbursing funds to the related Note Owners that
it represents. None of the parties hereto shall have any responsibility therefor
except as otherwise provided by this Indenture or applicable law. The applicable
Issuers and the Indenture Trustee shall perform their respective obligations
under each Letter of Representations.
Except as provided in the following sentence, if a Note is issued in exchange
for any other Note during the period commencing at the close of business at the
office or agency where such exchange occurs on any Record Date and ending before
the opening of business at such office or agency on the related Payment Date, no
interest, principal or other amounts will be payable on such Payment Date in
respect of such new Note, but will be payable on such Payment Date only in
respect of the prior Note. Interest, principal and other amounts payable on any
Note issued in exchange for any other Note during the period commencing at the
close of business at the office or agency where such exchange occurs on the
Record Date immediately preceding the Final Payment Date for such Notes and
ending on the Final Payment Date for such Notes, shall be payable to the Person
that surrenders the new Note as provided in this Section 2.11.
All payments of interest, principal and other amounts made with respect to the
Notes of a Class of any Series will be allocated pro rata among the Outstanding
Notes of such Class based on the related Note Principal Balance.
If any Note on which the final payment was due is not presented for payment on
its Final Payment Date, then the Indenture Trustee shall set aside any payments
that would be made in respect of such final payment in a segregated,
non-interest bearing account (and shall remain uninvested) separate from the
Payment Account (but which may be a sub-account thereof) but which constitutes
an Eligible Account (or a sub-account of an Eligible Account), and the Indenture
Trustee and the Issuers shall act in accordance with Section 5.10 in respect of
the unclaimed funds.
On each Payment Date, the Available Amount for such Payment Date will be applied
by the Indenture Trustee, first to pay the following expenses of the Issuers
related to the Collateral Pool (collectively, “Collateral Pool Expenses”) in the
following order of priority:
(1)    to the extent not withdrawn from the Collection Account by the Property
Manager on or prior to the applicable Remittance Date in accordance with the
Property Management Agreement, from amounts received on or in respect of any

-43-

--------------------------------------------------------------------------------




Mortgage Loan or Mortgaged Property or related Lease: first, to the Indenture
Trustee, then, any remaining amounts, pari passu, to the Property Manager or the
Back-Up Manager, as applicable, reimbursement for unreimbursed Property
Protection Advances (plus interest thereon) made with respect to such Mortgage
Loan or Mortgaged Property or related Lease; and second, to the Special
Servicer, any earned and unpaid Special Servicing Fee, liquidation fees and
workout fees incurred with respect to such Mortgage Loan or Mortgaged Property
or related Lease;
(2)    to the extent not withdrawn from the Collection Account by the Property
Manager on or prior to the applicable Remittance Date in accordance with the
Property Management Agreement, on a pro rata basis (based on amounts owing
pursuant to this clause (2)), (I) to the Indenture Trustee, the earned and
unpaid Indenture Trustee Fees, (II) to the Property Manager, the earned and
unpaid Property Management Fee, (III) to the extent not already paid pursuant to
clause (1) above, to the Special Servicer, any earned and unpaid Special
Servicing Fees, (IV) to the Back-Up Manager, the earned and unpaid Back-Up Fee,
(V) to the Custodian, the earned and unpaid Custodian Fee, (VI) to the parties
entitled thereto, the amount of any accrued and unpaid Issuer Expenses (the
amount allocated pursuant to this sub-clause (VI) for any Payment Date shall not
exceed the Issuer Expense Cap for the related Collection Period, unless an Event
of Default resulting in the acceleration of the Notes has occurred and is then
continuing, in which case, such Issuer Expense Cap limit will not apply), (VII)
first, to the Indenture Trustee, and second, pari passu, to the Property Manager
or the Back-Up Manager, as applicable, reimbursement for unreimbursed P&I
Advances (provided that, unless such P&I Advance has been determined to
constitute a Nonrecoverable Advance, such reimbursement will not cause a P&I
Shortfall or increase the amount of any P&I Shortfall in respect of such Payment
Date) and unreimbursed Property Protection Advances that have been determined to
constitute Nonrecoverable Advances (in each case plus accrued and unpaid
interest thereon) and (VIII) (a) first, to the Indenture Trustee and (b) second,
to each other relevant party, any accrued and unpaid Extraordinary Expenses for
which amounts have not already been allocated pursuant to sub-clauses (I)
through (VII) above (the amount allocated pursuant to this sub-clause (VIII) for
any Payment Date shall not exceed the Extraordinary Expense Cap for the related
Collection Period, unless an Event of Default resulting in the acceleration of
the Notes has occurred and is then continuing, in which case (i) such
Extraordinary Expense Cap Limit will not apply and (ii) indemnities due to any
Issuer or any Control Person, member, manager, officer, employee or agent of any
such Issuers, other than any such party in connection with its role as (or with
respect to the) Property Manager or Special Servicer, that would otherwise be
paid pursuant to this clause (VIII) will be payable only after payments due to
the Noteholders pursuant to the allocation of Series Available Amount below);
and
(3)    to any Reserve Account, up to an amount with respect to which the
Affirmative Rating Condition has been satisfied.

-44-

--------------------------------------------------------------------------------




The Available Amount remaining on any Payment Date after payment of Collateral
Pool Expenses will be allocated among each Series in the following manner and
priority (such manner and priority, the “Inter-Series Priority of Payments” and
the aggregate amount allocated to any Series (or the Notes of such Series)
pursuant to clauses (1) through (8) below, the “Series Available Amount” with
respect to such Series):
(1)    pro rata, based on amounts owing to each Series pursuant to this clause
(1), to each Series, the aggregate Note Interest due on the Notes of such Series
for such Payment Date plus unpaid Note Interest in respect of such Notes from
any prior Payment Date (together with interest thereon at the applicable Note
Rate), in each case, plus or minus, as applicable, any net payment due or
proceeds received (excluding any termination payments due from an Issuer as a
result of a default or termination event with respect to any hedge counterparty)
in respect of such Payment Date pursuant to any Hedge Agreement related to the
Notes;
(2)    so long as no Early Amortization Event has occurred and is continuing:
first (a) pro rata, based on amounts owing to each Series pursuant to this
clause (a), to each Series, the Scheduled Principal Payments due on the Notes of
such Series for such Payment Date; and second (b) to each Series, its Pro Rata
Share (calculated after giving effect to the application of the allocations
described in clause (a) above) of the amount of the Unscheduled Principal
Payment for such Payment Date, if any;
(3)    if a Series Post ARD Event has occurred and is continuing and no Early
Amortization Event has occurred and is continuing, pro rata, based on amounts
owing to each Series pursuant to this clause (3), to each Series for which a
Series Post ARD Event has occurred and is continuing, in reduction of the
Aggregate Note Principal Balance of the Notes of such Series, until the
Aggregate Note Principal Balance of the Notes of such Series has been reduced to
zero;
(4)    during the continuance of an Early Amortization Event, pro rata, based on
amounts owing to each Series pursuant to this clause (4), to each Series, in
reduction of the Aggregate Note Principal Balance of the Notes of such Series
until reduced to zero;
(5)     (I) if a Sweep Period is in effect (but the Average Cashflow Coverage
Ratio equals or exceeds the Early Amortization Threshold) and no Early
Amortization Event or Series Post ARD Event has otherwise occurred and is
continuing (after giving effect to the application of the allocations described
in clause (3) above), to the Cashflow Coverage Reserve Account, the sum of (a)
the amount that would be required to be added to the Cashflow Coverage Ratio
Numerator in respect of the applicable Determination Date to achieve a Cashflow
Coverage Ratio equal to the Sweep Period Threshold on such Determination Date
plus (b) the aggregate shortfalls, if any, of the amount that would have been
deposited into the Cashflow Coverage Reserve Account on any prior Payment Date
but for there being insufficient Available Amounts in respect of such Payment
Date; or (II) if the Average

-45-

--------------------------------------------------------------------------------




Cashflow Coverage Ratio is below the Early Amortization Threshold and the
Requisite Global Majority waives the related Early Amortization Event and no
Series Post-ARD Event is then in effect (after giving effect to the application
of the allocations described in clause (3) above), to each Series, its Pro Rata
Share (calculated after giving effect to the application of the allocations
described in clauses (2) and (3) above)) of an amount equal to the sum of (a)
all amounts on deposit in the Cashflow Coverage Reserve Account as of such
Payment Date (immediately prior to any release of amounts from such Cashflow
Coverage Reserve Account in respect of such Payment Date) plus (b) the aggregate
shortfalls, if any, of the amount that would have been deposited into the
Cashflow Coverage Reserve Account on any prior Payment Date but for there being
insufficient Available Amounts in respect of such Payment Date;
(6)    to any Hedge Counterparty, any and all amounts (including any termination
payments due from an Issuer as a result of the default or termination event with
respect to any Hedge Counterparty) due on such Payment Date to such Hedge
Counterparty not paid pursuant to the allocation described in clause (1) above,
pro rata, based on such amounts due to such Hedge Counterparties pursuant to
this clause (6);
(7)    pro rata, based on amounts owing to each Series pursuant to this clause
(7), to each Series, the Make Whole Payments, if any, due on the Notes of such
Series in respect of such Payment Date plus any unpaid Make Whole Payments in
respect of such Notes from any prior Payment Date; and
(8)    to each Series, pro rata, based on amounts owing to each Series pursuant
to this clause (8), to each Series, the aggregate unpaid Post-ARD Additional
Interest and Deferred Post-ARD Additional Interest, if any, accrued on the Notes
of such Series as of such Payment Date.
On each Payment Date, the Indenture Trustee will apply and will pay the Series
Available Amount with respect to each Series for such Payment Date for the
purposes and in the order of priority indicated in the related Series
Supplement. The Available Amount remaining on any Payment Date after the
allocations described above shall be applied first, to the payment of Issuer
Expenses and Extraordinary Expenses not paid from the Available Amount in
accordance with the foregoing allocations, and second, pro rata, to the Issuers
(such amounts to be released from the lien of this Indenture) or, at the option
of any Issuer, with respect to its pro rata share of such remaining Available
Amount, to the Release Account.
The Notes are nonrecourse obligations solely of the applicable Issuers and will
be payable only from the Collateral included in the Collateral Pool. Each
Noteholder and Note Owner will be deemed to have agreed that they have no rights
or claims against the Issuers directly and may only look to the Collateral Pool
to satisfy any such Issuer’s obligations hereunder. Each Noteholder and Note
Owner will be deemed to have agreed, by its acceptance of its Note or its
Ownership Interest therein, not to file or join in filing any petition in
bankruptcy or commence any similar proceeding in respect of any applicable
Issuer for a period of two years and 31 days following

-46-

--------------------------------------------------------------------------------




payment in full of the Notes of all Series. Notwithstanding the provisions of
this Section 2.11(b), the Issuers may, subject to Section 9.08, at any time
advance funds to the Indenture Trustee for the purpose of allowing the Indenture
Trustee to make required payments on the Notes (“Issuer Advances”) without right
of reimbursement.
(c)    In connection with making any payments pursuant to Section 2.11(b), the
Indenture Trustee shall make available to each Issuer on the related Payment
Date via the Indenture Trustee’s internet website specified in Section 6.01(a),
a written statement detailing the amounts so paid; provided, that if such
information is not so available on the Indenture Trustee’s internet website for
any reason, the Indenture Trustee shall provide each Issuer with such written
statement by facsimile transmission, confirmed in writing by first class mail or
overnight courier.
Section 2.12    Final Payment Notice.
(a)    Notice of final payment under Section 2.11(b) shall be given by the
Indenture Trustee as soon as practicable, but not later than two Business Days
prior to the Final Payment Date for a Class of any Series, to each Noteholder of
such Series as of the close of business on the Record Date preceding the Final
Payment Date at such Noteholder’s address appearing in the Note Register and to
each applicable Rating Agency and each applicable Issuer.
(b)    All notices of final payment in respect of a Class of Notes of any Series
shall state (i) the Final Payment Date for such Notes, (ii) the amount of the
final payment for such Notes and (iii) the place where such Notes are to be
surrendered for payment.
(c)    Notice of final payment of a Class of Notes of any Series shall be given
by the Indenture Trustee in the name and at the expense of the Indenture
Trustee. Failure to give notice of final payment, or any defect therein, to any
Noteholder of such Series shall not impair or affect the validity of the final
payment of any other Note.
Section 2.13    Compliance with Withholding Requirements.
Notwithstanding any other provision of this Indenture, the Indenture Trustee
shall comply with all federal, state, local or foreign withholding requirements
with respect to payments to Noteholders of interest, original issue discount, or
other amounts that the Indenture Trustee reasonably believes are applicable
under the Code or any other applicable law. The consent of Noteholders shall not
be required for any such withholding.
Section 2.14    Cancellation.
The applicable Issuers may at any time deliver to the Note Registrar for
cancellation any Notes previously authenticated and delivered hereunder which
such Issuers may have acquired in any manner whatsoever, and all Notes so
delivered shall be promptly canceled by the Note Registrar. The principal of and
all accrued interest on all such cancelled Notes will be deemed to have been
paid in full (and such payment of principal and interest will be deemed to have
been made to the relevant Noteholders) and such cancelled Notes shall be deemed
no longer to be outstanding for all purposes under this Indenture and the other
transaction documents.

-47-

--------------------------------------------------------------------------------




If any Note shall have been authenticated and delivered hereunder but never
issued and sold by the Issuers, and the Issuers shall deliver such Note to the
Indenture Trustee for cancellation as provided in this Section 2.14 together
with a written statement stating that such Indenture Note has never been issued
and sold by the Issuers, for all purposes of this Indenture such Note shall be
deemed never to have been authenticated and delivered hereunder and shall not be
entitled to the benefits of this Indenture.
All Notes delivered to the Indenture Trustee for payment shall be forwarded to
the Note Registrar. All such Notes and all Notes surrendered for transfer and
exchange in accordance with the terms hereof shall be canceled and disposed of
by the Note Registrar in accordance with its customary procedures.
Section 2.15    The Hedge Agreements.
(a)     On any Series Closing Date, the applicable Issuers may enter into one or
more Hedge Agreements with respect to any Class of any related Series of Notes.


(b)    The Indenture Trustee shall, on behalf of the applicable Issuers,
distribute amounts due to each Hedge Counterparty under the applicable Hedge
Agreements on any Payment Date from the Payment Account in accordance with
Section 2.11 and the applicable Series Supplement.


(c)    The Indenture Trustee shall agree to any reduction in the notional amount
of any Hedge Agreement requested by the applicable Issuers; provided, that the
Affirmative Rating Condition is satisfied with respect to (but only with respect
to) Notes of Series to which such Hedge Agreement relates. Any amount paid by a
Hedge Counterparty to the applicable Issuers in connection with such reduction
shall constitute part of the Available Amount except as otherwise provided in
the applicable Series Supplement.


(d)    Each Hedge Agreement (unless otherwise provided in the applicable Series
Supplement) shall permit the complete or partial termination thereof (without
the payment by the applicable Issuers of penalties or fees other than
termination-related expenses) by the applicable Issuers subject to the provision
of at least ten (10) Business Days notification to the Rating Agencies. The
Indenture Trustee shall, prior to each applicable Series Closing Dates if
required by the applicable Series Supplement, establish at Citibank, N.A. (or at
such other financial institution as provided in the applicable Series Supplement
and as necessary to ensure that the Hedge Counterparty Account is at all times
an Eligible Account or a sub-account of an Eligible Account) a segregated trust
account that shall be designated as a “Hedge Counterparty Account”, in its name,
as Indenture Trustee, bearing a designation clearly indicating that such account
and all funds deposited therein are held for the exclusive benefit of the
applicable Noteholders, over which the Indenture Trustee shall have exclusive
control and the sole right of withdrawal, and in which neither the applicable
Issuers nor any other Person shall have any legal or beneficial interest. The
Hedge Counterparty Accounts may be a sub-accounts of the Payment Account. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, a Hedge Counterparty Account shall

-48-

--------------------------------------------------------------------------------




be for application to obligations of the applicable Hedge Counterparty to the
applicable Issuers under the related Hedge Agreement.


(e)    In the event a Responsible Officer of the Indenture Trustee becomes aware
that a Hedge Counterparty has defaulted in the payment when due of its
obligations to the applicable Issuers under the related Hedge Agreement, the
Indenture Trustee shall make a demand on such Hedge Counterparty, or any
guarantor, if applicable, demanding payment by 12:30 p.m., New York City time,
on such date (or by such time on the next succeeding Business Day if such
knowledge is obtained after 11:30 a.m., New York City time). The Indenture
Trustee shall give notice to the applicable Noteholders upon the continuing
failure by such Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Indenture Trustee on such Hedge
Counterparty.


(f)    If at any time a Hedge Agreement becomes subject to early termination due
to the occurrence thereunder of an event of default or a termination event, the
applicable Issuers and the Indenture Trustee shall take such actions (following
the expiration of any applicable grace period and after the expiration of the
two Business Day period referred to in Section 2.16(e), as applicable) to
enforce the rights of the applicable Issuers and the Indenture Trustee
thereunder as may be permitted by the terms of such Hedge Agreement and
consistent with the terms hereof, and shall apply the proceeds of any such
actions (including, without limitation, the proceeds of the liquidation of any
collateral pledged by the related Hedge Counterparty) to enter into a
replacement Hedge Agreement on such terms or provide such other substitute
arrangement (or forebear from doing either of the foregoing), or as otherwise
provided in the applicable Series Supplement. Any costs attributable to entering
into a replacement Hedge Agreement which exceed the aggregate amount of the
proceeds of the liquidation of the terminated Hedge Agreement shall constitute
Issuer Expenses payable under Section 2.11(b). In addition, the applicable
Issuers will use their commercially reasonable efforts to cause the termination
of a Hedge Agreement to become effective simultaneously with the entry into a
replacement Hedge Agreement described as aforesaid.


(g)    The applicable obligations under a Hedge Agreement must be non-recourse
obligations of the applicable Issuers payable only to the extent of available
funds in accordance with Section 2.11(b) and the applicable Series Supplement
and must contain the agreement of the Hedge Counterparty equivalent to Section
9.12 of the Property Management Agreement.


Section 2.01    Tax Treatment of the Notes and the Issuers.
The Issuers have entered into this Indenture, and each Class of Notes will be
issued, with the intention that, for purposes of any federal, state and local
income or franchise tax and any other taxes imposed on or measured by income,
such Notes will qualify as indebtedness (unless otherwise provided in the
applicable Series Supplement). The Issuers, by entering into this Indenture,
each Noteholder, by acceptance of its Note, and each Note Owner, by purchasing
or otherwise acquiring an Ownership Interest in a Note, agree to treat the Notes
and such Ownership Interests for purposes of any federal, state and local income
or franchise tax and any other taxes imposed on or measured by income, as
indebtedness (unless otherwise provided in the applicable Series Supplement).

-49-

--------------------------------------------------------------------------------




Section 2.02    Cashflow Coverage Reserve Account.
(a)    On or prior to the date hereof, the Indenture Trustee shall establish and
maintain at Citibank, N.A. (or at such other financial institution as necessary
to ensure that the Cashflow Coverage Reserve Account is at all times an Eligible
Account or a sub-account of an Eligible Account, in each case subject to an
Account Control Agreement) one or more segregated trust accounts (collectively,
the “Cashflow Coverage Reserve Account”), in its name, as Indenture Trustee,
bearing a designation clearly indicating that such account and all funds
deposited therein are held for the exclusive benefit of the Noteholders and the
Issuers as their interests may appear.


(b)    The Indenture Trustee shall deposit or cause to be deposited in the
Cashflow Coverage Reserve Account during any Sweep Period the amount allocated
for such purpose pursuant to Section 2.11(b). Except as provided in this
Indenture, the Indenture Trustee, in accordance with the terms of this
Indenture, shall have exclusive control and sole right of withdrawal with
respect to the Cashflow Coverage Reserve Account. Funds in the Cashflow Coverage
Reserve Account shall not be commingled with any other moneys. All moneys
deposited from time to time in the Cashflow Coverage Reserve Account shall be
held by and under the control of the Indenture Trustee in the Cashflow Coverage
Reserve Account for the benefit of the Noteholders and the Issuers as herein
provided.
(c)    All amounts in the Cashflow Coverage Reserve Account shall remain
uninvested.


(d)    If, on any Determination Date, the Indenture Trustee shall have
determined (based on information with respect to the Mortgage Loan and Mortgaged
Properties and Leases provided to it by the Property Manager and the Special
Servicer) that the Available Amount for the related Payment Date is not
sufficient to make, in full, the payments set forth in clauses (1) through
(2)(a) of the Inter-Series Priority of Payments pursuant to Section 2.11(b) (the
amount of any such insufficiency, the “Cashflow Shortfall Amount”) for the
related Payment Date, the Indenture Trustee shall transfer an amount equal to
the lesser of (x) such Cashflow Shortfall Amount and (y) the amount then on
deposit in the Cashflow Coverage Reserve Account to the Payment Account, to be
distributed as Available Amounts in respect of such Payment Date.


(e)    On any Determination Date upon which a Sweep Period ceases to be
continuing, 50% of the funds on deposit in the Cashflow Coverage Reserve Account
shall be transferred to the Payment Account and treated as Available Amount in
respect of the Payment Date relating to such Determination Date. In the event
that the Current Cashflow Coverage Ratio exceeds the Sweep Period Threshold for
any three consecutive Determination Dates following the Determination Date upon
which such Sweep Period was no longer continuing, any remaining funds on deposit
in the Cashflow Coverage Reserve Account will be transferred to the Payment
Account and treated as Available Amount in respect of the Payment Date relating
to such third consecutive Determination Date.


Section 2.03    Representations and Warranties With Respect To Mortgage Loans,
Mortgaged Properties and Leases.

-50-

--------------------------------------------------------------------------------




Subject to any exceptions (x) approved by the Requisite Global Majority, (y)
with respect to which the Affirmative Rating Condition is satisfied or (z) for
any Mortgage Loans or Mortgaged Properties and Leases added to the Collateral
Pool on a Series Closing Date, as set forth in the Series Supplement for the
Series issued on such Series Closing Date, (i) in connection with the issuance
of any Series of Notes, the applicable Issuer hereby makes the applicable
representations and warranties set forth on Schedule I-A and Schedule I-B with
respect to the (X) Mortgage Loans and (Y) Mortgaged Properties and any related
Leases, respectively, added to the Collateral Pool by such Issuer on such Series
Closing Date; provided, that such representations and warranties shall be made
as of the date specified in such Schedule I-A or Schedule I-B or, in the event
no such date is specified with respect to any such representation or warranty,
as of the Transfer Date, or (ii) in any other instance in which an Issuer
acquires any Mortgage Loans or Mortgaged Properties and related Leases
(including in connection with the addition of any Qualified Substitute Mortgage
Loans and/or Qualified Substitute Mortgaged Properties to the Collateral Pool),
such Issuer hereby makes the applicable representations and warranties set forth
on Schedule I-A and Schedule I-B with respect to such (X) Mortgage Loans or (Y)
Mortgaged Properties and any related Leases, respectively; provided, that such
representations and warranties shall be made as of the date specified in such
Schedule I-A or Schedule I-B or, in the event no such date is specified with
respect to any such representation or warranty, as of the Transfer Date.
Notwithstanding the foregoing, the terms and provisions and requirements of this
paragraph shall not apply to any Mortgage Loans, Mortgaged Properties or Leases
acquired by an Issuer from an Originator or the transactions effected by any
such acquisition.
With respect to any Mortgage Loans or Mortgaged Properties and related Leases
acquired by an Issuer from an Originator (whether on a Series Closing Date or
otherwise), the applicable Issuer shall cause (i) the applicable representations
and warranties set forth on Schedule I-A and Schedule I-B with respect to (X)
the Mortgage Loans and (Y) the Mortgaged Properties and any related Leases,
respectively, to be made by such Originator as of the date specified in such
Schedule I-A or Schedule I-B or, in the event no such date is specified with
respect to any such representation or warranty, as of the Transfer Date (in each
case subject to any exceptions approved by the Requisite Global Majority or with
respect to which the Affirmative Rating Condition is satisfied) and (ii) such
Originator’s obligations with respect to such representations and warranties to
be guaranteed by the Support Provider pursuant to a Performance Undertaking and
such guarantee to be substantially similar in substance (subject to any
modifications or differences with respect to which the Affirmative Rating
Condition is satisfied) to the analogous guarantee contained in the Performance
Undertaking (the “Initial Performance Undertaking”) entered into by the Support
Provider in connection with the Initial Closing Date. In connection with the
issuance of any Series of Notes subsequent to the Initial Closing Date, the
applicable Issuer shall cause a Performance Undertaking which contains
provisions substantially similar in substance (subject to any modifications or
differences with respect to which the Affirmative Rating Condition is satisfied)
to Section 2(b) of the Initial Performance Undertaking to be entered into by the
Support Provider (or an Affiliate of the Support Provider with respect to which
the Affirmative Rating Condition is satisfied).

-51-

--------------------------------------------------------------------------------




The sole remedy for the breach of any representations or warranties set forth on
Schedule I-A or Schedule I-B shall be set forth in the Property Management
Agreement (and, for the avoidance of doubt, no such breach shall constitute or
give rise to a default hereunder).
Section 2.04    Satisfaction of the Rating Condition.
The Rating Condition (but not the Affirmative Rating Condition) will be deemed
to have been satisfied with respect to any Deemed Rating Condition Agency if all
of the following conditions are met:
(f)    the party required to obtain evidence of the satisfaction of the Rating
Condition (the “Requesting Party”) has made a request to such Deemed Rating
Condition Agency for such evidence, and
(g)    within 10 Business Days following such request, such Deemed Rating
Condition Agency (I) has not replied to such request or (II) has responded in a
manner that indicates that such Deemed Rating Condition Agency is neither
reviewing such request nor waiving the requirement that the Rating Condition be
satisfied; provided that:
(i)    in the case of (b)(I) above, such Requesting Party will be required to
confirm that such Deemed Rating Condition Agency has received the request, and,
if it has not, promptly request the related evidence again, and
(ii)    if there is no response from such Deemed Rating Condition Agency to such
request for evidence of satisfaction of the Rating Condition within three
Business Days following such second request or confirmation that the first
request was received as contemplated by clause (i) above or if the Requesting
Party receives the response to the initial request described above in clause
(b)(II) from such Deemed Rating Condition Agency, then (x) the Rating Condition
shall be deemed satisfied with respect to such Deemed Rating Condition Agency
(other than as described in clause (y) below) and (y) with respect to a
replacement or succession of the Back-up Manager, the Rating Condition will be
deemed to be satisfied with respect to any applicable replacement or successor
(1) if KBRA has not publicly cited (in writing) servicing concerns of the
applicable replacement as the sole or material factor in any qualification,
downgrade or withdrawal of the ratings (or placement on “watch status” in
contemplation of a ratings downgrade or withdrawal) of securities in a
transaction serviced by the Back-Up Manager prior to the time of such
replacement, if KBRA is the non-responding Deemed Rating Condition Agency or (2)
if the criteria set forth in the applicable Series Supplement are met, if the
non-responding Deemed Rating Condition Agency is not KBRA.
Section 2.05    Reserve Accounts.
Upon satisfaction of the Affirmative Rating Condition (but without the consent
of any Noteholders), the Issuer will be permitted to cause the Indenture Trustee
to establish one or more reserve accounts (to be held in the name of the
Indenture Trustee on behalf of the Noteholders) (the “Reserve Accounts”) for the
purpose of paying any costs and expenses relating to the Issuer’s

-52-

--------------------------------------------------------------------------------




ownership of particular Mortgaged Properties. Each Reserve Account shall be an
Eligible Account or a sub-account of an Eligible Account.
ARTICLE III    

SATISFACTION AND DISCHARGE
Section 3.01    Satisfaction and Discharge of Indenture.
This Indenture shall cease to be of further effect except as to (i) any
surviving rights herein expressly provided for, including any rights of transfer
or exchange of Notes herein expressly provided for, (ii) in the case of clause
(1)(B) below, the rights of the Noteholders hereunder to receive payment of the
Note Principal Balance of and interest on the Notes, and (iii) the provisions of
Section 3.02, and the Indenture Trustee, at the request of and at the expense of
the applicable Issuers, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
(1)    either: (A) all Notes theretofore authenticated and delivered (other than
(i) Notes which have been destroyed, lost or stolen and which have been replaced
or paid as provided in Section 2.07 and (ii) Notes for whose full payment of
money is held in trust by the Indenture Trustee and thereafter released to the
Issuer or discharged from such trust, as provided in Section 5.10) have been
delivered to the Note Registrar for cancellation; or (B) all such Notes not
theretofore delivered to the Note Registrar for cancellation (i) have become due
and payable, or (ii) will become due and payable on the next Payment Date, and
in the case of clause (B)(i) or (B)(ii) above, cash in an amount sufficient to
pay and discharge the entire indebtedness on such Notes not theretofore
delivered to the Note Registrar for cancellation or sufficient to pay the Note
Principal Balance thereof and any interest thereon accrued to the date of such
deposit (in the case of Notes which have become due and payable) or to the end
of the related Accrual Period for the next Payment Date has been deposited with
the Indenture Trustee as trust funds in trust for these purposes;
(2)    the Issuers have paid or caused to be paid all other sums payable or
reasonably expected to become payable by such Issuers to the Indenture Trustee,
the Collateral Agent, the Property Manager, the Special Servicer, the Back-Up
Manager, each of the Rating Agencies, each of the other Persons to which amounts
are payable hereunder and each of the Noteholders (in each case, if any); and
(3)    the Issuers have delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel (upon which the Indenture Trustee may
rely) stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture have been complied with;
provided, however, that if, at any time after the payment that would have
otherwise resulted in the satisfaction and discharge of this Indenture and such
obligations, such payment is rescinded or must

-53-

--------------------------------------------------------------------------------




otherwise be returned for any reason, effective upon such rescission or return
such satisfaction and discharge of this Indenture and such obligations shall
automatically be deemed never to have occurred and this Indenture and such
obligations shall be deemed to be in full force and effect.
Notwithstanding the foregoing, the obligations of the Issuers to the Indenture
Trustee under Section 5.04 hereof and the obligations of the Indenture Trustee
to the Noteholders under Section 3.02 hereof shall survive satisfaction and
discharge of this Indenture.
Section 3.02    Application of Trust Money.
Subject to the provisions of Section 2.11, Section 5.10 and Section 7.01, all
Cash deposited with the Indenture Trustee pursuant to Section 3.01 shall be held
in the Payment Account and applied by the Indenture Trustee, in accordance with
the provisions of the Notes and this Indenture, to pay to the Persons entitled
thereto the amounts to which such Persons are entitled pursuant to the
provisions hereof.
ARTICLE IV    

EVENTS OF DEFAULT; REMEDIES
Section 4.01    Events of Default.
“Event of Default,” wherever used herein with respect to the Notes of any
Series, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
(d)    a default by any Issuer to pay interest on any Notes on any Payment Date
(not including any Post-ARD Additional Interest or Deferred Post-ARD Additional
Interest);
(e)    a failure to pay the principal balance of all Outstanding Notes of any
Class of Notes in full on the applicable Legal Final Payment Date for such Class
of Notes;
(f)    any material default in the observance or performance of any material
covenant or agreement of the Issuers made in this Indenture or any related
Mortgage (other than a covenant or agreement, a default in the observance or
performance of which is elsewhere in this Section 4.01 specifically dealt with),
which default shall continue unremedied for a period of 60 days after there
shall have been given to the Issuers by the Indenture Trustee, or to the Issuers
and the Indenture Trustee by the Noteholders holding at least 25% of the
Aggregate Series Principal Balance, a written notice specifying such default and
requiring it to be remedied;
(g)    the impairment of the validity or effectiveness of this Indenture or the
lien of this Indenture or any Mortgage, the subordination of the lien of any
such Mortgage, the creation of any lien or other encumbrance on any part of the
Collateral Pool in addition to the lien of any such Mortgage or the failure of
the lien of any such Mortgages to constitute a valid first priority perfected
security interest in the Collateral included in the Collateral Pool, in each
case subject to

-54-

--------------------------------------------------------------------------------




(and excluding) liens expressly permitted under the terms of the Indenture, the
Property Management Agreement or the related Mortgages which impairments,
subordinations, creations or failures, shall, individually or in the aggregate,
simultaneously apply to Collateral with an aggregate value in excess of
$1,000,000; provided, that if susceptible of cure, no Event of Default shall
arise pursuant to this clause (d) until the continuation of any such
impairments, subordinations, creations or failures for a period of 5 consecutive
days or, with respect to the lien of any Mortgage, 30 days, in either case after
receipt by the Issuers of notice thereof;
(h)    a breach of the representations and warranties of any Issuer contained in
Section 9.04, and such breach has a material adverse effect on the Noteholders;
(i)    a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities and reorganization or similar proceedings,
or for the winding up or liquidation of its affairs, shall have been entered
against any Issuer and such decree or order shall have remained in force
undischarged or unstayed for a period of 60 days;
(j)    any Issuer shall voluntarily file a petition for bankruptcy,
reorganization, assignment for the benefit of creditors or similar proceeding or
consent to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities, or
similar proceedings of, or relating to, such Issuer or of, or relating to, all
or substantially all of the assets of the Issuers; or
(k)    the Mortgaged Properties are transferred or encumbered other than as
provided in (or contemplated in) this Indenture or the Property Management
Agreement.
Section 4.02    Acceleration of Maturity; Rescission and Annulment.
If an Event of Default should occur and be continuing, the Indenture Trustee
shall, at the written direction of the Requisite Global Majority (which shall
have the right, but not the obligation, to direct the Indenture Trustee to
accelerate the Notes), declare all of the Notes to be immediately due and
payable.
At any time after such declaration of acceleration has been made and before a
judgment or decree for payment of the money due in respect of the Notes has been
obtained by the Indenture Trustee as hereinafter provided in this Article IV,
the Requisite Global Majority may rescind and annul such declaration and its
consequences if:
(i)
the Issuers have paid or deposited with the Indenture Trustee a sum sufficient
to pay:

(A)
all payments of principal of and interest on the Notes and all other amounts
that would, in each case, then be due hereunder or upon the


-55-

--------------------------------------------------------------------------------




Notes if the Event of Default giving rise to such acceleration had not occurred;
and
(B)
all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Indenture Trustee and
counsel; and

(ii)
all Events of Default, other than the nonpayment of the principal of the Notes
that has become due solely by virtue of such acceleration, have been cured or
waived as provided in Section 4.12.

No such rescission and annulment shall affect any subsequent default or impair
any right consequent thereto.
Section 4.03    Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.
(q)    If the Issuers fail to pay all amounts due upon an acceleration of the
Notes under Section 4.02 forthwith upon demand and such declaration and its
consequences shall not have been rescinded and annulled, the Indenture Trustee,
in its capacity as Indenture Trustee and as trustee of an express trust, shall,
if directed in writing by the Requisite Global Majority (which will have the
right, but not the obligation, to direct the Indenture Trustee to cause the
foreclosure and sale of the Collateral in the Collateral Pool), institute a
judicial proceeding for the collection of the sums so due and unpaid, prosecute
such proceeding to judgment or final decree and enforce the same against the
Issuers or any other obligor upon such Notes and collect the moneys adjudged or
decreed to be payable in the manner provided by law out of the Collateral,
wherever situated, or may institute and prosecute such non-judicial proceedings
in lieu of judicial proceedings as are then permitted by applicable law.
(r)    If an Event of Default occurs and is continuing, the Indenture Trustee
may, in its discretion and in any order, proceed to protect and enforce its
rights and the rights of the Noteholders by such appropriate proceedings as the
Indenture Trustee shall deem most effective to protect and enforce any such
rights, whether for the specific enforcement of any covenant or agreement in
this Indenture or in aid of the exercise of any power granted herein or to
enforce any other proper remedy or legal or equitable right vested in the
Indenture Trustee by this Indenture or any Mortgage or by law.
(s)    In case (x) there shall be pending, relative to the Issuers or any Person
having or claiming an interest in the Collateral Pool, proceedings under Title
11 of the United States Code or any other applicable federal or state
bankruptcy, insolvency or other similar law, (y) a receiver, assignee,
debtor-in-possession or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or shall have
taken possession of any Issuers or its property or such Person or (z) there
shall be pending a comparable judicial proceeding brought by creditors of any
Issuer or affecting the property of such Issuer, the Indenture Trustee,
irrespective of whether the principal of or interest on any Notes shall then be
due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made

-56-

--------------------------------------------------------------------------------




any demand pursuant to the provisions of this Section, shall be entitled and
empowered, by intervention in such proceedings or otherwise:
(i)    to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
attorneys, and for reimbursement of all reasonable expenses and liabilities
incurred, and all advances made, by the Indenture Trustee and each predecessor
Indenture Trustee, except as a result of willful misconduct, negligence or bad
faith of the Indenture Trustee or any predecessor Indenture Trustee, as
applicable) and of the Noteholders allowed in such proceedings;
(ii)    unless prohibited by applicable law and regulations, to vote on behalf
of the Noteholders in any election of a trustee, a standby trustee or Person
performing similar functions in any such proceedings;
(iii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
and its behalf; and
(iv)    to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Noteholders allowed in any judicial proceedings relative to any Issuer, its
creditors and its property;
and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of Noteholders to make payments
to the Indenture Trustee, and, in the event that the Indenture Trustee shall
consent to the making of payments directly to such Noteholders, to pay to the
Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective attorneys, and all other expenses and liabilities incurred, and
all advances made, by the Indenture Trustee and each predecessor Indenture
Trustee except as a result of willful misconduct, negligence or bad faith of the
Indenture Trustee or predecessor Indenture Trustee.
(t)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any related Noteholder or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar Person.
(u)    In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Noteholders, and it shall not be necessary to make any
Noteholder a party to any such proceedings.

-57-

--------------------------------------------------------------------------------




(v)    All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as trustee of an express trust, and any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its counsel, be for the
ratable benefit of the Noteholders in respect of which such judgment has been
recovered, subject to the payment priorities of Section 2.11(b).
Section 4.04    Remedies.
If an Event of Default has occurred and is continuing, and the Notes have been
declared due and payable pursuant to Section 4.02 and such declaration and its
consequences shall not have been rescinded and annulled, the Indenture Trustee
shall, at the written direction of the Requisite Global Majority, in addition to
performing any tasks as provided in Section 4.03, do one or more of the
following:
(f)    institute, or cause to be instituted, Proceedings for the collection of
all amounts then payable on or under this Indenture with respect to the Notes,
whether by declaration of acceleration or otherwise, of the sums due and unpaid,
prosecute such Proceedings, enforce any judgment obtained and collect from the
Collateral included in the Collateral Pool the moneys adjudged to be payable;
(g)    liquidate, or cause to be liquidated, all or any portion of the
Collateral Pool at one or more public or private sales called and conducted in
any manner permitted by applicable laws; provided, however, that the Indenture
Trustee shall give the Issuers written notice of any private sale called by or
on behalf of the Indenture Trustee pursuant to this Section 4.04(b) at least 10
days prior to the date fixed for such private sale;
(h)    institute, or cause to be instituted, Foreclosure Proceedings with
respect to all or part of the Collateral included in the Collateral Pool;
(i)    exercise, or cause to be exercised, any remedies of a secured party under
the UCC;
(j)    maintain the lien of this Indenture and the Mortgages over the Collateral
included in the Collateral Pool and, in its own name or in the name of the
Issuers or otherwise, collect and otherwise receive in accordance with the
Property Management Agreement or this Indenture any money or property at any
time payable or receivable on account of or in exchange for the Mortgage Loans,
Mortgaged Properties and Leases in the Collateral Pool;
(k)    take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee hereunder; and
(l)    exercise, or cause to be exercised, any remedies contained in any
Mortgage;

-58-

--------------------------------------------------------------------------------




provided, however, that the Indenture Trustee shall not, unless required by law,
sell or otherwise liquidate all or any portion of the Collateral Pool following
any Event of Default except in accordance with Section 4.15; provided, further,
that, with respect to instituting any remedies pursuant to this Section 4.04 in
any state wherein the law prohibits more than one “judicial action” or “one form
of action” to enforce a mortgage obligation, the Indenture Trustee shall enforce
any of the Indenture Trustee’s rights hereunder with respect to any Mortgaged
Properties in accordance with the directions of the Property Manager.
In the event that the Indenture Trustee, following an Event of Default
hereunder, institutes Foreclosure Proceedings, the Indenture Trustee shall
promptly give a notice to that effect to the Issuers and each Rating Agency.
Section 4.05    Application of Money Collected.
Any money collected by the Indenture Trustee pursuant to this Article shall be
deposited in the Payment Account and, on the Payment Date relating to the
Collection Period in which such moneys are deposited in the Payment Account,
shall be applied in accordance with Section 2.11 and, in case of the
distribution of such money on account of the principal of or interest on the
Notes, upon presentation and surrender of the Notes if fully paid.
Section 4.06    Limitation on Suits.
No Noteholder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:
(1)    such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default;
(2)    the Noteholders holding more than 50% of the Aggregate Series Principal
Balance shall have made written request to the Indenture Trustee to institute
proceedings in respect of such Event of Default in its own name as Indenture
Trustee hereunder;
(3)    such Noteholders have offered to the Indenture Trustee adequate indemnity
or security satisfactory to the Indenture Trustee against the costs, expenses
and liabilities to be incurred in compliance with such request;
(4)    the Indenture Trustee for 60 days after its receipt of such notice,
request and offer of indemnity or security has failed to institute any such
proceeding;
(5)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such 60-day period by the Requisite Global Majority;
and
(6)    an Event of Default shall have occurred and be continuing;

-59-

--------------------------------------------------------------------------------




it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing itself or
themselves of, any provision of this Indenture to affect, disturb or prejudice
the rights of any other of such Noteholders, or to obtain or to seek to obtain
priority or preference over any other of such Noteholders or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal and ratable benefit of all of such Noteholders. Subject to the foregoing
restrictions, the Noteholders may exercise their rights under this Section 4.06
independently.
Section 4.07    Unconditional Right of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provision in this Indenture, the Holder of any Note at
Maturity shall have the right, which is absolute and unconditional, to receive
payments of interest, principal and other amounts then due on such Note (subject
to Section 2.11 and the limited recourse provisions herein) and to institute
suit for the enforcement of any such payment (subject to Section 4.06), and such
rights shall not be impaired without the consent of such Noteholder, unless a
non-payment has been cured pursuant to the second paragraph of Section 4.02;
provided, that notwithstanding any other provision in this Indenture or any
Series Supplement or any Note to the contrary, the obligation to pay principal
of or interest on the Notes or any other amount payable to any Noteholder will
be without recourse to the Issuer (except to the Collateral Pool), and the
obligation of the Issuer to pay principal of or interest on the Notes or any
other amount payable to any Noteholder will be subject to Section 2.11. The
Issuers shall, however, be subject to only one consolidated lawsuit by the
Noteholders, or by the Indenture Trustee on behalf of the Noteholders, for any
one cause of action arising under this Indenture or otherwise.
Section 4.08    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued, waived, rescinded or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such Noteholder, then and in
every such case, subject to any determination in such proceeding, the Issuers,
the Indenture Trustee and the Noteholders shall be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Indenture Trustee and the Noteholders shall continue as though
no such proceeding had been instituted.
Section 4.09    Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07, no right or remedy
herein conferred upon or reserved to the Indenture Trustee, to the Noteholders
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
Section 4.10    Delay or Omission Not Waiver.

-60-

--------------------------------------------------------------------------------




No delay or omission of the Indenture Trustee or any Noteholder to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Indenture or by law to the
Indenture Trustee or to the Noteholders may be exercised from time to time, and
as often as may be deemed expedient, to the extent permitted by applicable law,
by the Indenture Trustee or the Noteholders, as the case may be.
Section 4.11    Control by Requisite Global Majority.
(a)    The Requisite Global Majority shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee under Section 4.04, or exercising any trust or power conferred
on the Indenture Trustee (including, without limitation, the exercise of its
rights under any Account Control Agreement); provided, that such direction shall
not be in conflict with any applicable law or with this Indenture or involve the
Indenture Trustee in personal liability; and provided, further, that the
Indenture Trustee may take any other action deemed proper by the Indenture
Trustee which is not inconsistent with such direction.
(b)    Notwithstanding anything to the contrary herein, the Requisite Global
Majority may waive the occurrence of an Early Amortization Event. Upon any such
waiver, such Early Amortization Event shall cease to exist, and any Early
Amortization Event arising therefrom shall be deemed to have been cured, for
every purpose of this Indenture, but no such waiver shall extend to any
subsequent or other Early Amortization Event or impair any right consequent
thereon.
Section 4.12    Waiver of Past Defaults.
Prior to the acceleration of the Maturity of the Notes, the Requisite Global
Majority may waive any past default hereunder and its consequences, except a
default:
(1)    in the payment of principal or interest on any Note, for which a waiver
shall require the consent of Noteholders holding 100% of the aggregate Note
Principal Balance of all Notes affected thereby;
(2)    in respect of a covenant or provision hereof which under Article VIII
cannot be modified or amended without the consent of the Holder of each Note
affected thereby, for which a waiver shall require the consent by each such
Holder;
(3)    depriving the Indenture Trustee of a lien on any part the Collateral, for
which a waiver shall require the consent of the Indenture Trustee; or
(4)    depriving the Indenture Trustee or the Collateral Agent of any fees,
reimbursement, or indemnification, to which the Indenture Trustee or Collateral
Agent, as applicable, is entitled, for which a waiver shall require the written
consent of the Indenture Trustee or Collateral Agent, as applicable.

-61-

--------------------------------------------------------------------------------




Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon. Any costs or expenses incurred
by the Indenture Trustee in connection with such waiver shall be reimbursable to
the Indenture Trustee as an Extraordinary Expense from amounts on deposit in the
Payment Account.
Section 4.13    Undertaking for Costs.
All parties to this Indenture agree, and each Noteholder and Note Owner by its
acceptance of such Note or an Ownership Interest therein shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Indenture Trustee for any action taken, suffered or omitted by it as
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses based on time expended, against any party litigant in such suit, having
due regard to the merits and good faith of the claims or defenses made by such
party litigant; but the provisions of this Section shall not apply to any suit
instituted by any Issuer, or to any suit instituted by the Indenture Trustee, or
to any suit instituted by any Noteholder, or group of Noteholders, holding in
the aggregate at least 25% of the Aggregate Series Principal Balance, or to any
suit instituted by any Noteholder for the enforcement of the payment of the
principal of or interest on any Note on or after the Maturity of such Note.
Section 4.14    Waiver of Stay or Extension Laws.
Each Issuer covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim to take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; each Issuer (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of such law and
covenants that it will not hinder, delay or impede the exercise of any power
herein granted to the Indenture Trustee, but will suffer and permit the exercise
of every such power as though no such law had been enacted.
Section 4.15    Sale of Collateral.
(a)    The power to effect any public or private sale of any portion of the
Collateral Pool pursuant to Section 4.03 or Section 4.04 shall not be exhausted
by any one or more sales as to any portion of the Collateral remaining unsold,
but shall continue unimpaired until either the entirety of the Collateral Pool
shall have been sold or all amounts payable on the Notes, and under this
Indenture with respect thereto shall have been paid. The Indenture Trustee may
from time to time postpone any sale by public announcement made at the time and
place of such sale. The Indenture Trustee hereby expressly waives its right to
any amount fixed by law as compensation for any such sale but such waiver does
not apply to any amounts to which the Indenture Trustee is otherwise entitled
under Section 5.04.

-62-

--------------------------------------------------------------------------------




(b)    Subject to Section 4.15(c), the Indenture Trustee shall not sell the
Collateral included in the Collateral Pool pursuant to Section 4.03 or Section
4.04, unless:
(i)    the Requisite Global Majority consents to or directs the Indenture
Trustee to make the related sales; or
(ii)    the proceeds of such liquidation would be greater than or equal to the
Aggregate Series Principal Balance plus all accrued and unpaid interest.
The foregoing provisions of this Section 4.15 shall not preclude or limit the
ability of the Indenture Trustee or its designee to purchase all or any portion
of the Collateral at any sale, public or private.
(c)    In connection with a sale of all or any portion of the Collateral Pool:
(i)    any Holder or Holders of Notes may bid for and purchase the property
offered for sale, and upon compliance with the terms of sale may hold, retain
and possess and dispose of such property, without further accountability, and
may, in paying the purchase money therefor, deliver any Outstanding Notes or
claims for interest thereon in lieu of cash up to the amount which shall, upon
distribution of the net proceeds of such sale, be payable thereon, and such
Notes, in case the amounts so payable thereon shall be less than the amount due
thereon, shall be returned to the Holders thereof after being appropriately
stamped to show such partial payment;
(ii)    the Indenture Trustee shall execute and deliver, without recourse, an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral Pool in connection with a sale thereof;
(iii)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuers to transfer and convey any such Issuer’s
interest in any portion of the Collateral Pool in connection with a sale
thereof, and to take all action necessary to effect such sale; and
(iv)    no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.
For the avoidance of doubt, no Collateral may be sold pursuant to this Section
4.15 unless an Event of Default has occurred and is continuing and the Notes
have been accelerated.
Section 4.16    Action on Notes.
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture shall not be affected by the seeking, obtaining or application of
any other relief under or with respect to this Indenture. Neither the lien of
the Mortgages and this Indenture nor any rights or remedies of the Indenture
Trustee, any Series Enhancer or the Noteholders shall be impaired by

-63-

--------------------------------------------------------------------------------




the recovery of any judgment by the Indenture Trustee against any Issuer or by
the levy of any execution under such judgment upon any portion of the Collateral
Pool.
ARTICLE V    

THE INDENTURE TRUSTEE
Section 5.01    Certain Duties and Responsibilities.
The Issuers hereby irrevocably constitute and appoint the Indenture Trustee,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in place and stead of the Issuers and in
the name of the Issuers or in its own name or in the name of a nominee, from
time to time in the Indenture Trustee’s discretion, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Indenture, all
as set forth in this Section. Such designation shall not impose upon the
Indenture Trustee, or release or diminish, the Issuer’s obligations under any of
the Transaction Documents. The Indenture Trustee shall also perform all of the
duties and obligations required of it under the Property Management Agreement
(it being understood and agreed that all limitations of liabilities,
indemnities, exculpatory provisions and similar matters set forth herein shall
apply to the Indenture Trustee’s performance of such duties and obligations).
(h)    The rights, duties and liabilities of the Indenture Trustee in respect of
this Indenture shall be as follows:
(iii)    The Indenture Trustee shall have the full power and authority to do all
things not inconsistent with the provisions of this Indenture that it may deem
advisable in order to enforce the provisions hereof or to take any action with
respect to a default or an Event of Default hereunder, or to institute, appear
in or defend any suit or other proceeding with respect hereto, or to protect the
interests of the Noteholders. The Issuers shall prepare and file or cause to be
filed, at the applicable Issuers’ expense, a UCC Financing Statement and any
continuation statements, describing such Issuers as debtor, the Indenture
Trustee as secured party and the Collateral included in the Collateral Pool as
the collateral, in all appropriate locations in the State of Delaware promptly
following the initial issuance of each Series of Notes, and within six months
prior to each fifth anniversary of the original filing. The Indenture Trustee is
hereby authorized and obligated to make, at the expense of the applicable
Issuers, all required filings and refilings with respect to which the Indenture
Trustee receives written direction from an Issuer, necessary to preserve the
liens created by the Mortgages and this Indenture as provided therein and
herein. The Indenture Trustee shall not be required to take any action to
exercise or enforce the trusts hereby created which, in the opinion of the
Indenture Trustee, shall be likely to involve expense or liability to the
Indenture Trustee, unless the Indenture Trustee shall have received an agreement
satisfactory to it in its reasonable discretion to indemnify it against such
liability and expense. Except as otherwise expressly provided herein, the
Indenture Trustee shall not be required to ascertain or inquire as to the
performance or observance of any of the covenants or

-64-

--------------------------------------------------------------------------------




agreements contained herein, or in any other instruments to be performed or
observed by the Issuers.
(iv)    Subject to the other provisions of this Article V, the Indenture
Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Indenture
Trustee that are specifically required to be furnished pursuant to any
provisions of this Indenture, shall examine them to determine whether they are
on their face in the form required by this Indenture to the extent expressly set
forth herein. If any such instrument is found on its face not to conform to the
requirements of this Indenture in a material manner, the Indenture Trustee shall
take such action as it deems appropriate to have the instrument corrected. The
Indenture Trustee shall not incur any liability in acting upon any signature,
notice, request, consent, certificate, opinion, or other instrument reasonably
believed by it to be genuine. In administering the trusts hereunder, the
Indenture Trustee may execute any of the trusts or powers hereunder directly or
through its agents or attorneys; provided, that it shall remain liable for the
acts of all such agents and attorneys who are not parties to the Transaction
Documents operating in their named capacities under such Transaction Documents.
The Indenture Trustee may, at its own expense (except as otherwise provided in
Section 5.04), consult with counsel, accountants and other professionals to be
selected and employed by it, and the Indenture Trustee shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice of any such Person nor for any error of judgment made in good faith by a
Responsible Officer, unless it shall be proved that the Indenture Trustee was
negligent in ascertaining the pertinent facts.
(v)    The Indenture Trustee shall not, except as otherwise provided in Section
5.01(a)(i), have any duty to make, arrange or ensure the completion of any
recording, filing or registration of any instrument or other document (including
any UCC Financing Statements), or any amendments or supplements to any of said
instruments or to determine if any such instrument or other document is in a
form suitable for recording, filing or registration, and the Indenture Trustee
shall not have any duty to make, arrange or ensure the completion of the payment
of any fees, charges or taxes in connection therewith.
(vi)    Whenever in performing its duties hereunder, the Indenture Trustee shall
deem it necessary or desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Indenture Trustee may,
in the absence of bad faith on the part of the Indenture Trustee, rely upon
(unless other evidence in respect thereof be specifically prescribed herein) an
Officer’s Certificate of the Issuers or the Property Manager and such Officer’s
Certificate shall be full warrant to the Indenture Trustee for any action taken,
suffered or omitted by it on the faith thereof.
(vii)    Except in its capacity as successor to the Property Manager, the
Indenture Trustee shall not have any obligations to see to the payment or
discharge of any liens (other than the liens of this Indenture and the
Mortgages) upon the Collateral included in the Collateral Pool, or to see to the
application of any payment of the principal of or interest on any Note secured
thereby or to the delivery or transfer to any Person of any

-65-

--------------------------------------------------------------------------------




property released from any such lien, or to give notice to or make demand upon
any mortgagor, mortgagee, trustor, beneficiary or other Person for the delivery
or transfer of any such property. The Indenture Trustee (and any successor
trustee or co-trustee in its individual capacity) nevertheless agrees that it
will, at its own cost and expense, promptly take all action as may be necessary
to discharge any liens or encumbrances on the Collateral included in the
Collateral Pool, arising as a result of the Indenture Trustee (or such successor
trustee or co-trustee, as the case may be) acting negligently, in bad faith or
with willful misconduct in its capacity as Indenture Trustee (or such successor
trustee or co-trustee, as the case may be).
(viii)    The Indenture Trustee shall not be concerned with or accountable to
any Person for the use or application of any deposited moneys or of any property
or securities or the proceeds thereof that shall be released or withdrawn and
distributed in accordance with the provisions hereof or the proceeds thereof
that shall be released from the lien hereof or thereof in accordance with the
provisions hereof and the Indenture Trustee shall not have any liability for the
acts of other parties that are not in accordance with the provisions hereof.
(i)    The rights, duties and liabilities of the Indenture Trustee in respect of
the Collateral Pool and this Indenture, in addition to those set forth in
Section 5.01(a), shall be as follows:
(ii)    except during the continuance of an Event of Default with respect to the
Notes, the Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Indenture Trustee;
and
(iii)    the Indenture Trustee may, in the absence of bad faith on its part,
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture or any
other Transaction Document, as applicable; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Indenture Trustee, the Indenture Trustee shall be under a
duty to examine the same to determine whether or not they conform on their face
to the requirements of this Indenture, to the extent expressly set forth herein.
(j)    Subject to Section 4.12, in case an Event of Default known to the
Indenture Trustee with respect to the Notes has occurred and is continuing, the
Indenture Trustee shall exercise such of the rights and powers vested in it by
this Indenture and the Mortgages, and use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his own affairs.
(k)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own fraud, bad faith or willful misconduct, except that:

-66-

--------------------------------------------------------------------------------




(ii)    this subsection shall not be construed to limit the effect of
subsections (a), (b) or (c) of this Section;
(iii)    the Indenture Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it shall be proved that the
Indenture Trustee was negligent in ascertaining the pertinent facts;
(iv)    the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
directions of any applicable party pursuant to a Transaction Document that is
entitled to give such directions under this Indenture or any other Transaction
Document relating to the time, method and place of conducting any proceeding for
any remedy available to the Indenture Trustee, or exercising or omitting
exercise any trust or power conferred upon the Indenture Trustee, under this
Indenture with respect to the Notes; and
(v)    No provision of this Indenture shall require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it (if, in the
Indenture Trustee's sole determination, the amount of such funds or risk or
liability is reasonably expected not to exceed the amount payable to the
Indenture Trustee pursuant to Section 2.11 on the immediately succeeding Payment
Date, as applicable, net of the amounts specified in Section 5.04, the Indenture
Trustee shall be deemed to be reasonably assured of such repayment) unless such
risk or liability relates to the performance of its incidental services,
including mailing of notices under Article 4, under this Indenture (it being
expressly acknowledged and agreed without implied limitation that the
enforcement or exercise of rights and remedies under Article IV and/or
commencement of or participation in any legal proceeding does not constitute
"incidental services").
(vi)    In no event shall the Indenture Trustee be liable for special, punitive,
indirect or consequential loss or damage (including lost profits) even if the
Indenture Trustee has been advised of the likelihood of such damages and
regardless of such action.
(vii)    For all purposes under this Indenture, the Indenture Trustee shall not
be deemed to have notice or knowledge of any default or Event of Default unless
a Responsible Officer assigned to and working in the Corporate Trust Office has
actual knowledge thereof or unless written notice of any event which is in fact
such an Event of Default or default is received by the Indenture Trustee at the
Corporate Trust Office, and such notice references the Notes generally, the
Issuers or this Indenture. For purposes of determining the Indenture Trustee's
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or a default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Indenture Trustee is deemed to have notice as described in this Section 5.01(g).

-67-

--------------------------------------------------------------------------------




(viii)    The Indenture Trustee shall not be liable for the actions or omissions
of the Property Manager, the Issuers, the Special Servicer, the Back-up Manager
and without limiting the foregoing, the Indenture Trustee shall not be under any
obligation to monitor, evaluate or verify compliance by any of such parties, or
to verify or independently determine the accuracy of information received by the
Indenture Trustee from any of them.
(ix)    In the event the Bank is also acting in the capacity of Authenticating
Agent, 17g-5 Information Provider, Note Registrar, Collateral Agent or
Securities Intermediary, the rights, protections, benefits, immunities and
indemnities afforded to the Indenture Trustee pursuant to this Article V shall
also be afforded to the Bank acting in such capacities.
(x)    The Indenture Trustee shall not be responsible for delays or failures in
performance resulting from acts or circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, or loss or malfunctions of utilities or communications
services).
(xi)    The Indenture Trustee shall obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Indenture Trustee. The Indenture Trustee shall ask for the
name, address, tax identification number and other information that shall allow
the Indenture Trustee to identify the individual or entity who is establishing
the relationship or opening the account. The Indenture Trustee may also ask for
formation documents such as articles of incorporation, an offering memorandum,
or other identifying documents to be provided. In accordance with the U.S.
Unlawful Internet Gambling Act, the Issuer may not use the Series Accounts or
other Citibank, N.A. facilities in the United States to process restricted
transactions as such term is defined in U.S. 31 CFR Section 132.2(y). Therefore,
neither the Issuer nor any person who has an ownership interest in or control
over the Series Accounts may use them to process or facilitate payments for
prohibited internet gambling transactions.
(xii)    Notwithstanding anything to the contrary herein, any and all
communications (both text and attachments) by or from the Indenture Trustee
(other than information required by any Rating Agency) that the Indenture
Trustee in its sole discretion deems to contain confidential, proprietary and/or
sensitive information and are sent by electronic mail will be encrypted. The
recipient of the email communication will be required to complete a one-time
registration process. Information and assistance on registering and using the
email encryption technology can be found at the Indenture Trustee's secure
website www.citigroup.net/informationsecurity/dataprotect.htm or by calling
(866) 535-2504 (in the U.S.) or (904) 954-6181 at any time.
(xiii)    In making or disposing of any investment permitted by this Indenture,
the Indenture Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm's-length basis, whether it or such Affiliate is acting as a subagent of the
Indenture Trustee or for any third person or dealing as principal for its own
account. If otherwise qualified, obligations of the Bank or any of its
Affiliates shall qualify as Eligible Investments hereunder.

-68-

--------------------------------------------------------------------------------




(xiv)    The Indenture Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Indenture Trustee's
economic self-interest for (i) serving as investment advisor, administrator,
shareholder, servicing agent, custodian or subcustodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments. Such compensation is not payable or reimbursable under
Section 5.04 of this Indenture.
The Indenture Trustee shall perform the duties and obligations specified to be
performed by the Indenture Trustee in the Property Management Agreement and in
the other Transaction Documents.


Section 5.02    Notice of Defaults.
The Indenture Trustee, promptly but not later than two (2) Business Days after a
Responsible Officer of the Indenture Trustee acquires actual knowledge of the
occurrence of any default under this Indenture, shall notify the Issuers, the
Noteholders and the Rating Agencies of any such default (a “Notice of Default”),
unless all such defaults known to the Indenture Trustee shall have been cured
before the giving of such notice or unless the same is rescinded and annulled,
or waived in accordance with the terms hereof. For the purpose of this Section
5.02, the term “default” means any event which is, or after the giving of notice
or lapse of time or both would become, an Event of Default.
Section 5.03    Certain Rights of Indenture Trustee.
Subject to the provisions of Section 5.01, in connection with this Indenture:
(m)    the Indenture Trustee may request and rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties as may be required by such party or
parties pursuant to the terms of this Indenture or any other Transaction
Document, as applicable;
(n)    any request or direction of an Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order and any resolution
of the board of directors of an Issuer may be sufficiently evidenced by a
Resolution;
(o)    whenever in the administration of this Indenture the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;
(p)    the Indenture Trustee may consult with counsel and the written advice of
such counsel or any Opinion of Counsel rendered thereby shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;

-69-

--------------------------------------------------------------------------------




(q)    the Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any applicable party pursuant to a Transaction Document, the Requisite Global
Majority or of any of the Noteholders pursuant to this Indenture, unless the
Requisite Global Majority or such Noteholders shall have offered to the
Indenture Trustee reasonable security or indemnity against the costs, expenses
and liabilities that might be incurred by it in compliance with such request or
direction and such Requisite Global Majority, such Noteholders or such party is
entitled to make such request or provide such direction pursuant to the terms of
this Indenture or such Transaction Document; provided, that, nothing contained
herein shall, however, relieve the Indenture Trustee of the obligation, upon the
occurrence of an Event of Default of which a Responsible Officer of the
Indenture Trustee shall have actual knowledge, and such Event of Default having
not been cured, to exercise such of the rights and powers vested in it by this
Indenture, and to use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs;
(r)    the Indenture Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, coupon, other evidence of indebtedness or other paper or
document believed by it to be genuine, but the Indenture Trustee in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Indenture Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney;
(s)    the Indenture Trustee may, at its own expense (except as otherwise
provided in Section 5.04), execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys of the Indenture Trustee; provided, that it shall remain liable for
the acts of all such attorneys and agents who are not parties to the Transaction
Documents operating in their named capacities under such Transaction Documents;
(t)    the Indenture Trustee shall not be required to provide any surety or bond
of any kind in connection with the execution or performance of its duties
hereunder;
(u)    except with respect to the representations made by it in Section 5.06,
the Indenture Trustee shall not make any representations as to the validity or
sufficiency of this Indenture;
(v)    the Indenture Trustee shall not at any time have any responsibility or
liability with respect to the legality, validity or enforceability of the
Collateral included in the Collateral Pool other than its failure to act in
accordance with the terms of this Indenture or the Property Management
Agreement;
(w)    The Indenture Trustee shall not be personally liable for any action
taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or the rights and powers conferred upon it
by this Indenture;

-70-

--------------------------------------------------------------------------------




(x)    Any request or direction of an Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;
and
(y)    The right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its own negligence or willful
misconduct in the performance of such act.
Section 5.04    Compensation; Reimbursement; Indemnification.
(a)    Subject to Section 5.04(b), the applicable Issuers hereby agree:
(1)    to pay or cause to be paid to the Indenture Trustee, subject to and in
accordance with the terms of this Indenture, monthly, the related Indenture
Trustee Fee as compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust); and
(2)    to reimburse, indemnify or cause to be indemnified and hold harmless the
Indenture Trustee and its directors, officers, employees, agents, Affiliates and
Control Persons for any loss, liability, claim, expense or disbursements
(including without limitation costs and expenses of litigation, and of
investigation, reasonable counsel fees, damages, judgments and amounts paid in
settlement): (A) incurred in connection with any act (including any actions
taken by the Indenture Trustee or its agents pursuant to Article IV) or omission
on the part of the Indenture Trustee with respect to this Indenture (and the
transactions contemplated in connection herewith), any other Transaction
Documents, the Collateral Pool (including but not limited to protecting its
interest in such Collateral or collecting any amount payable thereunder or in
enforcing its rights with respect to such Collateral, whether or not any legal
proceeding is commenced hereunder or under the Mortgages) or the Notes (in each
case, other than any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or negligence in the performance of the Indenture
Trustee’s obligations or duties under this Indenture); (B) arising out of or in
any way relating to any one or more of the following: (i) any accident, injury
to or death of persons or loss of or damage to property occurring in, on or
about any Mortgaged Property or any part thereof or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (ii) any
use, nonuse or condition in, on or about any Mortgaged Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (iii) performance of any labor or services or
the furnishing of any materials or other property in respect of any Mortgaged
Property or any part thereof; and (iv) any failure of any Mortgaged Property to
be in compliance with any Applicable Laws; or (C) arising out of or in any way
relating to any tax on the making and/or recording of any Mortgage; provided,
that any amounts to be paid by the Issuer in respect of such indemnification
shall be paid solely in accordance with, and subject to, the priority of payment
set forth in Section 2.11.

-71-

--------------------------------------------------------------------------------




With respect to any third party claim:
(i)    the Indenture Trustee shall give the Issuers written notice thereof
promptly after the Indenture Trustee shall have knowledge thereof;
(ii)    while maintaining control over its own defense, the Indenture Trustee
shall cooperate and consult fully with the Issuers in preparing such defense;
and
(iii)    notwithstanding the foregoing provisions of this Section 5.04(a), the
Indenture Trustee shall not be entitled to reimbursement out of the Payment
Account for settlement of any such claim by the Indenture Trustee entered into
without the prior written consent of the applicable Issuers, which consent shall
not be unreasonably withheld.
The provisions of this Section 5.04(a) shall survive the termination of this
Indenture and the resignation or termination of the Indenture Trustee.
The Indenture Trustee agrees to fully perform its duties under this Indenture
notwithstanding any failure on the part of any of the Issuers to make any
payments, reimbursements or indemnifications to the Indenture Trustee pursuant
to this Section 5.04(a); provided, however, that (subject to Sections 5.04(b)
and 5.04(c)) nothing in this Section 5.04 shall be construed to limit the
exercise by the Indenture Trustee of any right or remedy permitted under this
Indenture in the event of any such Issuer’s failure to pay any sums due the
Indenture Trustee pursuant to this Section 5.04.
(b)    The obligations of the Issuers set forth in Section 5.04(a) are
nonrecourse obligations solely of the Issuers and will be payable only from the
Collateral Pool in accordance with and subject to the priority set forth in
Section 2.11. The Indenture Trustee hereby agrees that it has no rights or
claims against the Issuers directly and shall only look to the Collateral Pool
to satisfy any Issuer’s obligations under Section 5.04(a). Notwithstanding
anything to the contrary herein, the Indenture Trustee hereby agrees not to file
or join in filing any petition in bankruptcy or commence any similar proceeding
in respect of any Issuer.
(c)    The Indenture Trustee shall not institute any proceeding seeking the
enforcement of any lien against the Collateral Pool unless (i) such proceeding
is in connection with a proceeding in accordance with Article IV hereof for
enforcement of the lien of the Mortgages and this Indenture for the benefit of
the Noteholders after the occurrence of an Event of Default (other than an Event
of Default due solely to a breach of this Section 5.04) and a resulting
declaration of acceleration of such Notes that has not been rescinded and
annulled, or (ii) such proceeding does not and will not result in or cause a
sale or other disposition of the Collateral included in the Collateral Pool.
Section 5.05    Corporate Indenture Trustee Required; Eligibility.
The Issuers hereby agree that there shall at all times be an Indenture Trustee
hereunder which shall be a bank (within the meaning of Section 2(a)(5) of the
1940 Act) organized and doing business under the laws of the United States or
any State thereof, authorized under such laws to

-72-

--------------------------------------------------------------------------------




exercise corporate trust powers, having aggregate capital, surplus and undivided
profits of at least $100,000,000, and subject to supervision or examination by
Federal or State authority, the long-term unsecured debt of which is rated not
lower than “A-” by S&P (and no lower than an equivalent rating by KBRA, if then
rated by KBRA) and the short term debt of which is rated no lower than “A-1 by
S&P (and no lower than an equivalent rating by KBRA if then rated by KBRA), or
another institution the retention of which satisfies the Affirmative Rating
Condition. If such bank publishes reports of condition at least annually,
pursuant to law or to the requirements of said supervising or examining
authority, then for the purposes of this Section, the combined capital, surplus
and undivided profits of such bank shall be deemed to be its combined capital,
surplus and undivided profits as set forth in its most recent report of
condition so published. The Indenture Trustee shall at all times meet the
requirements of Section 26(a)(1) of the 1940 Act and shall in no event be an
Affiliate of any Issuer or an Affiliate of any Person involved in the
organization or operation of any Issuer or be directly or indirectly controlled
by any Issuer. If at any time a Responsible Officer of the Indenture Trustee
becomes aware that the Indenture Trustee has ceased to be eligible in accordance
with the provisions of this Section, the Indenture Trustee shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.
Section 5.06    Authorization of Indenture Trustee.
The Indenture Trustee represents and warrants as to itself: that it is duly
authorized under applicable federal law, its charter and its by-laws to execute
and deliver this Indenture, and to perform its obligations hereunder, including,
without limitation, that (assuming it is enforceable against the other parties
hereto) this Indenture constitutes its valid and binding obligation enforceable
against it in accordance with the Indenture’s terms (subject to applicable
bankruptcy and insolvency laws and general principles of equity), that it is
duly authorized to accept the Grant to it of the Collateral included in the
Collateral Pool and is authorized to authenticate any Series of Notes, and that
all corporate action necessary or required therefor has been duly and
effectively taken or obtained and all federal and state governmental consents
and approvals required with respect thereto have been obtained.
Section 5.07    Merger, Conversion, Consolidation or Succession to Business.
Any corporation, bank, trust company or association into which the Indenture
Trustee may be merged or converted or with which it may be consolidated, or any
corporation, bank, trust company or association resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation, bank, trust company or association succeeding to all or
substantially all the corporate trust business of the Indenture Trustee, shall
be the successor of the Indenture Trustee hereunder; provided, that such
corporation, bank, trust company or association shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto.
Section 5.08    Resignation and Removal; Appointment of Successor.
(d)    No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee pursuant to this Article shall become effective
until (i) the acceptance of appointment by the successor Indenture Trustee in
accordance with the applicable requirements

-73-

--------------------------------------------------------------------------------




of Section 5.09, (ii) payment to the predecessor Indenture Trustee of all unpaid
fees and expenses and (iii) the Affirmative Rating Condition is satisfied.
(e)    Subject to Section 5.08(a), the Indenture Trustee may be removed at any
time with respect to the Notes by the Requisite Global Majority and notice of
such action by the Noteholders shall be delivered to the Indenture Trustee, the
Issuers and the Rating Agencies.
(f)    If at any time:
(i)    the Indenture Trustee shall cease to be eligible under Section 5.05, or
the representations of the Indenture Trustee in Section 5.06 shall prove to be
untrue in any material respect, and the Indenture Trustee shall fail to resign
after written request therefor by the Issuers or the Noteholders of 10% of the
Aggregate Series Principal Balance; or
(ii)    the Indenture Trustee shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Indenture
Trustee or all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Indenture Trustee; or the Indenture Trustee shall admit
in writing its inability to pay its debts as they become due or fail to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations; or
(iii)    the Indenture Trustee otherwise shall become incapable of acting;
then, in any such case, (i) the Issuers, may by written notice remove the
Indenture Trustee, or (ii) subject to Section 4.13, any Noteholder may, on its
own behalf and on behalf of all others similarly situated, petition any court of
competent jurisdiction for the removal of the Indenture Trustee and the
appointment of a successor Indenture Trustee.
(g)    If the Indenture Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Indenture Trustee for any
reason (including removal), the Issuers, with the consent of the Requisite
Global Majority, shall promptly appoint a successor Indenture Trustee, who shall
comply with the applicable requirements of Section 5.09 and be eligible under
Section 5.05. If, within 60 days after such resignation, or incapacity, or the
occurrence of such vacancy, a successor Indenture Trustee shall not have been
appointed by the Issuers and shall not have accepted such appointment in
accordance with the applicable requirements of Section 5.09, then a successor
Indenture Trustee shall be appointed by act of the Requisite Global Majority or
by the Issuers delivered to the Issuers or the Noteholders, as applicable, and
the retiring Indenture Trustee, and the successor Indenture Trustee so appointed
shall, forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 5.09,

-74-

--------------------------------------------------------------------------------




become the successor Indenture Trustee with respect to the Notes. If the
Indenture Trustee shall resign pursuant to this Section 5.08, then such
resigning Indenture Trustee must pay all costs and expenses associated with the
transfer of its duties. If the Indenture Trustee shall be removed pursuant to
this Section 5.08, then the party requesting such removal of the Indenture
Trustee shall pay all costs and expenses associated with the transfer of its
duties.
If, within 120 days after such resignation, removal or incapacity, or the
occurrence of such vacancy, no successor Indenture Trustee shall have been so
appointed and accepted appointment in the manner required by Section 5.09, any
Issuer, the Requisite Global Majority or the resigning Indenture Trustee may, on
its own behalf, petition any court of competent jurisdiction for the appointment
of a successor Indenture Trustee.
(h)    The Issuers shall give notice of any resignation or removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee by giving
notice of such event to the Rating Agencies and the Noteholders. Each notice
shall include the name of the successor Indenture Trustee and the address of its
corporate trust office.
Section 5.09    Acceptance of Appointment by Successor.
In case of the appointment hereunder of a successor Indenture Trustee, the
successor Indenture Trustee so appointed shall execute, acknowledge and deliver
to the Issuers and to the retiring Indenture Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Indenture Trustee shall become effective and such successor Indenture Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Indenture Trustee; but, on the
request of the Issuers or the successor Indenture Trustee, such retiring
Indenture Trustee shall, upon payment of its fees, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the retiring Indenture Trustee, shall duly assign, transfer
and deliver to such successor Indenture Trustee all property and money held by
such retiring Indenture Trustee hereunder, and shall take such action as may be
requested by the Issuers to provide for the appropriate interest in the
Collateral Pool (including, without limitation, the Mortgages) to be vested in
such successor Indenture Trustee, but shall not be responsible for the recording
of such documents and instruments as may be necessary to give effect to the
foregoing.
Upon request of any such successor Indenture Trustee, the Issuers shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Indenture Trustee all such rights, powers and trusts referred
to in this Section.
No successor Indenture Trustee shall accept its appointment unless at the time
of such acceptance such successor Indenture Trustee shall be qualified and
eligible under this Article.
Section 5.10    Unclaimed Funds.
The Indenture Trustee is required to hold any payments received by it with
respect to the Notes that are not paid to the Noteholders in trust for the
Noteholders. Notwithstanding the foregoing, at the expiration of three years
following the Final Payment Date for any Class of Notes

-75-

--------------------------------------------------------------------------------




of any Series, any moneys set aside in accordance with Section 2.11(b) for
payment of principal, interest and other amounts on such Notes remaining
unclaimed by any lawful owner thereof, and, to the extent required by applicable
law, any accrued interest thereon shall be remitted to the applicable Issuers,
as their interest may appear, to be held in trust by such Issuers for the
benefit of the applicable Noteholder until distributed in accordance with
applicable law, and all liability of the Indenture Trustee with respect to such
money shall thereupon cease; provided, that the Indenture Trustee, before being
required to make any such remittance, may, at the expense of the applicable
Noteholder, payable out of such unclaimed funds, to the extent permitted by
applicable law, and otherwise at the expense of the applicable Issuers payable
out of the Collateral Pool (in accordance with and subject to the priority set
forth in Section 2.11), cause to be published at least once but not more than
three times in two newspapers in the English language customarily published on
each Business Day and of general circulation in New York, New York, a notice to
the effect that such moneys remain unclaimed and have not been applied for the
purpose for which they were deposited, and that after a date specified therein,
which shall be not less than 30 days after the date of first publication of said
notice, any unclaimed balance of such moneys then remaining in the hands of the
Indenture Trustee will be paid to the applicable Issuers upon their written
directions to be held in trust for the benefit of the applicable Noteholder
until distributed in accordance with applicable law. Any successor to an Issuer
through merger, consolidation or otherwise or any recipient of substantially all
the assets of an Issuer in a liquidation of such Issuer shall remain liable for
the amount of any unclaimed balance paid to such Issuer pursuant to this Section
5.10.
Section 5.11    Illegal Acts.
No provision of this Indenture or any amendment or supplement hereto shall be
deemed to impose any duty or obligation on the Indenture Trustee to do any act
in the performance of its duties hereunder or to exercise any right, power, duty
or obligation conferred or imposed on it, which under any present or future law
shall be unlawful, or which shall be beyond the corporate powers, authorization
or qualification of the Indenture Trustee.
Section 5.12    Communications by the Indenture Trustee.
The Indenture Trustee, if any principal of or interest on any Notes due and
payable hereunder is not paid, shall send to the applicable Issuers, within one
(1) Business Day after the Maturity thereof, a written demand for payment
thereon.
Section 5.13    Separate Indenture Trustees and Co-Trustees.
(a)    Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting legal requirements applicable to it in the performance of
its duties hereunder, the Indenture Trustee shall have the power to, and shall
execute and deliver all instruments to, appoint one or more Persons to act as
separate trustees or co-trustees hereunder, jointly with the Indenture Trustee,
of any portion of the Collateral Pool subject to this Indenture, and any such
Persons shall be such separate trustee or co-trustee, with such powers and
duties consistent with this Indenture as shall be specified in the instrument
appointing such Person but without thereby releasing the Indenture Trustee from
any of its duties hereunder. If the Indenture Trustee shall reasonably request
the Issuers to do so, the Issuers shall join with the Indenture Trustee in the

-76-

--------------------------------------------------------------------------------




execution of such instrument, but the Indenture Trustee shall have the power to
make such appointment without making such request. A separate trustee or
co-trustee appointed pursuant to this Section 5.13 need not meet the eligibility
requirements of Section 5.05.
(b)    Every separate trustee and co-trustee shall, to the extent not prohibited
by law, be subject to the following terms and conditions:
(i)    the rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Indenture Trustee joining in such act), as shall be
provided in the appointing instrument, except to the extent that under any law
of any jurisdiction in which any particular act is to be performed, the
Indenture Trustee shall be incompetent or unqualified to perform such act, in
which event such rights, powers, duties and obligations shall be exercised and
performed by such separate trustee or co-trustee at the direction of the
Indenture Trustee;
(ii)    all powers, duties, obligations and rights conferred upon the Indenture
Trustee, in respect of the custody of all cash deposited hereunder shall be
exercised solely by the Indenture Trustee; and
(iii)    the Indenture Trustee may at any time by written instrument accept the
resignation of or remove any such separate trustee or co-trustee, and, upon the
reasonable request of the Indenture Trustee, the Issuers shall join with the
Indenture Trustee in the execution, delivery and performance of all instruments
and agreements necessary or proper to make effective such resignation or
removal, but the Indenture Trustee shall have the power to accept such
resignation or to make such removal without making such request. A successor to
a separate trustee or co-trustee so resigning or removed may be appointed in the
manner otherwise provided herein.
(c)    (c)    Any notice, request or other writing given to the Indenture
Trustee shall be deemed to have been given to each of the then separate trustees
and co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article V. Every such instrument shall be filed with the
Indenture Trustee. Such separate trustee or co-trustee, upon acceptance of such
trust, shall be vested with the estates or property specified in such
instruments, jointly with the Indenture Trustee, and the Indenture Trustee shall
take such action as may be necessary to provide for (i) the appropriate interest
in the Collateral Pool to be vested in such separate trustee or co-trustee, and
(ii) the execution and delivery of any transfer documentation or bond powers
that may be necessary to give effect to the transfer of the lien of this
Indenture and the Mortgages to the co-trustee. Any separate trustee or
co-trustee may, at any time, by written instrument constitute the Indenture
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent permitted by law, do all lawful acts and things and exercise all
discretion authorized or permitted by it, for and on behalf of it and in its
name. If any separate trustee or co-trustee shall be dissolved, become incapable
of acting, resign, be removed or die, all the estates, property, rights, powers,
trusts, duties and obligations of said separate trustee or co-trustee, so far as
permitted by law, shall vest in and be exercised by the

-77-

--------------------------------------------------------------------------------




Indenture Trustee, without the appointment of a successor to said separate
trustee or co-trustee, until the appointment of a successor to said separate
trustee or co-trustee is necessary as provided in this Indenture.
(d)    Any notice, request or other writing, by or on behalf of any Noteholder,
delivered to the Indenture Trustee shall be deemed to have been delivered to all
separate trustees and co-trustees.
(e)    Although co-trustees may be jointly liable, no co-trustee or separate
trustee shall be severally liable by reason of any act or omission of the
Indenture Trustee or any other such trustee hereunder.
(f)    No appointment of a separate trustee or co-trustee pursuant to this
Section 5.13 shall relieve the Indenture Trustee of any of its obligations,
duties or responsibilities hereunder in any way or to any degree.
Section 5.14    Representations and Warranties of the Indenture Trustee.
The Indenture Trustee represents and warrants:
(i)    the Indenture Trustee is duly organized and validly existing under the
laws of the jurisdiction of its organization;
(ii)    the Indenture Trustee has full power and authority to deliver and
perform this Indenture, any Series Supplement and each other Transaction
Document to which it is a party and to authenticate the Notes and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Indenture, each Series Supplement and each other Transaction Document to
which it is a party and to authenticate the Notes;
(iii)    each of this Indenture, each Series Supplement and each other
Transaction Document to which it is a party has been duly executed and delivered
by the Indenture Trustee and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing);
(iv)    the Indenture Trustee meets the eligibility requirements set forth in
Section 5.05.
(v)    the Indenture Trustee is duly authorized to accept the Grant to it of the
Collateral included in the Collateral Pool, and represents that all corporate
action necessary or required therefor has been duly and effectively taken or
obtained and all federal and state governmental consents and approvals required
with respect thereto have been obtained.

-78-

--------------------------------------------------------------------------------




The Indenture Trustee is hereby authorized to execute any Joinder Agreements
with respect to the Custody Agreement in connection with the inclusion of a new
Issuer thereunder.
ARTICLE VI    

REPORTS TO NOTEHOLDERS
Section 6.01    Reports to Noteholders and Others.
(w)    Based on information with respect to the Mortgage Loans, Mortgaged
Properties and Leases provided to the Indenture Trustee by the Property Manager
and the Special Servicer pursuant to the Property Management Agreement (and the
Indenture Trustee’s calculations based on such information and the Indenture
Trustee’s records with respect to the Notes), the Indenture Trustee shall
prepare, or cause to be prepared, and make available either in electronic format
or by first class mail on each Payment Date, or as soon thereafter as is
practicable, to the Issuers, the Initial Purchasers, the Rating Agencies, each
Noteholder and any other Person upon the direction of any Issuer a statement in
respect of the payments made on such Payment Date setting forth the information
set forth in Exhibit B hereto (the “Trustee Report”). The Indenture Trustee
shall promptly make each Trustee Report available via the Indenture Trustee’s
internet website to any Noteholder, Note Owner or prospective investor upon
receipt by the Indenture Trustee from such person of a certification in the form
of Exhibit E-1 or E-2 attached hereto, as applicable, and to the Issuers,
designees of the Issuers, the Property Manager, the Special Servicer, the
Back-Up Manager, any Sub-Manager, the Rating Agencies and the Initial
Purchasers. The Indenture Trustee’s internet website will be located at
“http://www.sf.citidirect.com” or at such other address as the Indenture Trustee
shall notify the parties hereto from time to time. For assistance with the
Indenture Trustee’s internet website, Noteholders may call (800) 422-2066.
In connection with providing access to the Indenture Trustee’s internet website,
the Indenture Trustee shall require registration and the acceptance of a
disclaimer as well as the delivery of a request for information, substantially
in the form of Exhibit E-1 or Exhibit E-2, as applicable. The Indenture Trustee
shall not be liable for having disseminated information in accordance with this
Indenture.
The Indenture Trustee shall be entitled to rely on and shall not be responsible
for the content or accuracy of any information provided by third parties for
purposes of preparing the Trustee Report and may affix thereto any disclaimer it
deems appropriate in its reasonable discretion (without suggesting liability on
the part of any other party hereto).
(x)    Within a reasonable period of time after the end of each calendar year
(but in no event more than 60 days following the end of such calendar year), the
Indenture Trustee shall prepare, or cause to be prepared, and make available
either in electronic format or by first class mail upon request to each Person
who at any time during the calendar year was a Noteholder (i) a statement
containing the aggregate amount of principal and interest payments on the Notes
for such calendar year or applicable portion thereof during which such person
was a Noteholder and (ii) such other customary information as the Indenture
Trustee deems necessary or desirable for Noteholders to prepare their federal,
state and local income tax returns including, without limitation (and to the

-79-

--------------------------------------------------------------------------------




extent provided to it by the Issuers which shall so cause such information to be
provided), the amount of original issue discount accrued on the Notes, if
applicable. The obligations of the Indenture Trustee in the immediately
preceding sentence shall be deemed to have been satisfied to the extent that
substantially comparable information has been provided by the Indenture Trustee.
Section 6.02    Access to Certain Information.
(z)    The Indenture Trustee shall afford to the Issuers, the Property Manager,
the Special Servicer, the Back-Up Manager, the OTS, the FDIC and any other
banking or insurance regulatory authority that may exercise authority over any
Noteholder, access to any documentation regarding the Collateral Pool within its
control that may be required to be provided by this Indenture or by applicable
law. Such access shall be afforded without charge but only upon reasonable prior
written request and during normal business hours at the offices of the Indenture
Trustee designated by it.
(aa)    The Indenture Trustee shall maintain at its office primarily responsible
for administration of the Collateral Pool and shall deliver to the Issuers and,
subject to the succeeding paragraph, any Noteholder or Note Owner or Person
identified to the Indenture Trustee as a prospective transferee of a Note or an
Ownership Interest therein (at the reasonable request and expense of the
requesting party), and shall make available on the 17g-5 Website, copies of the
following items (to the extent that such items have been delivered to the
Indenture Trustee or the Indenture Trustee can cause such items to be delivered
to it without unreasonable burden or expense): (i) any private placement
memorandum or disclosure document relating to the applicable Notes, in the form
most recently provided to the Indenture Trustee by the applicable Issuers or by
any Person designated by such Issuers; (ii) this Indenture, the LLC Agreements,
the Property Management Agreement, any Property Transfer Agreements and any
amendments hereto or thereto; (iii) all reports required to be prepared by, and
all reports delivered to, the Indenture Trustee, the Property Manager, the
Special Servicer or the Back-Up Manager in such capacities since the Initial
Closing Date pursuant to the Property Management Agreement or this Indenture;
(iv) all Officer’s Certificates delivered by the Property Manager and the
Special Servicer since the Initial Closing Date pursuant to Section 3.13 of the
Property Management Agreement and all Officer’s Certificates delivered by the
Issuers since the Initial Closing Date pursuant to Section 9.07; (v) all
accountants’ reports caused to be delivered by the Property Manager and the
Special Servicer since the Initial Closing Date pursuant to Section 3.14 of the
Property Management Agreement; (vi) all Determination Date Reports, Special
Servicer Reports and Modified Collateral Detail and Realized Loss Reports (each,
as defined in the Property Management Agreement) since the Initial Closing Date
prepared pursuant to Section 4.01 of the Property Management Agreement; (vii)
copies of the Loan Files and the Lease Files, including any and all
modifications, waivers and amendments of the terms of each Mortgage Loan or
Lease entered into or consented to by the Property Manager or the Special
Servicer and delivered to the Indenture Trustee pursuant to Section 3.19 of the
Property Management Agreement or otherwise; and (viii) any and all Officer’s
Certificates and other evidence to support the Property Manager’s, the Special
Servicer’s or the Indenture Trustee’s, as the case may be, determination that
any Advance was or, if made, would be a Nonrecoverable Advance. The Indenture
Trustee shall make available copies of any and all of the foregoing items upon
request of any party set forth in the previous sentence. However, the Indenture
Trustee shall be permitted to require of such party

-80-

--------------------------------------------------------------------------------




the payment of a sum sufficient to cover the reasonable costs and expenses of
providing such copies as are requested by such party.
If requested by any Noteholder, the Indenture Trustee (to the extent it is able
to obtain such information from the Property Manager) shall provide: (i) the
most recent inspection report prepared by the Property Manager or the Special
Servicer in respect of each Mortgaged Property pursuant to Section 3.12(a) of
the Property Management Agreement; (ii) the most recent available operating
statement and financial statements of the related Borrower or Tenant collected
by the Property Manager or the Special Servicer pursuant to Section 3.12(b) of
the Property Management Agreement, together with the accompanying written
reports to be prepared by the Property Manager or the Special Servicer, as the
case may be, pursuant to Section 3.12(c) of the Property Management Agreement;
and (iii) any and all notices and reports with respect to any Mortgaged Property
as to which environmental testing is contemplated by Section 10.08.
The Indenture Trustee will make available, upon reasonable advance notice and at
the expense of the requesting party, copies of the above items to any Noteholder
or Note Owner and to prospective purchasers of Notes; provided, that, as a
condition to making such items available, the Indenture Trustee shall require
(a) in the case of Noteholders or Note Owners, a confirmation executed by the
requesting Person substantially in the form of Exhibit E-1 hereto generally to
the effect that such Person is a Noteholder or Note Owner, is requesting the
information solely for use in evaluating such Person’s investment in the related
Notes and will otherwise keep such information confidential and (b) in the case
of a prospective purchaser, confirmation executed by the requesting Person and
such Person’s prospective transferor substantially in the form of Exhibit E-2
hereto generally to the effect that such Person is a prospective purchaser of
Notes, is requesting the information solely for use in evaluating a possible
investment in such Notes and will otherwise keep such information confidential.
(bb)    (i) To the extent that any of the Issuers, the Property Manager, the
Special Servicer or the Indenture Trustee is required to provide any information
to, or communicate with, any Rating Agency in accordance with its obligations
under this Indenture or the Property Management Agreement, or in the event
evidence of satisfaction of the Rating Condition is sought, the Issuers, the
Property Manager, the Special Servicer or the Indenture Trustee, as applicable
(or their respective representatives or advisors), shall provide such
information or communication to the 17g-5 Information Provider by e-mail at
ratingagencynotice@citi.com with the subject heading of “Spirit Master Funding
VII” and with sufficient detail to indicate that such information is required to
be posted on the 17g-5 Website. The 17g-5 Information Provider shall upload such
information or communication to the 17g-5 Website in a commercially reasonable
time following receipt, and after the applicable party has received written
notification from the 17g-5 Information Provider (which the 17g-5 Information
Provider agrees to provide on a reasonably prompt basis) (which may be in the
form of e-mail) that such information has been uploaded to the 17g-5 Website,
the applicable party or its representative or advisor shall provide such
information to such Rating Agency.
(i)    If any information delivered to the 17g-5 Information Provider is not in
electronic format readable and uploadable on the 17g-5 Information Provider’s
system or is locked or corrupted or otherwise does not comply with the
requirements of the prior

-81-

--------------------------------------------------------------------------------




sentence, then the 17g-5 Information Provider shall immediately notify the
applicable delivering party thereof, whereupon such party shall promptly use
reasonable efforts to deliver the subject information in the required format.
(ii)    The information set forth in clauses (a) and (b) shall be made available
by the 17g-5 Information Provider on the 17g-5 Website. The 17g-5 Information
Provider shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be or whether such information is required to be posted on the
17g-5 Website pursuant to this Agreement or applicable law. In the event that
any information is delivered or posted in error, the 17g-5 Information Provider
may remove it from the 17g-5 Website. The Indenture Trustee and the 17g-5
Information Provider shall not be deemed to have obtained actual knowledge of
any information as a result of receipt of such information for purposes of
posting such information to the 17g-5 Website or as a result of posting such
information to the 17g-5 Website. The 17g-5 Information Provider shall not be
liable for its failure to make any information available on the 17g-5 Website
unless such information was delivered in the format required pursuant to Section
6.03(c)(i).
(cc)    In connection with providing access to the 17g-5 Website, the 17g-5
Information Provider may require registration and the acceptance of a
disclaimer. The 17g-5 Information Provider makes no representations or
warranties as to the accuracy or completeness of any information being made
available on the 17g-5 Website and assumes no responsibility for it. The 17g-5
Information Provider will not be deemed to have knowledge of any information
posted on the 17g-5 Website solely by virtue of such posting. In addition, the
Indenture Trustee and the 17g-5 Information Provider disclaim responsibility for
any information for which it is not the original source.
(dd)    Subject to Section 5.01, the Indenture Trustee shall not be liable for
any dissemination of information made in accordance with Sections 6.03(a) or
(b).
ARTICLE VII    

REDEMPTION; SERIES ENHANCEMENT
Section 7.01    Redemption of the Notes.
(ee)    The Notes of each Series shall be subject to optional redemption as
provided in clause (b) below unless otherwise specified in the applicable Series
Supplement.
(ff)    Unless otherwise specified in a Series Supplement for any Series of
Notes, an optional redemption (it being understood that, for purposes of this
Section 7.01, the allocation and distribution of Unscheduled Principal Proceeds
shall not constitute an optional redemption) with respect to such Series of
Notes or any Class thereof shall occur in the following manner:

-82-

--------------------------------------------------------------------------------




(i)    Any such optional redemption of any Series of Notes shall occur on a
Payment Date after the Optional Repayment Date for such Series of Notes.
(ii)    The applicable Issuers shall provide written notice of any such optional
redemption to the Indenture Trustee at least ten (10) days prior to its
exercise, and such notice shall specify the amount of principal that will be
redeemed (the “Principal Redemption Amount”) and the amount of any Make Whole
Payment (or similar payment), if any, that will be due in respect of such
optional redemption (such amount of principal and Make Whole Payment (or similar
payment) with respect to any optional redemption, the “Specified Terms”).
Following receipt of such notice, the Indenture Trustee, shall provide written
notice to the Noteholders of the optional redemption of such Notes. Such notice
to Noteholders shall to the extent practicable be mailed no later than five
Business Days prior to such Payment Date and shall specify (a) the Specified
Terms and (b) in the event that such Payment Date will constitute the Final
Payment Date with respect to any Notes, that amounts will be payable on such
Payment Date only upon presentation and surrender of such Note and shall specify
the place where such Note may be presented and surrendered for such final
payment.
(gg)    In the event of any optional redemption with respect to any Notes of any
Series, the applicable Issuer(s) will deposit (or cause to be deposited) amounts
(other than Available Amounts) that, when combined with the Series Available
Amount allocated to such Series on the Payment Date on which such optional
redemption occurs, will result in sufficient funds being available in order to
pay in full, pursuant to the terms of the applicable Series Supplement, (i) the
Principal Redemption Amount with respect to such Notes, (ii) all accrued and
unpaid interest on such Notes and (iii) the Make Whole Payment (or any similar
payment) payable on such Notes in respect of such optional redemption. The
Indenture Trustee shall treat any amounts so deposited as Series Available
Amounts with respect to such Series of Notes, and such amounts shall not be
available to make payments with respect to any other Series of Notes or pay any
other obligations of any Issuer. The applicable Issuer(s) shall deposit (or
cause to be deposited) amounts (other than Available Amounts) that, when
combined with the Available Amount on such Payment Date, will be sufficient in
order to pay in full all Collateral Pool Expenses for such Payment Date in
accordance with Section 2.11(b).
Section 7.02    Series Enhancement.
To manage any other risks between the Collateral Pool and the Notes of any
Series, the applicable Issuers, on or before the related Series Closing Date,
may enter into one or more types of Series Enhancement with respect to such
Series of Notes, and may from time to time thereafter enter into additional
Series Enhancements, in each case so long as the Affirmative Rating Condition is
satisfied. The Series Supplement with respect to such Series of Notes shall
specify the form of Series Enhancement and Series Enhancer, if any, and any
additional terms with respect thereto.
ARTICLE VIII    

SUPPLEMENTAL INDENTURES; AMENDMENTS

-83-

--------------------------------------------------------------------------------




Section 8.01    Supplemental Indentures or Amendments Without Consent of
Noteholders.
Without the consent of any Noteholder, upon 20 days’ prior written notice to the
Rating Agencies, the parties to each agreement listed below, at any time and
from time to time, may enter into one or more indentures supplemental hereto, or
one or more amendments hereto or to the Notes, the Property Management
Agreement, the Property Transfer Agreements, the Environmental Indemnity
Agreement, the Performance Undertaking or any other Transaction Documents, as
applicable, for any of the following purposes:
(1)    to correct any typographical error or cure any ambiguity, or to cure,
correct, amend or supplement any provision herein or in the Notes, the Property
Management Agreement, the Property Transfer Agreements, the Environmental
Indemnity Agreement, the Performance Undertaking or any other Transaction
Document; provided, that such action shall not adversely affect the interests of
the Noteholders in any material respect; provided, that if the Affirmative
Rating Condition is satisfied, any such action shall be deemed not to materially
adversely affect the interests of any Noteholder;
(2)    to convey, transfer, assign, mortgage or pledge any property to the
Indenture Trustee so long as the interests of the Noteholders would not be
adversely affected in any material respect;
(3)    to correct any manifestly incorrect description, or amplify the
description, of any property subject to the lien of the Mortgages or this
Indenture;
(4)    to modify the Indenture, the Property Management Agreement, the Property
Transfer Agreements, the Environmental Indemnity Agreement, the Performance
Undertaking or any other Transaction Documents as required or made necessary by
any change in applicable law, so long as the interests of the Noteholders would
not be adversely affected in any material respect; provided, that if the
Affirmative Rating Condition is satisfied, any such action shall be deemed not
to materially adversely affect the interests of any Noteholder;
(5)    to add to the covenants of any Issuer, or any other party for the benefit
of the Noteholders, or to surrender any right or power conferred upon any Issuer
under this Indenture, the Property Management Agreement, any Property Transfer
Agreement, any Environmental Indemnity Agreement or the Performance Undertaking;
(6)    to add any additional Events of Default hereunder or Servicer Replacement
Events (as defined in the Property Management Agreement) under the Property
Management Agreement; provided, that such action shall not adversely affect the
interests of the Noteholders in any material respect; provided, that if the
Affirmative Rating Condition is satisfied, any such action shall be deemed not
to materially adversely affect the interests of any Noteholder; or

-84-

--------------------------------------------------------------------------------




(7)    to evidence and provide for the acceptance of appointment by a successor
Indenture Trustee, Property Manager, Special Servicer, Collateral Agent,
Custodian or Back-Up Manager.
No such supplemental indenture or amendment shall be effective unless the
Indenture Trustee shall have first received an Opinion of Counsel to the effect
that such amendment will not cause (i) any Class of Notes of any Series that was
characterized as debt, as of the applicable Series Closing Dates, to be
characterized other than as indebtedness for U.S. federal income tax purposes,
(ii) any of the Issuers of any outstanding Series to be treated as an
association, a publicly-traded partnership or a taxable mortgage pool taxable as
a corporation or (iii) any taxable gain or loss to be recognized by any
Noteholder of an outstanding Series.
Section 8.02    Supplemental Indentures With Consent.
Without limiting Section 8.01, with the consent of the Controlling Party of each
Series, and 20 days’ prior written notice to the Rating Agencies, the parties to
the agreements listed below may enter into one or more indentures supplemental
hereto, or one or more amendments hereto or to the Notes, the Property
Management Agreement, the Property Transfer Agreements, the Environmental
Indemnity Agreement, the Performance Undertaking or any other Transaction
Document for the purpose of adding any provisions hereto or thereto, changing in
any manner or eliminating any of the provisions hereof or thereof or modifying
in any manner the rights of the Noteholders hereunder or thereunder; provided,
that no such supplemental indenture or amendment shall be effective unless the
Indenture Trustee shall have first received an Opinion of Counsel to the effect
that such amendment will not (i) cause any Class of Notes of any Series that was
characterized as debt as of the applicable Series Closing Date to be
characterized other than as indebtedness for U.S. federal income tax purposes,
and (ii) cause any of the Issuers of any outstanding Series to be treated as an
association, a publicly-traded partnership or a taxable mortgage pool taxable as
a corporation; and provided, further, that no such supplemental indenture or
amendment described in this section may, without the consent of the Noteholders
of 100% of the Aggregate Series Principal Balance of the Outstanding Notes
affected thereby:
(1)    change any Legal Final Payment Date or the Payment Date of any principal,
interest or other amount on any Note;
(2)    reduce the Note Principal Balance of a Note, or the applicable Note Rate;


(3)    authorize the Indenture Trustee to agree to delay the timing of, or
reduce the payments to be made on or in respect of, the Mortgage Loans, the
Mortgaged Properties or the Leases except as provided in this Indenture, in the
Property Management Agreement or in the Property Transfer Agreements, or change
the coin or currency in which the principal of any Note or interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the applicable Legal Final Payment Date;

-85-

--------------------------------------------------------------------------------




(4)    reduce the percentage of the then Aggregate Series Principal Balance, the
consent of whose Noteholders is required for any such supplemental indenture or
amendment, or the consent of whose Noteholders is required for any waiver of
defaults under this Indenture and their consequences provided for in this
Indenture, or for any other reason under this Indenture;
(5)    change any obligation of any Issuer to maintain an office or agency in
the places and for the purposes specified in the Indenture;
(6)    except as otherwise expressly provided in this Indenture, in the Property
Management Agreement, in any Property Transfer Agreement or in any Mortgage,
deprive the Indenture Trustee of the benefit of a first priority security
interest in the Collateral;
(7)    modify Section 2.11; or
(8)    release from the lien of this Indenture, the applicable Property Transfer
Agreement and the applicable Mortgage (except as specifically permitted under
this Indenture, the Property Management Agreement or such Mortgage) all or any
part of the Collateral Pool.
It shall not be necessary for the consent of the Noteholders under this Section
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such consent shall approve the substance thereof.
Notwithstanding anything to the contrary in this Indenture, none of the
above-referenced Transaction Documents may be amended without the consent of the
Property Manager, the Special Servicer or the Back-Up Manager, as applicable, if
such person would be materially adversely affected by such amendment, regardless
of whether any such person is a party to such agreement.
Section 8.03    Delivery of Supplements and Amendments.
Promptly after the execution by the Issuers and the Indenture Trustee (and any
other party, if required) of any supplemental indenture or amendment pursuant to
the provisions hereof, the Indenture Trustee, at the expense of the Issuers
payable out of the Collateral Pool pursuant to Section 5.04, shall furnish a
notice setting forth in general terms the substance of such supplemental
indenture or amendment to the Rating Agencies and to each Noteholder at the
address for such Noteholder set forth in the Note Register.
Section 8.04    Series Supplements.
(e)    For purposes of this Article VIII, a Series Supplement executed in
accordance with the provisions of Section 2.04(c) shall not be considered an
amendment or supplemental indenture for the purposes of this Article VIII.
Accordingly, any Series Supplement executed in accordance with the provisions of
Section 2.04(c) may amend, modify or supplement this Indenture

-86-

--------------------------------------------------------------------------------




and the Issuers and the other parties thereto may amend, modify or supplement
any of the Transaction Documents in connection with any such New Issuance, in
each case without the consent of the Noteholders; provided, that no such
amendment, modification or supplement may, without the consent of the holders of
100% of the Aggregate Series Principal Balance affected thereby:
(5)    change the Legal Final Payment Date, the Anticipated Repayment Date or
the Payment Date of any principal, interest or other amount on any such Note, or
reduce the Note Principal Balance thereof or the Note Rate thereon, or change
the coin or currency in which the principal of any Note or interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the applicable Legal Final Payment Date thereof;
(6)    reduce the percentage of the then Aggregate Series Principal Balance, the
consent of whose Holders is required for any supplemental indenture or
amendment, or the consent of whose Holders is required for any waiver of default
under the Transaction Documents, or for any other reason under a Transaction
Document (including for actions taken by the Indenture Trustee pursuant to
Section 4.01);
(7)    change any obligation of the Issuer to maintain an office or agency in
the places and for the purposes specified in this Indenture;
(8)    except as otherwise expressly provided in this Indenture, in the Property
Management Agreement, in any Property Transfer Agreement or in any Mortgage,
deprive the Indenture Trustee of the benefit of a first priority perfected
security interest in the Collateral included in the Collateral Pool;
(9)    release from the lien of the Mortgages or this Indenture, (except as
specifically permitted under this Indenture, the Property Management Agreement
or such Mortgage) all or any part of the Collateral;
(10)    modify the definition of the term “Noteholder”; or
(11)    modify Article VIII of this Indenture.
No such supplemental indenture or amendment shall be effective unless the
Indenture Trustee shall have first received an Opinion of Counsel to the effect
that such amendment will not (i) cause any Class of Notes of any Series that was
characterized as debt, as of the applicable Series Closing Dates, to be
characterized other than as indebtedness for U.S. federal income tax purposes,
and (ii) any of the Issuers of any outstanding Series to be treated as an
association, a publicly-traded partnership or a taxable mortgage pool taxable as
a corporation.
Section 8.05    Execution of Supplemental Indentures, Etc.
In executing, or accepting the additional trusts created by, any supplemental
indenture or amendment permitted by this Article or in accepting the
modifications thereby of the

-87-

--------------------------------------------------------------------------------




trusts created by this Indenture or in giving any consent to any modification of
any Mortgage Loan or any Lease pursuant to this Indenture, the Indenture Trustee
shall be entitled to receive, at the applicable Issuers’ expense payable out of
the Collateral Pool pursuant to Section 2.11, and shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture, amendment or modification is authorized or permitted by
this Indenture and each Series Supplement. The Indenture Trustee may, but shall
not be obligated to, enter into any such supplemental indenture or amendment or
consent to any such modification which affects the Indenture Trustee’s own
rights, duties or immunities under this Indenture or otherwise.
ARTICLE IX    

COVENANTS; WARRANTIES
Section 9.01    Maintenance of Office or Agency.
The Issuers shall maintain or cause to be maintained an office or agency in the
continental United States where notices and demands to or upon the Issuers in
respect of the Notes and this Indenture may be served. The Issuers shall give
prompt written notice to the Indenture Trustee and the Noteholders of the
location, and any change in the location, of such office or agency.
Section 9.02    Existence and Good Standing.
Subject to Section 9.08, the Issuers will each keep in full effect its
existence, rights and franchises under the laws of its jurisdiction of
organization, and will remain in good standing as a foreign limited liability
company, in each jurisdiction to the extent the failure to remain in good
standing would affect materially and adversely (i) the enforceability of this
Indenture or (ii) such Issuer’s performance of its obligations hereunder.
Section 9.03    Payment of Taxes and Other Claims.
(f)    The Issuers shall pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, all taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other governmental charges and claims, including any interest, additions to tax
or penalties applicable thereto (the “Taxes”) levied or imposed upon the Issuers
or upon the income, profits or property of the Issuers, or shown to be due on
the tax returns filed by the Issuers, except any such Taxes which any Issuer is
in good faith contesting in appropriate proceedings and with respect to which
adequate reserves are established if required in accordance with GAAP; provided,
that such failure to pay or discharge will not cause a forfeiture of, or a lien
to encumber, any property included in the Collateral Pool. Upon the written
direction of the Property Manager in accordance with the Property Management
Agreement, the Indenture Trustee is authorized to pay out of the Payment
Account, prior to making payments on the Notes, any such Taxes which, if not
paid, would cause a forfeiture of, or a lien to encumber, any property included
in the Collateral Pool.
(g)    After prior written notice to the Indenture Trustee, any Issuer, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good

-88-

--------------------------------------------------------------------------------




faith and with due diligence, the amount or validity or application in whole or
in part of any of the Taxes; provided, that (i) no Event of Default has occurred
and is continuing, (ii) such Issuer is not prohibited from doing so under the
provisions of any mortgage, deed of trust or deed to secure debt affecting the
related Mortgaged Property, (iii) such proceeding shall suspend the collection
of the Taxes from such Issuer and from such Mortgaged Property or such Issuer
shall have paid all of the Taxes under protest, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which such Issuer is subject and shall not constitute a default
thereunder, (v) neither such Mortgaged Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost, and (vi) unless such Issuer has paid all of the Taxes under protest, such
Issuer has furnished such security as may be required in the proceeding, as may
be reasonably requested by the Indenture Trustee to insure the payment of any
contested Taxes, together with all interest and penalties thereon.
Section 9.04    Validity of the Notes; Title to the Collateral; Lien.
(i)    Each Issuer represents and warrants to the other parties hereto that such
Issuer is duly authorized under applicable law and the related LLC Agreement to
create and issue the Notes with respect to which it is an issuer, to pledge the
applicable Collateral included in the Collateral Pool to the Indenture Trustee,
to execute and deliver this Indenture, the other documents referred to herein to
which it is a party and all instruments included in the Collateral Pool which it
has executed and delivered, and that all partnership action and governmental
consents, authorizations and approvals necessary or required therefor have been
duly and effectively taken or obtained. The Notes, when issued, will be, and
this Indenture and such other documents are, valid and legally binding
obligations of the Issuers enforceable in accordance with their terms, subject
only to (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditor’s rights generally, (ii)
general equitable principles, whether considered in a proceeding at law or in
equity and (iii) an implied covenant of good faith and fair dealing.
(j)    Each Issuer represents and warrants to the other parties hereto that (i)
such Issuer has good title to, and is the sole owner of, each applicable
Mortgage Loan, Mortgaged Property and Lease, as applicable, and all other
applicable Collateral included in the Collateral Pool, free and clear of any
pledge, lien, encumbrance or security interest other than Permitted Exceptions
and the liens created hereby and under the related Mortgages, (ii) this
Indenture creates a valid and continuing security interest in each such item of
the Collateral Pool in which a security interest may be created under Article 9
of the UCC in favor of the Indenture Trustee, which security interest is prior
to all other liens, encumbrances and security interests, subject only to
exceptions permitted in this Indenture, in the Property Management Agreement and
in the related Mortgages, and is enforceable as such against creditors of and
purchasers from such Issuer, (iii) each Mortgage creates a valid lien upon the
applicable Mortgage Loans, Mortgaged Property and Lease, as applicable,
specified therein, which lien is prior to all other liens, encumbrances and
security interests, subject only to exceptions permitted in this Indenture, in
the Property Management Agreement and in such Mortgage, and is enforceable as
such against creditors of and purchasers from such Issuer, (iv) the assignment
of rents contained in each related Mortgage (or in a separate document, if
required by the local jurisdiction) constitutes the legal, valid, binding and
enforceable assignment of such Issuer’s rights in each applicable Mortgage Loan
or Lease, as applicable, subject only to exceptions

-89-

--------------------------------------------------------------------------------




permitted in this Indenture, in the Property Management Agreement and in such
Mortgage or separate document, and (v) such Issuer has received all consents and
approvals required by the terms of the applicable Collateral to Grant such
Collateral included in the Collateral Pool to the Indenture Trustee as provided
herein and in the related Mortgages.
(k)    The Issuers have caused the filing of appropriate financing statements
with the Secretary of State of the State of Delaware in order to perfect the
security interests in the Collateral granted to the Indenture Trustee hereunder,
to the extent such security interests may be perfected by such filing.
(l)    Other than the lien and security interest Granted to the Indenture
Trustee hereunder and under the Mortgages (and as otherwise permitted in the
Property Management Agreement or this Indenture), the Issuers have not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral included in the Collateral Pool. The Issuers have not authorized the
filing of and are not aware of any financing statements against any such Issuer
that include a description of collateral covering the Collateral other than any
financing statements filed in favor of the Indenture Trustee, and any financing
statements that have been terminated. The Issuers are not aware of any judgment
or tax lien filings against any such Issuer.
(m)    The Issuers shall ensure that all cash and investment property at any
time owned by the Issuers and held as part of the Collateral Pool is deposited
and maintained in the Collection Account, Lockbox Account, Payment Account,
Cashflow Coverage Reserve Account, Release Account, Hedge Counterparty Accounts
or any other account subject to an Account Control Agreement (or that will
promptly after establishment thereof be subject to an Account Control Agreement)
or in the name of the Indenture Trustee or as expressly permitted hereunder or
under the Property Management Agreement. Each such account shall be maintained
in all material respects as specified in the applicable Transaction Documents.
(n)    The Issuers represent and warrant that the Indenture is not required to
be qualified under the 1939 Act and that no Issuer is, and is not controlled by,
an “investment company” within the meaning of, and is not required to register
as an “investment company” under, the 1940 Act.
Section 9.05    Protection of Collateral Pool.
The Issuers, and, to the extent directed by the Issuers or the Requisite Global
Majority, the Indenture Trustee, will from time to time execute and deliver all
such amendments and supplements hereto (subject to Sections 8.01 and 8.02) and
all such financing statements, continuation statements, instruments of further
assurance and other instruments (provided, however, that the Indenture Trustee
will not be obligated to prepare or file any such supplements, statements or
other instruments), and will take such other action necessary or advisable to:
(d)    Grant more effectively all or any portion of the Collateral Pool;
(e)    maintain or preserve the lien (and the priority thereof) of the Mortgages
and this Indenture or carry out more effectively the purposes hereof;

-90-

--------------------------------------------------------------------------------




(f)    perfect, publish notice of, or protect the validity of any Grant made or
to be made by or in the Mortgages or this Indenture;
(g)    enforce any of the Mortgage Loans or Leases included in the Collateral
Pool; or
(h)    preserve and defend title to the Collateral included in the Collateral
Pool and the rights of the Indenture Trustee in such Collateral against the
claims of all Persons and parties.
Each of the Issuers hereby designates the Indenture Trustee, its agent and
attorney-in-fact, to execute and deliver any financing statement, continuation
statement or other instrument required pursuant to this Section 9.05; provided,
that, subject to and consistent with Section 5.01, the Indenture Trustee will
not be obligated to prepare or file any such statements or instruments.
Section 9.06    Issuer Covenants and Representations.
Each Issuer hereby represents, solely with respect to itself:
(c)    The Issuer is a limited liability company validly existing and in good
standing under the laws of, and is duly qualified to do business in, the
jurisdiction of its organization, and has full power and authority to own its
properties and conduct its business as presently owned or conducted, and to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party.
(d)    The Issuer is in good standing as a foreign limited liability company and
is duly qualified to do business, and has obtained all necessary licenses and
approvals (whether directly or indirectly), in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on the Noteholders.
(e)    The execution and delivery by the Issuer of the Transaction Documents to
which it is a party and the performance by the Issuer of the transactions
contemplated by such Transaction Documents to which it is a party and the
fulfillment by the Issuer of the terms hereof and thereof applicable to the
Issuer, will not conflict with or violate the organizational documents of the
Issuer or any requirements of law applicable to the Issuer or conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, any indenture,
contract, agreement, mortgage, deed of trust or other instrument to which the
Issuer is a party or by which it or its properties are bound, except to the
extent that such conflict, violation, breach or default would not materially
adversely affect the Issuer’s ability to perform its obligations under the
Transaction Documents.
(f)    There are no proceedings or investigations pending before any
governmental authority or, to the best knowledge of the Issuer, threatened,
against the Issuer (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Issuer is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document to which the Issuer is a party, (iii) seeking any
determination or ruling that, in the reasonable judgment of the Issuer, would
materially and adversely affect the performance by the Issuer of its obligations
under this Agreement or any other Transaction Document

-91-

--------------------------------------------------------------------------------




to which it is a party, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this Agreement
or any other Transaction Document to which the Issuer is a party, or (v) seeking
to affect adversely the income or franchise tax attributes of the Issuer under
the United States Federal or any state or local income or franchise tax systems.
(g)    All authorizations, consents, orders or approvals of or registrations or
declarations with any governmental authority required to be obtained, effected
or given by the Issuer in connection with the execution and delivery by the
Issuer of this Agreement and any Transaction Document to which it is a party and
the performance of the transactions contemplated by this Agreement and any
Transaction Document to which it is a party have been duly obtained, effected or
given and are in full force and effect.
(h)    As of the Initial Closing Date, the Issuer is solvent within the meaning
of the Bankruptcy Code.
Section 9.07    Affirmative Covenants.
Each Issuer agrees, severally with respect to itself:


(b)    Separate Existence. The Issuer shall:
(i)    Maintain in full effect its existence, rights and franchises as a limited
liability company under the laws of the state of its formation and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of the Transaction Documents to which it is a party and each
other instrument or agreement necessary or appropriate to proper administration
hereof or thereof and to permit and effectuate the transactions contemplated
hereby or thereby;
(ii)    Maintain its own separate books and records separate from those of any
Affiliate of the Issuer;
(iii)    At all times hold itself out to the public as a separate legal and
economic entity apart from any Affiliate of the Issuer, and strictly comply with
all organizational formalities to maintain its separate existence;
(iv)    Correct any known misunderstanding regarding its separate identity and
refrain from engaging in any activity that compromises the separate identity of
the Issuer;
(v)    Maintain adequate capital and a sufficient number of employees, if any
employees are so needed, in light of its contemplated business purposes,
transactions and liabilities and in order to pay its debts as such debts become
due;
(vi)    Observe all other Delaware limited liability company formalities;
(vii)    Not acquire any obligations or securities of any Affiliate of the
Issuer;

-92-

--------------------------------------------------------------------------------




(viii)    File its own tax returns, if any, as may be required under applicable
law, to the extent (1) not part of a consolidated group filing a consolidated
return or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;
(ix)    Not commingle its assets with assets of any Affiliate of the Issuer
except as contemplated by the Transaction Documents;
(x)    Conduct its business in its own name;
(xi)    Maintain separate financial statements, prepared in accordance with
applicable generally accepted accounting principles, showing its assets and
liabilities separate and apart from those of any Affiliate of the Issuer and not
have its assets listed on any financial statement of any Affiliate of the Issuer
other than as a consequence of the application of consolidation rules in
accordance with general accepted accounting principles;
(xii)    Pay its own liabilities and expenses only out of its own funds;
(xiii)    Maintain an arm’s length relationship with unaffiliated parties, and
not enter into any transaction with an Affiliate except on commercially
reasonable terms similar to those available to unaffiliated parties in an arm’s
length transaction;
(xiv)    Pay the salaries of its own employees, if any, only out of its own
funds;
(xv)    Not hold out its credit or assets as being available to satisfy the
obligations of any Affiliate of the Issuer nor pledge its assets for the benefit
of any Affiliate of the Issuer nor make any intercompany loans to any Affiliate
of the Issuer or accept any intercompany loans from any Affiliate of the Issuer;
(xvi)    Clearly identify its offices, if any, as its offices and, to the extent
that the Issuer and its Affiliates have offices in the same location, allocate
fairly and reasonably any overhead expenses that are shared with such
Affiliates, including and for services performed by an employee of such
Affiliates;
(xvii)    Ensure that it shall at all times have at least one Independent
Manager (as defined in the applicable LLC Agreement) and at least one officer;
(xviii)    Use separate stationery, invoices and checks bearing its own name;
(xix)    Not guarantee any obligation of any Affiliate of the Issuer;
(xx)    Not engage, directly or indirectly, in any business other than that
required or permitted to be performed under the Issuer LLC Agreement, the
Transaction Documents or this Section 9.07(a);

-93-

--------------------------------------------------------------------------------




(xxi)    Not incur, create or assume any indebtedness or liabilities other than
the Notes or as otherwise expressly permitted under the Transaction Documents;
(xxii)    The Issuer shall pay out of its own funds, without reimbursement, the
costs and expenses relating to any stamp, documentary, excise, property (whether
on real, personal or intangible property) or any similar tax levied on the
Issuer or the Issuer’s assets that are not expressly stated in this Agreement to
be payable by the Issuer (other than federal, state, local and foreign income
and franchise taxes, if any, or any interest or penalties with respect thereto,
assessed on the Issuer); and
Solely for purposes of this Section 9.07(a), when used with respect to an
Issuer, the term “Affiliate” shall be deemed to exclude each other Issuer.
(c)    Bankruptcy Limitations. No Issuer shall voluntarily (A) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (B) consent to the institution of bankruptcy or
insolvency proceedings against it, (C) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (D) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuer or a substantial
part of its property, (E) make a general assignment for the benefit of
creditors, (F) admit in writing its inability to pay its debts generally as they
become due, or (G) take any entity action in furtherance of the actions set
forth in clauses (A) through (F) above; provided, however, that no manager may
be required by any member of the Issuer to consent to the institution of
bankruptcy or insolvency proceedings against the Issuer so long as it is
solvent.
(d)    The Issuer will comply in all respects with all requirements of law with
respect to the Issuer and all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
where such noncompliance would not materially and adversely affect the business,
financial condition, operations or properties of the Issuer or the ability of
the Issuer to perform its obligations under this Indenture or under any other
Transaction Documents to which it is a party.
(e)    The Issuer will not declare or pay any distributions on any of its
limited liability company interests; provided, however, that so long as Event of
Default has occurred and is continuing with respect to any Series of Notes
Outstanding or would result therefrom, the Issuer may declare and pay
distributions to the extent permitted under Section 18-607 of the Delaware
Limited Liability Company Act; provided, further, that no such distribution may
violate the terms of this Indenture.
(f)    The Issuer will use commercially reasonable efforts not to enter into any
material agreements that could reasonably be expected to subject the Issuer to
material liability unless such agreements contain provisions similar in effect
to Sections 12.19 and 12.20 hereof.
Section 9.08    Negative Covenants.
For so long as the Notes of any Series are outstanding, no Issuer shall:

-94-

--------------------------------------------------------------------------------




(a)    cause or permit a voluntary or involuntary sale, transfer, exchange,
conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, grant of
any options with respect to, or any other transfer or disposition of (directly
or indirectly, voluntarily or involuntarily, by operation of law or otherwise,
and whether or not for consideration or of record) of a legal or beneficial
interest in any Mortgage Loan, Mortgaged Property, Lease or any part thereof or
any legal or beneficial interest therein or any other part of the Collateral
Pool, except as expressly permitted by this Indenture, the Property Management
Agreement or any other Transaction Document;
(b)    dissolve or liquidate in whole or in part, except as provided in Section
9.10;
(c)    change its state of organization, name, identity or organizational
status, or otherwise amend the related LLC Agreement, without notifying the
Indenture Trustee of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in such Issuer’s
organizational status or any such amendment, without first obtaining the prior
written consent of the Indenture Trustee and satisfying the Affirmative Rating
Condition;
(d)    withdraw or direct any party to withdraw any funds from the Lockbox
Accounts or the Collection Account, other than in accordance with the terms of
this Indenture or the Property Management Agreement;
(e)    engage in any business or activity other than as permitted under the
related LLC Agreement and this Indenture; or
(f)    permit itself to be taxed for U.S. federal income tax purposes as (a)
other than a “qualified REIT subsidiary” for so long as Spirit Realty (or any
parent thereof) qualifies as a “real estate investment trust” for U.S. federal
income tax purposes and Spirit Realty or such parent holds all of the equity
interests in such Issuer, or otherwise (b) an association, a publicly-traded
partnership or a taxable mortgage pool taxable as a corporation.
Section 9.09    Statement as to Compliance.
Each Issuer shall deliver to the Indenture Trustee and the Rating Agencies,
within 120 days after the end of each fiscal year commencing with fiscal year
2013, an Officer’s Certificate of such Issuer stating that, in the course of the
performance by the officer executing such Officer’s Certificate of such
officer’s present duties as an officer of such Issuer, such officer would
normally obtain knowledge or have made due inquiry as to the existence of any
condition or event which would constitute an Event of Default after the giving
of notice or lapse of time or both and that to the best of the officer’s
knowledge, (a) such Issuer has fulfilled all of its obligations under this
Indenture in all material respects throughout such year, or, if there has been a
default in the fulfillment of any such obligation in any material respect,
specifying each such default known to such officer and the nature and status
thereof, and (b) no event has occurred and is continuing which is, or after the
giving of notice or lapse of time or both would become, an Event of Default, or,
if such an event has occurred and is continuing, specifying each such event
known to such officer and the nature and status thereof.

-95-

--------------------------------------------------------------------------------




Section 9.10    Issuers May Consolidate, Etc., Only on Certain Terms.
(d)    For so long as the Notes of any Series are outstanding, the Issuers may
not consolidate or merge with or into any other Person or convey or transfer all
or substantially all of the Collateral Pool to any Person (other than as
provided in the Transaction Documents) without the consent of the Requisite
Global Majority, unless:
(i)    the Person formed by or surviving such consolidation or merger (the
“Successor Person”) (if other than any such Issuer) is organized under the laws
of the United States of America or any State thereof and has assumed by written
instrument all obligations of such Issuer to make payments on all of the
applicable Notes and all other obligations of such Issuer under this Indenture;
(ii)    immediately prior to, and immediately after giving effect to such merger
or consolidation, no Event of Default or Early Amortization will have occurred
and be continuing;
(iii)    the Indenture Trustee has received written confirmation that the
Affirmative Rating Condition has been satisfied;
(iv)    any such Issuer shall have delivered to the Indenture Trustee an
Officers’ Certificate and an Opinion of Counsel, each to the effect that, such
consolidation, merger, conveyance or transfer complies with and satisfies all
conditions precedent relating to the transactions set forth in this Section
9.10;
(v)    the Successor Person shall have delivered to the Indenture Trustee an
Officer’s Certificate stating that (1) the Successor Person has good and
marketable title to the applicable Collateral included in the Collateral Pool,
free and clear of any lien, security interest or charge other than the lien and
security interest of the related Mortgages and this Indenture and any other lien
permitted hereby, and (2) immediately following the event which causes the
Successor Person to become the Successor Person, the Indenture Trustee continues
to have a perfected security interest in such Collateral included in the
Collateral Pool to the extent a security interest may be created and perfected
under Article 9 of the UCC and a valid, first priority lien (subject to
Permitted Exceptions) in the related Mortgage Loans, Mortgaged Properties and
Leases; and
(vi)    the Successor Person shall have delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that, with respect
to a Successor Person that is a corporation, partnership or trust; such
Successor Person shall be duly organized, validly existing and in good standing
in the jurisdiction in which such Successor Person is organized; that the
Successor Person has sufficient power and authority to assume the obligations
set forth in clause (i) above and to execute and deliver an indenture supplement
hereto for the purpose of assuming such obligation; that the Successor Person
has duly authorized the execution, delivery and performance of any indenture
supplement and that such supplemental indenture is a valid, legal and binding
obligation of the Successor Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization,

-96-

--------------------------------------------------------------------------------




insolvency and other laws affecting the enforcement of creditor’s rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law); and that,
immediately following the event which causes the Successor Person to become the
Successor Person, the Indenture Trustee continues to have a perfected security
interest in the applicable Collateral included in the Collateral Pool to the
extent a security interest may be created and perfected under Article 9 of the
UCC.
(e)    Upon any consolidation or merger, or any conveyance or transfer of all or
substantially all of the Collateral Pool, the Successor Person shall succeed to,
and be substituted for, and may exercise every right and power of, the Issuers
under this Indenture with the same effect as if such Successor Person had been
named as an Issuer herein. In the event of any such conveyance or transfer of
the Collateral Pool permitted by this Section 9.10, the Person named as an
“Issuer” in the first paragraph of this Indenture, or any successor that shall
theretofore have become such in the manner prescribed in this Article and that
has thereafter effected such a conveyance or transfer, may be dissolved, wound
up and liquidated at any time thereafter, and such Person thereafter shall be
released from its liabilities as obligor and maker on all of the then
Outstanding Notes and from its obligations under this Indenture.
ARTICLE X    

COVENANTS REGARDING MORTGAGED PROPERTIES
Section 10.01    Insurance.
The Issuers will be required to maintain, or cause to be maintained, insurance
of the types and amounts required to be maintained by it pursuant to the
Property Management Agreement. The Issuers shall comply with all such insurance
requirements and shall not bring or keep or permit to be brought or kept any
article upon any Mortgaged Property or cause or permit any condition to exist
thereon which would be prohibited by an insurance requirement, or would
invalidate the insurance coverage required thereunder to be maintained by the
related Issuer on or with respect to any part of a Mortgaged Property.
Section 10.02    Mortgage Loans, Leases and Rents.
With respect to each Mortgaged Property, the related Issuer (i) shall observe
and perform (or cause to be performed) all the obligations imposed upon the
Borrower under the related Mortgage Loan or the lessor under the related Lease
and shall not do or permit to be done anything to impair materially the value of
any Mortgage Loan, Mortgaged Property or Lease as security, (ii) shall promptly
send copies to the Indenture Trustee of all notices of default which such Issuer
shall send or receive under the Mortgage Loans and Leases, (iii) shall notify
the Indenture Trustee in writing of any material change in the status of any
tenancy at such Mortgaged Property, including, without limitation, the vacating,
surrender or going dark of any Tenant, even if such action is expressly
permitted by the terms of such Tenant’s Lease, (iv) shall enforce all of the
material terms, covenants and conditions contained in a related Mortgage Loan
upon the part of the Borrower or a related Lease upon the part of the Tenant, as
applicable, thereunder to be observed or performed (including, without
limitation, collecting financial information from each Borrower or Tenant, as

-97-

--------------------------------------------------------------------------------




applicable), (v) shall not collect any Monthly Loan Payment or Monthly Lease
Payment more than one month in advance (except that security deposits shall not
be deemed Monthly Loan Payments or Monthly Lease Payments collected in advance),
(vi) shall not execute any assignment of the Borrower’s interest in a related
Mortgage Loan or the Monthly Loan Payments or the lessor’s interest in a related
Lease or the Monthly Lease Payments except as permitted under the Property
Management Agreement, and (vii) unless otherwise permitted under the Property
Management Agreement, shall not consent to any assignment of or subletting under
a related Lease other than in accordance with its terms, provided, that the
Issuer shall be deemed to have satisfied its obligations in clauses (i) and (iv)
above to the extent that it causes the Property Manager or Special Servicer, as
applicable, to service and administer the Mortgage Loans and Mortgaged
Properties and related Leases in accordance with the Property Management
Agreement. No Issuer shall agree to any material modification of a related
Mortgage Loan or Lease except in accordance with the terms of the Property
Management Agreement.
Section 10.03    Compliance With Laws.
With respect to each Mortgaged Property:
(o)    The related Issuer shall promptly comply in all material respects with
all federal, state and local laws, orders, ordinances, governmental rules and
regulations or court orders affecting such Mortgaged Property, or the use
thereof (“Applicable Laws”), currently existing or enacted in the future.
(p)    The Issuers shall from time to time, upon the Indenture Trustee’s
request, provide the Indenture Trustee with evidence reasonably satisfactory to
the Indenture Trustee that the Mortgaged Properties comply in all material
respects with all currently existing Applicable Laws or is exempt from
compliance with currently existing Applicable Laws.
(q)    Notwithstanding any provisions set forth herein or in any document
regarding the Property Manager’s approval of alterations of a Mortgaged
Property, the related Issuer shall not alter such Mortgaged Property in any
manner which would materially increase such Issuer’s responsibilities for
compliance with Applicable Laws without the prior written approval of the
Property Manager. The foregoing shall apply to tenant improvements constructed
by the related Issuer or by any of its Tenants. The Property Manager may
condition any such approval upon receipt of a certificate of compliance with
Applicable Laws from an independent architect, engineer, or other person
acceptable to the Property Manager.
(r)    The Issuers shall give prompt notice to the Indenture Trustee of the
receipt by any such Issuer of any governmental agency notice related to a
violation of any Applicable Laws and of the commencement of any governmental
agency proceedings or investigations which relate to compliance with Applicable
Laws.
(s)    After prior written notice to the Indenture Trustee, the related Issuer,
at its own expense, may contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the Applicable
Laws affecting any Mortgaged Property; provided, that (i) no Event of Default
has occurred and is continuing under any Mortgage or this Indenture,

-98-

--------------------------------------------------------------------------------




(ii) such Issuer is not prohibited from doing so under the provisions of any
Mortgage Loan or Lease and any other mortgage, deed of trust or deed to secure
debt affecting such Mortgaged Property, (iii) such proceeding shall not be
prohibited under, and shall be conducted in accordance with, the provisions (if
any) of any other instrument to which such Issuer or such Mortgaged Property is
subject and shall not constitute a default thereunder, (iv) none of such
Mortgaged Property, any part thereof or interest therein, any of the related
Borrowers, such Tenants or occupants thereof, or such Issuer shall be affected
in any materially adverse way as a result of such proceeding, (v) non-compliance
with the Applicable Laws shall not impose criminal liability on such Issuer or
civil or criminal liability on the Indenture Trustee, and (vi) such Issuer shall
have furnished to the Indenture Trustee all other items reasonably requested by
the Indenture Trustee.
Section 10.04    Estoppel Certificates.
The Issuers shall use their commercially reasonable best efforts to deliver or
cause to be delivered to the Indenture Trustee, promptly upon request, duly
executed estoppel certificates from any one or more Borrowers or Tenants as
required by the Property Manager in accordance with the Property Management
Agreement attesting to such facts regarding a related Mortgage Loan or Lease, as
applicable, as the Property Manager may require in accordance with the Property
Management Agreement, including but not limited to, attestations that each Lease
covered thereby is in full force and effect with no defaults thereunder on the
part of any party, that none of the Monthly Loan Payments or Monthly Lease
Payments, as applicable, have been paid more than one month in advance, and that
the Borrower or Tenant claims no defense or offset against the full and timely
performance of its related obligations under such Mortgage Loan or Lease.
Section 10.05    Other Rights, Etc.
It is agreed that the risk of loss or damage to a Mortgaged Property is on the
related Issuer, and the Indenture Trustee shall have no liability whatsoever for
decline in value of such Mortgaged Property, for failure to maintain insurance
policies, or for failure to determine whether insurance in force is adequate as
to the amount of risks insured. Possession by the Indenture Trustee shall not be
deemed an election of judicial relief, if any such possession is requested or
obtained, with respect to any Mortgage Loan or Mortgaged Property or any other
Collateral included in the Collateral Pool and not in the Indenture Trustee’s
possession.
Section 10.06    Right to Release Any Portion of the Collateral Pool.
The Indenture Trustee shall release any portion of the Collateral Pool without,
as to the remainder of such Collateral, in any way impairing or affecting the
lien or priority of this Indenture, or improving the position of any subordinate
lienholder with respect thereto, except to the extent that the obligations
hereunder shall have been reduced by the actual monetary consideration, if any,
received by the Indenture Trustee for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof, all in
accordance with the terms hereof and of the Property Management Agreement. This
Indenture shall continue as a lien and security interest in the remaining
portion of the Collateral Pool to which it applies. Notwithstanding anything to
the contrary herein, Collateral may be released from the lien of this Indenture
to the extent permitted by the Property Management Agreement and this Indenture.

-99-

--------------------------------------------------------------------------------




Section 10.07    Environmental Covenants.
Each Issuer covenants and agrees that so long as such Issuer owns, manages, is
in possession of, or otherwise controls a Mortgaged Property: (a) all uses and
operations on or of such Mortgaged Property, whether by such Issuer or any other
person or entity, shall be in material compliance with all Environmental Laws
and permits issued pursuant thereto; (b) there shall be no Environmental
Releases of Hazardous Materials in, on, under or from such Mortgaged Property in
material violation of Environmental Laws; (c) there shall be no Hazardous
Materials present at, in, on, or under such Mortgaged Property or generated,
managed, stored, treated, transported or disposed in connection with the use and
operation of such Mortgaged Property, except those that are both (i) in material
compliance with all Environmental Laws and with permits issued pursuant thereto,
if and to the extent required, and (ii) in amounts necessary to operate such
Mortgaged Property; (d) such Issuer shall keep the Mortgaged Property free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether due to any act or omission of the Issuer or any other person or
entity (the “Environmental Liens”); (e) such Issuer shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to Section
10.08, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (f) such Issuer shall, at
its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with such Mortgaged
Property, pursuant to any reasonable written request of the Property Manager in
accordance with the Property Management Agreement and share with the Indenture
Trustee the reports and other results thereof, and the Indenture Trustee shall
be entitled to rely on such reports and other results thereof; (g) such Issuer
shall, at its sole cost and expense, comply with all reasonable written requests
of the Property Manager in accordance with the Property Management Agreement to
(i) reasonably effectuate remediation of any Hazardous Materials in, on, under
or from such Mortgaged Property associated with an Environmental Release and
(ii) comply with any Environmental Law; (h) such Issuer shall not knowingly
permit any Borrower, Tenant or other user of the Mortgaged Property to violate
any Environmental Law in any material respect; and (i) such Issuer shall
immediately notify the Property Manager in writing after it has become aware of
(A) any presence or Environmental Release or threatened Environmental Releases
of Hazardous Materials in, on, under, from or migrating towards such Mortgaged
Property in violation of any Environmental Law, (B) any non-compliance with any
Environmental Laws related in any way to such Mortgaged Property, (C) any actual
or potential Environmental Lien, (D) any required or proposed governmental
agency investigation, remediation or other response to environmental conditions
relating to such Mortgaged Property, and (E) any written or oral notice or other
communication of which such Issuer becomes aware from any source whatsoever
(including but not limited to a governmental agency) relating in any way to
Hazardous Materials at such Mortgaged Property in violation of Environmental
Law.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies, consent decrees
or settlement agreements and other governmental directives or requirements, as
well as common law, that apply to any Mortgaged Property and relate to Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, and the Resource
Conservation and Recovery Act, as amended. “Hazardous Materials” shall mean: (a)
petroleum and petroleum products and compounds containing them, including
gasoline,

-100-

--------------------------------------------------------------------------------




diesel fuel and oil; (b) explosives; (c) flammable materials; (d) radioactive
materials; (e) polychlorinated biphenyls (“PCBs”) and compounds containing them;
(f) lead and lead-based paint; (g) asbestos or asbestos-containing materials in
any form that is or could become friable; (h) underground or above-ground
storage tanks, whether empty or containing any substance; (i) any substance the
presence of which on any Mortgaged Property is regulated by or prohibited by any
federal, state or local authority (a “Regulated Substance”); (j) any Regulated
Substance that requires special handling; (k) and any other material, substance
or waste now or in the future defined as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant” or other words of similar import within the meaning
of any Environmental Law. “Environmental Release” of any Hazardous Materials
includes but is not limited to any release, deposit, discharge, emission,
leaking, leaching, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials,
including the threat of any of the foregoing.
ARTICLE XI    

COSTS
Section 11.01    Performance at the Issuers’ Expense.
The Issuers acknowledge and confirm that the Indenture Trustee shall impose
certain administrative processing fees in connection with the release or
substitution of any Mortgage Loan or Mortgaged Property (the occurrence of any
of the above shall be called an “Event”), which fees are payable to the
Indenture Trustee under the Property Management Agreement as an Extraordinary
Expense in accordance with Section 2.11(b). The Issuers hereby acknowledge and
agree to pay all such fees (as the same may be reasonably increased or decreased
from time to time), and any additional fees of a similar type or nature which
may reasonably be imposed by the Indenture Trustee from time to time, upon the
occurrence of any Event or otherwise, in accordance with the priorities set
forth herein and in the Property Management Agreement and as Extraordinary
Expenses. Wherever it is provided for herein that an Issuer pay any costs and
expenses, such costs and expenses shall include, but not be limited to, all
reasonable legal fees and disbursements of the Indenture Trustee in accordance
with the priorities set forth herein.
ARTICLE XII    

MISCELLANEOUS
Section 12.01    Execution Counterparts.
This instrument may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
Section 12.02    Compliance Certificates and Opinions, Etc.

-101-

--------------------------------------------------------------------------------




Upon any application or request by an Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, such Issuer shall (at the
request of the Indenture Trustee) furnish to the Indenture Trustee an Officer’s
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, except that,
in the case of any such application or request as to which the furnishing of
such documents is specifically required by any provision of this Indenture, no
additional certificate or opinion need be furnished.
Section 12.03    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Authorized Officer of an Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate of an Authorized Officer or Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of an Issuer stating
that the information with respect to such factual matters is in the possession
of such Issuer, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.
Whenever this Indenture requires that a document or instrument (other than any
Note) be delivered in substantially the form attached hereto as an exhibit,
modifications and additions to and deletions from any such exhibit reflected in
such document or instrument as delivered hereunder shall not impair the validity
or acceptability of such document or instrument (nor shall any Person be
entitled to reject such document or instrument as a result thereof) to the
extent that such modifications, additions or deletions are approved by the
Issuers and are made in a manner consistent with applicable law (including
changes thereto).
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Section 12.04    No Oral Change.
This Indenture, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of any Issuer or the Indenture Trustee, but only by an agreement
in writing signed by the party against

-102-

--------------------------------------------------------------------------------




whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought and otherwise in accordance herewith.
Section 12.05    Acts of Noteholders.
(g)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by the Noteholders
of any Class of any Series or in their entirety may be embodied in and evidenced
by one or more instruments of substantially similar tenor signed by such
Noteholders in person or by agents duly appointed in writing; and except as
herein otherwise expressly provided such action shall become effective when such
instrument or instruments are delivered to the Indenture Trustee, and, where it
is hereby expressly required, to the applicable Issuers. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and (subject to Section 5.01) conclusive in favor of the Indenture Trustee and
the Issuers if made in the manner provided in this Section.
(h)    The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner that the Indenture Trustee deems
sufficient.
(i)    The Series, Class, Note Principal Balance and serial numbers of Notes
held by any Person, and the date of holding the same, shall be proved by the
Note Register.
(j)    Any request, demand, authorization, amendment, direction, notice,
consent, election, declaration, waiver or other act of any Noteholder shall bind
every future Noteholder of the same Note and the Noteholder of every Note issued
upon the transfer thereof or in exchange therefor or in lieu thereof in respect
of anything done, suffered or omitted to be done by the Indenture Trustee or the
applicable Issuers in reliance thereon, whether or not notation of such action
is made upon such Note.
Section 12.06    Computation of Percentage of Noteholders.
Unless otherwise specified herein, whenever this Indenture states that any
action may be taken by a specified percentage of the Noteholders or the
Noteholders of any Class, such statement shall mean that such action may be
taken by the Noteholders of such specified percentage of the Aggregate Series
Principal Balance or of such Class of Notes, respectively.
Section 12.07    Notice to the Indenture Trustee, the Issuers and Certain Other
Persons.
Any communication provided for or permitted hereunder shall be in writing and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given if delivered by courier or mailed by first class mail, postage prepaid, or
if transmitted by facsimile and confirmed in a writing delivered or mailed as
aforesaid, to: (i) in the case of any Issuer to Spirit Master Funding VII, LLC,
16767 N. Perimeter Drive, Suite 210, Scottsdale, Arizona 85260, facsimile
number: 480-606-0820, Attention: Ryan Berry, General Counsel, or to such other
address as provided in the

-103-

--------------------------------------------------------------------------------




applicable Series Supplement, as applicable; (ii) in the case of the Indenture
Trustee, Citibank, N.A., at 388 Greenwich Street, 14th Floor, New York, New York
10013, Attention: Agency and Trust- Spirit Master Funding, facsimile number:
212-816-5527; and (iii) with respect to any applicable Series, in the case of
any Hedge Counterparty or Rating Agency, the address of such Hedge Counterparty
or Rating Agency as provided in the applicable Series Supplement, or, as to each
such Person, such other address or facsimile number as may hereafter be
furnished by such Person to the parties hereto in writing.
Section 12.08    Notices to Noteholders; Notification Requirements and Waiver.
Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given if in writing and delivered by courier or
mailed by first class mail, postage prepaid to each Noteholder affected by such
event, at its address as it appears on the Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Noteholders is given by mail,
neither the failure to mail such notice nor any defect in any notice so mailed
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders, and any notice that is delivered or mailed in the
manner herein provided shall conclusively be presumed to have been duly given.
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver.
In case, by reason of the suspension of regular courier and mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Indenture Trustee shall be deemed to
be a sufficient giving of such notice.
Where this Indenture provides for notice to the Rating Agencies, failure to give
any such notice shall not affect any other rights or obligations created
hereunder, and shall not under any circumstance constitute a default or Event of
Default.
Section 12.09    Successors and Assigns.
All covenants and agreements in this Indenture by the Issuers shall bind their
successors and permitted assigns, whether so expressed or not.
Section 12.10    Interest Charges; Waivers.
This Indenture is subject to the express condition that at no time shall any
Issuer be obligated or required to pay interest hereunder at a rate which could
subject the Indenture Trustee to either civil or criminal liability as a result
of being in excess of the maximum interest rate which such Issuer is permitted
by applicable law to contract or agree to pay. If by the terms of this
Indenture,

-104-

--------------------------------------------------------------------------------




any Issuer is at any time required or obligated to pay interest hereunder at a
rate in excess of such maximum rate, such rate shall be deemed to be immediately
reduced to such maximum rate and all previous payments in excess of the maximum
rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.
The Issuers expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this Indenture, except for
notices expressly provided for in this Indenture, the Mortgages or the Notes.
Section 12.11    Severability Clause.
In case any provision of this Indenture or of the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall, to the extent permitted by law, not in any way be
affected or impaired thereby.
Section 12.12    Governing Law.
(a)    THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES).
(b)    Any action or proceeding against any of the parties hereto relating in
any way to this Indenture or any Note or the Collateral included in the
Collateral Pool may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the Issuers irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding. The Issuers hereby waive, to the fullest extent permitted by law,
any right to remove any such action or proceeding by reason of improper venue or
inconvenient forum. As long as any of the Notes remain Outstanding, service of
process upon any Issuer shall, to the fullest extent permitted by law, be deemed
in every respect effective service in any such legal action or proceeding.
Section 12.13    Effect of Headings and Table of Contents.
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 12.14    Benefits of Indenture.
Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, the
Noteholders, the Series Enhancers, the Property Manager, the Special Servicer,
the Back-Up Manager and any other party secured hereunder or named as a
beneficiary of any provision hereof, any benefit or any legal or equitable
right, remedy or claim under this Indenture.
Section 12.15    Trust Obligation.

-105-

--------------------------------------------------------------------------------




No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuers on the Notes or under this Indenture or any
certificate or other writing delivered in connection herewith or therewith,
against (i) any Issuer, the Indenture Trustee, the Collateral Agent, the
Property Manager, the Back-Up Manager or the Special Servicer in its individual
capacity, (ii) any owner of a beneficial interest in an Issuer or (iii) any
partner, owner, beneficiary, agent, officer, director, employee, agent or
Control Person of an Issuer, the Indenture Trustee, the Collateral Agent, the
Property Manager, the Back-Up Manager or the Special Servicer in its individual
capacity, any holder of a beneficial interest in an Issuer or of any successor
or assignee of an Issuer, the Indenture Trustee, the Collateral Agent, the
Property Manager, the Back-Up Manager or the Special Servicer in its individual
capacity, except as any such Person may have expressly agreed (it being
understood that none of the Indenture Trustee, the Collateral Agent, the
Property Manager, the Back-Up Manager or the Special Servicer has any such
obligations in its individual capacity).
Section 12.16    Inspection.
Each Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Indenture Trustee, during such Issuer’s normal business
hours, to examine all the books of account, records, reports, and other papers
of such Issuer, to make copies and extracts therefrom and to discuss such
Issuer’s affairs, finances and accounts relating to such Issuer and such
Issuer’s employees and independent public accounting firm, all at such
reasonable times and as often as may be reasonably requested. The Indenture
Trustee shall and shall cause its representatives to hold in confidence all such
information except to the extent disclosure may be required by law (and all
reasonable applications for confidential treatment are unavailing) or the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.
Section 12.17    Method of Payment.
Except as otherwise provided in Section 2.11(b), all amounts payable or to be
remitted pursuant to this Indenture shall be paid or remitted or caused to be
paid or remitted in immediately available funds by wire transfer to an account
specified in writing by the recipient thereof.
Section 12.18    Limitation on Liability of the Issuers.
None of the Issuers or any of the directors, officers, partners, managers,
members, employees, agents or Control Persons of any Issuer, shall be under any
liability to the Noteholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in
judgment. The Issuers, and any person who is a manager, officer, employee, agent
or Control Person of the Issuers will be entitled to indemnification, payable in
accordance with (and subject to) Section 2.11, against any losses, liabilities
or expenses incurred in connection with any legal action that relates to the
Indenture, the Notes or any agreement related thereto. The Issuers, and any
director, officer, employee or agent of any Issuer may rely in good faith on any
document of any kind which, prima facie, is properly executed and submitted by
any Person respecting any matters arising hereunder. No Issuer shall be under
any obligation to appear in, prosecute or defend any legal action unless such
action is related to its duties under this Indenture and which in its opinion
does not involve it in any expenses or liability; provided, however, that any
such Issuer may in its discretion undertake any such action which it may deem
necessary or

-106-

--------------------------------------------------------------------------------




desirable with respect to this Indenture and the rights and duties of the
parties hereto and the interests of the Noteholders hereunder.
Section 12.19    Non-Petition.
Each of the Noteholders, by its acceptance of a Note, and the Indenture Trustee
hereby covenants and agrees that, prior to the date which is two years and
thirty-one days after the payment in full of the latest maturing Note, it will
not institute against, or join with, encourage or cooperate with any other
Person in instituting, against an Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law; provided, however, that nothing
in this Section 12.19 shall constitute a waiver of any right to indemnification,
reimbursement or other payment from the Issuer pursuant to this Indenture. In
the event that any such Noteholder or the Indenture Trustee takes action in
violation of this Section 12.19, the applicable Issuer, shall file or cause to
be filed an answer with the bankruptcy court or otherwise properly contesting
the filing of such a petition by any such Noteholder or the Indenture Trustee
against such Issuer or the commencement of such action and raising the defense
that such Noteholder or the Indenture Trustee has agreed in writing not to take
such action and should be estopped and precluded therefrom and such other
defenses, if any, as its counsel advises that it may assert. The provisions of
this Section 12.19 shall survive the termination of this Indenture, and the
resignation or removal of the Indenture Trustee. Nothing contained herein shall
preclude participation by any Noteholder or the Indenture Trustee in the
assertion or defense of its claims in any such proceeding involving an Issuer.
Section 12.20    Non-Recourse.
The obligations of each Issuer under this Indenture are solely the obligations
of such Issuer. No recourse shall be had for the payment of any amount owing in
respect of any fee hereunder or any other obligation or claim arising out of or
based upon this Indenture against any member, employee, officer or director of
such Issuer. Fees, expenses, costs or other obligations payable by an Issuer
hereunder shall be payable by such Issuer only to the extent that funds are then
available or thereafter become available for such purpose pursuant to Section
2.11. In the event that sufficient funds are not available for their payment
pursuant to Section 2.11, the excess unpaid amount of such fees, expenses, costs
or other obligations shall in no event constitute a claim (as defined in Section
101 of the Bankruptcy Code) against, or corporate obligation of, such Issuer.
Nothing in this Section 12.20 shall be construed to limit the Trustee from
exercising its rights hereunder with respect to the Collateral Pool.



-107-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the day and year first above written.
SPIRIT MASTER FUNDING VII, LLC, as Issuer


By: Spirit SPE Manager, LLC, its manager


By:     
Name:
Title:
CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee
By:        
Name:
Title:


STATE OF ____________    )
) ss.:
COUNTY OF __________    )
On this ___ day of __________ 2013, before me, the undersigned officer,
personally appeared Pete Mavoides and acknowledged himself to me to be the
President & COO of Spirit SPE Manager, LLC, the Manager of Spirit Master Funding
VII, LLC, and that as such officer, being duly authorized to do so pursuant to
such entity’s by-laws or a resolution of its board of directors, executed and
acknowledged the foregoing instrument for the purposes therein contained, by
signing the name of such entity by him as such officer as his free and voluntary
act and deed and the free and voluntary act and deed of said entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
    
Notary Public
NOTARIAL SEAL






--------------------------------------------------------------------------------




STATE OF ____________    )
) ss.:
COUNTY OF __________    )
On this ___ day of __________ 2013, before me, the undersigned officer,
personally appeared ______________________________, and acknowledged himself to
me to be a __________________________________________________________ of
Citibank, N.A., and that as such officer, being duly authorized to do so
pursuant to such entity’s by-laws or a resolution of its board of directors,
executed and acknowledged the foregoing instrument for the purposes therein
contained, by signing the name of such entity by him as such officer as his free
and voluntary act and deed and the free and voluntary act and deed of said
entity.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
    
Notary Public
NOTARIAL SEAL






--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF RESTRICTED GLOBAL NET-LEASE MORTGAGE NOTE
SERIES [__], CLASS [__] NOTE
Note Rate: [___]%
Aggregate Series Principal Balance as of the Series Closing Date: $[_________]
Series Cut-off Date: [_____], 20[_]
Note Principal Balance of the Class [__] Notes as of the Series Closing Date:
$[_____]
Series Closing Date: [_____], 20[_]
Initial Note Principal Balance of this Class [__] Note: $[_________]
First Payment Date: [_____], 20[__]
CUSIP No. ___________
Issuer(s): [SPIRIT]
ISIN No. _____________
Indenture Trustee:
Citibank, N.A.
Property Manager and Special Servicer:
Spirit Realty L.P.
Note No. __
Legal Final Payment Date: [____________]
 
 




A-1-1



--------------------------------------------------------------------------------




NEITHER THIS NOTE NOR ANY BENEFICIAL INTEREST HEREIN HAS BEEN OR WILL BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER ANY STATE SECURITIES OR “BLUE SKY” LAWS OR OTHER APPLICABLE SECURITIES
LAWS.
THIS NOTE AND INTERESTS IN THIS NOTE MAY NOT BE OFFERED, SOLD, REOFFERED,
RESOLD, PLEDGED, EXCHANGED OR OTHERWISE TRANSFERRED IN VIOLATION OF THE
SECURITIES ACT OR ANY STATE OR OTHER APPLICABLE SECURITIES LAWS. THIS NOTE, AND
ANY BENEFICIAL INTEREST HEREIN, MAY BE TRANFERRED ONLY IN MINIMUM DENOMINATIONS
OF $100,000 AND $1,000 INCREMENTS IN EXCESS THEREOF. EACH PERSON WHO PURCHASES
OR OTHERWISE ACQUIRES THIS NOTE (OR AN INTEREST HEREIN), BY PURCHASING OR
OTHERWISE ACQUIRING SUCH NOTE OR INTEREST, IS DEEMED TO REPRESENT, WARRANT,
ACKNOWLEDGE AND AGREE, FOR THE BENEFIT OF THE ISSUER, THAT IT AND ANY PERSON FOR
WHICH IT IS ACTING WILL NOT REOFFER, RESELL, PLEDGE, EXCHANGE OR OTHERWISE
TRANSFER THIS NOTE OR ANY INTEREST HEREIN EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT AND ANY STATE OR OTHER APPLICABLE SECURITIES LAWS AND EXCEPT TO
(A) TO SPIRIT MASTER FUNDING VII, LLC (THE “ISSUER”), (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A (A “QIB”) THAT ACQUIRES
THIS NOTICE FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (D) TO A
PERSON WHO IS NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S PROMULGATED UNDER
THE SECURITIES ACT (“REGULATION S”)) OUTSIDE THE UNITED STATES ACQUIRING THIS
NOTE IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S OR (E) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE RIGHT OF THE ISSUER, PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER PURSUANT TO THIS CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT.
BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT, COVENANT AND AGREE, FOR THE BENEFIT OF THE ISSUER, ANY PREVIOUS
HOLDER OF THIS NOTE AND THE INDENTURE TRUSTEE, THAT (A) YOU ARE NOT ACQUIRING
THIS NOTE (OR INTEREST HEREIN) FOR, ON BEHALF OF, OR WITH THE ASSETS OF A
BENEFIT PLAN (AS DEFINED BELOW) OR WITH THE ASSETS OF A GOVERNMENTAL, NON-U.S.
OR CHURCH PLAN THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS
SUBSTANTIALLY SIMILAR TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE

A-1-2



--------------------------------------------------------------------------------




INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (B) YOU AGREE TO
TREAT THIS NOTE (OR INTEREST HEREIN) (I) AS INDEBTEDNESS WITHOUT SUBSTANTIAL
EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSETS REGULATION (AS DEFINED HEREIN)
AND (II) YOUR ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE (OR INTEREST
HEREIN) WILL NOT RESULT IN OR CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO SIMILAR LAW, A VIOLATION OF
SIMILAR LAW. FOR THESE PURPOSES, A “BENEFIT PLAN” INCLUDES (1) AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I
OF ERISA, (2) A “PLAN” (AS DESCRIBED BY SECTION 4975(e)(1) OF THE CODE, WHICH IS
SUBJECT TO SECTION 4975 OF THE CODE), OR (3) ANY ENTITY WHOSE UNDERLYING ASSETS
INCLUDE “PLAN ASSETS” PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS AMENDED BY
SECTION 3(42) OF ERISA (THE “PLAN ASSETS REGULATION”) OF ANY OF THE FOREGOING BY
REASON OF AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY.
THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE
REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

A-1-3



--------------------------------------------------------------------------------




Spirit Master Funding VII, LLC (the “Issuer”) a Delaware limited liability
company, for value received, hereby promises to pay to Cede & Co. or its
registered assigns, upon presentation and surrender of this Note (this “Note”),
the principal sum of [___________________________] United States dollars
($[____________]) which shall be payable in the amounts and at the times set
forth in the Indenture; provided, however, that the entire unpaid principal
amount of this Note shall be due on the Legal Final Payment Date referred to
above, together with interest hereon from time to time in the amounts and at the
times specified in the Indenture referred to below. Interest will be computed as
provide din the Indenture. Principal of this Note will be paid in the manner
specified on the reverse hereof.
The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.
Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Note will not be
entitled to any benefit under the Indenture or be valid for any purpose.

A-1-4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuers have caused this instrument to be duly executed
by the Issuers.
Dated:    [__________]
[SPIRIT]




By:        
Authorized Signatory
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of a Series of Notes issued under the within mentioned
Indenture.
CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee
By:                                        
Authorized Signatory

A-1-5



--------------------------------------------------------------------------------




SPIRIT MASTER FUNDING VII, LLC
NET-LEASE MORTGAGE NOTES, SERIES 2013-[ ]
This Note is one of the Net-Lease Mortgage Notes, Series 2013-[ ] issued by the
Issuer pursuant to a Master Indenture, to be dated on or about December 23, 2013
(as amended or supplemented thereafter, the “Master Indenture”),between the
Issuer and Citibank, N.A., as indenture trustee (in such capacity, the
“Indenture Trustee”), as supplemented by the Series [_____] Indenture Supplement
(together with the Master Indenture and any other indenture supplement thereto
(each, a “Series Supplement”), the “Indenture”), and will be payable solely from
the assets of the Issuers (individually, the “Collateral” and, collectively, the
“Collateral Pool”). To the extent not defined herein, capitalized terms used
herein have the respective meanings assigned in the Indenture. This Note is
issued under and is subject to the terms, provisions and conditions of the
Indenture, to which Indenture the Holder of this Note by virtue of the
acceptance hereof assents and by which such holder is bound. Capitalized terms
used but not defined in this Note shall have the meanings set forth in the
Indenture.
This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby.
The Initial Class Principal Balance of the Series 2013-[ ] Notes (the “Class”)
is $[ ]. The Class Principal Balance of such Class and any date of
determination, is the Initial Class Principal Balance of such Class, as such
amount is reduced by (x) any payments of principal actually made on the Notes of
such Class prior to such date of determination and (y) the principal balance of
any Notes of such Class canceled prior to the date of determination. Payments of
principal of the Notes will be made in accordance with the provisions of, and
subject to the limitations in, the Indenture. The Notes are subject to optional
redemption as described in the Indenture.
Pursuant to the terms of the Indenture, payments of any interest, principal and
other amounts payable on this Note shall be made on the Class of Notes to which
this Note belongs, pro rata among the Notes of such Class based on their
respective Note Principal Balance, on the 20th day of each calendar month or, if
any such day is not a Business Day, then on the next succeeding Business Day
(each, a “Payment Date”), commencing on the first Payment Date specified above,
to the Person in whose name this Note is registered at the close of business on
the related Record Date. All payments made under the Indenture on this Note will
be made by the Indenture Trustee by wire transfer of immediately available funds
to the account of the Person entitled thereto at a bank or other entity having
appropriate facilities therefor, if such Noteholder shall have provided the
Indenture Trustee with wiring instructions prior to the related Record Date
(which wiring instructions may be in the form of a standing order applicable to
all subsequent payments), or otherwise by check mailed to the address of such
Noteholder as it appears in the Note Register as of the related Record Date.
Notwithstanding the foregoing, the final payment on this Note on the Final
Payment Date will be made in like manner, but only upon presentation and
surrender of this Note at the offices of the Indenture Trustee or such other
location specified in the notice to the Holder hereof of such final payment.
Notwithstanding anything herein to the contrary, no payments will be made with
respect to a Note that has previously been surrendered as contemplated by the

A-1-6



--------------------------------------------------------------------------------




preceding sentence or, with limited exception, that should have been surrendered
as contemplated by the preceding sentence.
The Notes are limited in right of payment to certain distributions on the
Mortgage Loans, Mortgaged Properties and Leases and the other Collateral
included in the Collateral Pool, all as more specifically set forth herein and
in the Indenture. This Note does not represent an obligation of, or an interest
in, Spirit Realty, L.P. or any affiliate thereof (other than the Issuer) and is
not insured or guaranteed by any governmental agency or instrumentality or any
other Person.
Any payment to the Holder of this Note in reduction of the Note Principal
Balance hereof is binding on such Holder and all future Holders of this Note and
any Note issued upon the transfer hereof or in exchange therefor or in lieu
hereof whether or not notation of such payment is made upon this Note.
The Class of Notes to which this Note belongs are issuable in fully registered
form only without coupons in minimum denominations specified in the Indenture.
As provided in the Indenture and subject to certain limitations therein set
forth, this Note is exchangeable for new Notes of the same Class in authorized
denominations of a like Percentage Interest, as requested by the Holder
surrendering the same.
No service charge will be imposed for any transfer or exchange of this Note, but
the Indenture Trustee or the Note Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of this Note.
The Issuer, the Indenture Trustee, the Note Registrar and any agent of any
thereof may treat the Person in whose name this Note is registered as the owner
hereof for all purposes, and none of the Issuer, the Indenture Trustee, the Note
Registrar or any such agent shall be affected by notice to the contrary. Each
Noteholder, by accepting a Note, and each beneficial owner of such Note hereby
covenants and agrees that it will not at any time institute against the Issuer,
or join in instituting against the Issuer, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law.
The Indenture, the Property Management Agreement, any Property Transfer
Agreements and the Notes are subject to amendment, including by supplemental
indenture, from time to time in accordance with the terms thereof, including in
circumstances which do not require the consent of any or all Noteholders.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee, by manual signature, the Note shall not be entitled to any
benefit under the Indenture or be valid for any purpose.
The registered Holder hereof, by its acceptance hereof, agrees that it will look
solely to the Collateral Pool (to the extent of its rights therein) for payments
hereunder.

A-1-7



--------------------------------------------------------------------------------




The Indenture Trustee makes no representation as to the validity or sufficiency
of this Note (other than as to its signature set forth hereon below).
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.



A-1-8



--------------------------------------------------------------------------------




 
ASSIGNMENT
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto
    
    
    
(please print or typewrite name and address including postal zip code of
assignee)

the within Note and hereby authorize(s) the registration of transfer of such
Note to assignee on the Note Register.
I (we) further direct the Note Registrar to issue a new Net-Lease Mortgage Note
of a like Note Principal Balance and Class to the above named assignee and
deliver such Note to the following address:
    
    
    
Dated:    
    
Signature by or on behalf of Assignor
    
Signature Guaranteed
PAYMENT INSTRUCTIONS
The Assignee should include the following for purposes of payment:
Payments shall, if permitted, be made by wire transfer or otherwise, in
immediately available funds, to     

for the account of    .

    

Payments made by check (such check to be made payable

A-1-9



--------------------------------------------------------------------------------




to    )

and all applicable statements and notices should be mailed to    .
This information is provided by ____________________________, the Assignee named
above, or _______________________________________, as its agent.



A-1-10



--------------------------------------------------------------------------------




EXHIBIT A-2
FORM OF REGULATION S GLOBAL NET-LEASE MORTGAGE NOTE
[TEMPORARY] [PERMANENT] REGULATION S GLOBAL NOTE
SERIES [__], CLASS [__] NOTE
Note Rate: [___]%
Aggregate Series Principal Balance as of the Series Closing Date: $[_________]
Series Cut-off Date: [_____], 20[_]
Note Principal Balance of the Class [__] Notes as of the Series Closing Date:
$[_____]
Series Closing Date: [_____], 20[_]
Initial Note Principal Balance of this Class [__] Note: $[_________]
First Payment Date: [____], 20[_]
CUSIP No. ___________
Issuer(s): [SPIRIT]
ISIN No. _____________
Indenture Trustee:
Citibank, N.A.
Property Manager and Special Servicer:
Spirit Realty L.P.
Note No. __
Legal Final Payment Date: [____________]




A-2-1



--------------------------------------------------------------------------------




NEITHER THIS NOTE NOR ANY BENEFICIAL INTEREST HEREIN HAS BEEN OR WILL BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER ANY STATE OR OTHER APPLICABLE SECURITIES LAWS.
UNTIL 40 DAYS AFTER THE ORIGINAL ISSUE DATE OF THE NOTES (THE “RESTRICTED
PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED STATES FROM
OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING
OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT OF THE ISSUER
THAT THIS NOTE MAY BE TRANSFERRED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OF THE STATES,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE OFFER AND SALE OF
SECURITIES, AND PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, ONLY (1) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE SECURITIES ACT OR (3)
TO THE ISSUER.
THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE
REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT, COVENANT AND AGREE, FOR THE BENEFIT OF THE ISSUER, ANY PREVIOUS
HOLDER OF THIS NOTE AND THE INDENTURE TRUSTEE, THAT (A) YOU ARE NOT ACQUIRING
THIS NOTE (OR INTEREST HEREIN) FOR, ON BEHALF OF, OR WITH THE ASSETS OF A
BENEFIT PLAN (AS DEFINED BELOW) OR WITH THE ASSETS OF A GOVERNMENTAL, NON-U.S.
OR CHURCH PLAN THAT IS

A-2-2



--------------------------------------------------------------------------------




SUBJECT TO ANY FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR (B) YOU AGREE TO TREAT THIS NOTE (OR INTEREST HEREIN) (I) AS
INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSETS
REGULATION (AS DEFINED HEREIN) AND (II) YOUR ACQUISITION, HOLDING AND
DISPOSITION OF THIS NOTE (OR INTEREST HEREIN) WILL NOT RESULT IN OR CONSTITUTE A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO
SIMILAR LAW, A VIOLATION OF SIMILAR LAW. FOR THESE PURPOSES, A “BENEFIT PLAN”
INCLUDES (1) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA,
WHICH IS SUBJECT TO TITLE I OF ERISA, (2) A “PLAN” (AS DESCRIBED BY SECTION
4975(e)(1) OF THE CODE, WHICH IS SUBJECT TO SECTION 4975 OF THE CODE), OR (3)
ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS AMENDED BY SECTION 3(42) OF ERISA (THE “PLAN ASSETS
REGULATION”) OF ANY OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN THE ENTITY.

A-2-3



--------------------------------------------------------------------------------




Spirit Master Funding VII, LLC (the “Issuer”) a Delaware limited liability
company, for value received, hereby promises to pay to Cede & Co. or its
registered assigns, upon presentation and surrender of this Note (this “Note”),
the principal sum of [___________________________] United States dollars
($[____________]) which shall be payable in the amounts and at the times set
forth in the Indenture; provided, however, that the entire unpaid principal
amount of this Note shall be due on the Legal Final Payment Date referred to
above, together with interest hereon from time to time in the amounts and at the
times specified in the Indenture referred to below. Interest will be computed as
provide din the Indenture. Principal of this Note will be paid in the manner
specified on the reverse hereof.
The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.
Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Note will not be
entitled to any benefit under the Indenture or be valid for any purpose.

A-2-4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuers have caused this instrument to be duly executed
by the Issuers.
Dated:    [__________]
[SPIRIT]




By:        
Authorized Signatory
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of a Series of Notes issued under the within mentioned
Indenture.
CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee
By:                                        
Authorized Signatory

A-2-5



--------------------------------------------------------------------------------




SPIRIT MASTER FUNDING VII, LLC
NET-LEASE MORTGAGE NOTES, SERIES 2013-[ ]
This Note is one of the Net-Lease Mortgage Notes, Series 2013-[ ] issued by the
Issuer pursuant to a Master Indenture, to be dated on or about December 23, 2013
(as amended or supplemented thereafter, the “Master Indenture”),between the
Issuer and Citibank, N.A., as indenture trustee (in such capacity, the
“Indenture Trustee”), as supplemented by the Series [_____] Indenture Supplement
(together with the Master Indenture and any other indenture supplement thereto
(each, a “Series Supplement”), the “Indenture”), and will be payable solely from
the assets of the Issuers (individually, the “Collateral” and, collectively, the
“Collateral Pool”). To the extent not defined herein, capitalized terms used
herein have the respective meanings assigned in the Indenture. This Note is
issued under and is subject to the terms, provisions and conditions of the
Indenture, to which Indenture the Holder of this Note by virtue of the
acceptance hereof assents and by which such holder is bound. Capitalized terms
used but not defined in this Note shall have the meanings set forth in the
Indenture.
This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby.
The Initial Class Principal Balance of the Series 2013-[ ] Notes (the “Class”)
is $[ ]. The Class Principal Balance of such Class and any date of
determination, is the Initial Class Principal Balance of such Class, as such
amount is reduced by (x) any payments of principal actually made on the Notes of
such Class prior to such date of determination and (y) the principal balance of
any Notes of such Class canceled prior to the date of determination. Payments of
principal of the Notes will be made in accordance with the provisions of, and
subject to the limitations in, the Indenture. The Notes are subject to optional
redemption as described in the Indenture.
Pursuant to the terms of the Indenture, payments of any interest, principal and
other amounts payable on this Note shall be made on the Class of Notes to which
this Note belongs, pro rata among the Notes of such Class based on their
respective Note Principal Balance, on the 20th day of each calendar month or, if
any such day is not a Business Day, then on the next succeeding Business Day
(each, a “Payment Date”), commencing on the first Payment Date specified above,
to the Person in whose name this Note is registered at the close of business on
the related Record Date. All payments made under the Indenture on this Note will
be made by the Indenture Trustee by wire transfer of immediately available funds
to the account of the Person entitled thereto at a bank or other entity having
appropriate facilities therefor, if such Noteholder shall have provided the
Indenture Trustee with wiring instructions prior to the related Record Date
(which wiring instructions may be in the form of a standing order applicable to
all subsequent payments), or otherwise by check mailed to the address of such
Noteholder as it appears in the Note Register as of the related Record Date.
Notwithstanding the foregoing, the final payment on this Note on the Final
Payment Date will be made in like manner, but only upon presentation and
surrender of this Note at the offices of the Indenture Trustee or such other
location specified in the notice to the Holder hereof of such final payment.
Notwithstanding anything herein to the contrary, no payments will be made with
respect to a Note that has previously been surrendered as contemplated by the

A-2-6



--------------------------------------------------------------------------------




preceding sentence or, with limited exception, that should have been surrendered
as contemplated by the preceding sentence.
The Notes are limited in right of payment to certain distributions on the
Mortgage Loans, Mortgaged Properties and Leases and the other Collateral
included in the Collateral Pool, all as more specifically set forth herein and
in the Indenture. This Note does not represent an obligation of, or an interest
in, Spirit Realty, L.P. or any affiliate thereof (other than the Issuer) and is
not insured or guaranteed by any governmental agency or instrumentality or any
other Person.
Any payment to the Holder of this Note in reduction of the Note Principal
Balance hereof is binding on such Holder and all future Holders of this Note and
any Note issued upon the transfer hereof or in exchange therefor or in lieu
hereof whether or not notation of such payment is made upon this Note.
The Class of Notes to which this Note belongs are issuable in fully registered
form only without coupons in minimum denominations specified in the Indenture.
As provided in the Indenture and subject to certain limitations therein set
forth, this Note is exchangeable for new Notes of the same Class in authorized
denominations of a like Percentage Interest, as requested by the Holder
surrendering the same.
No transfer of this Note or any interest herein may be made unless that transfer
is made pursuant to an effective registration statement under the Securities
Act, and effective registration or qualification under applicable state
securities laws, or is made in a transaction that does not require such
registration or qualification. No person is obligated to register or qualify any
of the Notes under the Securities Act or any other securities law or to take any
action not otherwise required under the Indenture to permit the transfer of any
Note or interest therein without registration or qualification.
Each transferee of a Note will be deemed to have represented, warranted and
agreed that either (i) such transferee is not, and is not purchasing such Note
on behalf of, as a fiduciary of, as trustee of, or with the assets of, a Plan or
(ii)(A) such transferee will treat such Note as indebtedness without substantial
equity features for purposes of Department of Labor Regulations and (B) such
transferee’s acquisition and continued holding of such Note or Ownership
Interest therein will not give rise to a non-exempt prohibited transaction
described in Section 406 of ERISA or Section 4975 of the Code (or any materially
similar applicable law).
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register upon
surrender of this Note for registration of transfer at the offices of the Note
Registrar, duly endorsed by, or accompanied by a written instrument of transfer
in the form satisfactory to the Note Registrar duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Notes of the same Class in authorized denominations evidencing the same
Aggregate Series Principal Balance will be issued to the designated transferee
or transferees.
No service charge will be imposed for any transfer or exchange of this Note, but
the Indenture Trustee or the Note Registrar may require payment of a sum
sufficient to cover any tax

A-2-7



--------------------------------------------------------------------------------




or other governmental charge that may be imposed in connection with any transfer
or exchange of this Note.
[After such time as the Restricted Period shall have terminated, and subject to
the receipt by the Indenture Trustee of a certificate substantially in the form
of Exhibit D-4 to the Indenture, beneficial interests in this Note may be
exchanged for an equal aggregate principal amount of beneficial interest in the
Permanent Regulation S Global Note. Upon any exchange of any beneficial interest
in this Note for a beneficial interest in the Permanent Regulation S Global
Note, (i) this Note shall be endorsed by the Indenture Trustee to reflect the
reduction of the principal amount evidenced hereby, whereupon the principal
amount of this Note shall be reduced for all purposes by the amount so exchanged
and endorsed and (ii) the Permanent Regulation S Global Note shall be endorsed
by the Indenture Trustee to reflect the increase of the principal amount
evidenced thereby, whereupon the principal amount of the Permanent Regulation S
Global Note shall be increased for all purposes by the amount so exchanged and
endorsed.]
The Issuer[s], the Indenture Trustee, the Note Registrar and any agent of any
thereof may treat the Person in whose name this Note is registered as the owner
hereof for all purposes, and none of the Issuer[s], the Indenture Trustee, the
Note Registrar or any such agent shall be affected by notice to the contrary.
The Indenture, the Property Management Agreement, any Property Transfer
Agreements and the Notes are subject to amendment, including by supplemental
indenture, from time to time in accordance with the terms thereof, including in
circumstances which do not require the consent of any or all Noteholders.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee, by manual signature, the Note shall not be entitled to any
benefit under the Indenture or be valid for any purpose.
The registered Holder hereof, by its acceptance hereof, agrees that it will look
solely to the Collateral Pool (to the extent of its rights therein) for payments
hereunder.
The Indenture Trustee makes no representation as to the validity or sufficiency
of this Note (other than as to its signature set forth hereon below).
This Note shall be governed by and construed in accordance with the laws of the
State of New York (including Section 5-1401 of the General Obligations Law of
the State of New York, but otherwise without regard to conflict of laws
principles).

A-2-8



--------------------------------------------------------------------------------




ASSIGNMENT
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto
    
    
    
(please print or typewrite name and address including postal zip code of
assignee)

the within Note and hereby authorize(s) the registration of transfer of such
Note to assignee on the Note Register.
I (we) further direct the Note Registrar to issue a new Net-Lease Mortgage Note
of a like Note Principal Balance and Class to the above named assignee and
deliver such Note to the following address:
    
    
    
Dated:    
    
Signature by or on behalf of Assignor
    
Signature Guaranteed
PAYMENT INSTRUCTIONS
The Assignee should include the following for purposes of payment:
Payments shall, if permitted, be made by wire transfer or otherwise, in
immediately available funds, to     

for the account of    .

    

Payments made by check (such check to be made payable to    )

A-2-9



--------------------------------------------------------------------------------





and all applicable statements and notices should be mailed to    .
This information is provided by      , the Assignee named above, or      , as
its agent.



A-2-10



--------------------------------------------------------------------------------




EXHIBIT A-3
FORM OF DEFINITIVE GLOBAL NET-LEASE MORTGAGE NOTE
DEFINITIVE NOTE
SERIES [__], CLASS [__] NOTE
Note Rate: [___]%
Aggregate Series Principal Balance as of the Series Closing Date: $[_________]
Series Cut-off Date: [_____], 20[_]
Note Principal Balance of the Class [__] Notes as of the Series Closing Date:
$[_____]
Series Closing Date: [_____], 20[_]
Initial Note Principal Balance of this Class [__] Note: $[_________]
First Payment Date: [_____], 20[_]
CUSIP No. ___________
Issuer(s): [SPIRIT]
ISIN No. _____________
Indenture Trustee:
Citibank, N.A.
Property Manager and Special Servicer:
Spirit Realty L.P.
Note No. __
Legal Final Payment Date: [____________]




A-3-1

--------------------------------------------------------------------------------




THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 55 WATER STREET, NEW YORK, NEW YORK 10004, OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC, AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE
REGISTERED OWNER, CEDE & CO., HAS AN INTEREST HEREIN.
BY YOUR ACQUISITION OF THIS NOTE OR ANY INTEREST HEREIN, YOU SHALL BE DEEMED TO
REPRESENT, COVENANT AND AGREE, FOR THE BENEFIT OF THE ISSUER, ANY PREVIOUS
HOLDER OF THIS NOTE AND THE INDENTURE TRUSTEE, THAT (A) YOU ARE NOT ACQUIRING
THIS NOTE (OR INTEREST HEREIN) FOR, ON BEHALF OF, OR WITH THE ASSETS OF A
BENEFIT PLAN (AS DEFINED BELOW) OR WITH THE ASSETS OF A GOVERNMENTAL, NON-U.S.
OR CHURCH PLAN THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS
SUBSTANTIALLY SIMILAR TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), OR (B) YOU AGREE TO TREAT THIS NOTE (OR INTEREST
HEREIN) (I) AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF
THE PLAN ASSETS REGULATION (AS DEFINED HEREIN) AND (II) YOUR ACQUISITION,
HOLDING AND DISPOSITION OF THIS NOTE (OR INTEREST HEREIN) WILL NOT RESULT IN OR
CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN SUBJECT TO SIMILAR LAW, A VIOLATION OF SIMILAR LAW. FOR THESE PURPOSES, A
“BENEFIT PLAN” INCLUDES (1) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA, (2) A “PLAN” (AS DESCRIBED
BY SECTION 4975(e)(1) OF THE CODE, WHICH IS SUBJECT TO SECTION 4975 OF THE
CODE), OR (3) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” PURSUANT
TO 29 C.F.R. SECTION 2510.3-101 AS AMENDED BY SECTION 3(42) OF ERISA (THE “PLAN
ASSETS REGULATION”) OF ANY OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY.

A-3-2



--------------------------------------------------------------------------------






[THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES
LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION, AND
MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED BY THIS LEGEND. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS NOTE,
REPRESENTS, ACKNOWLEDGES AND AGREES THAT IT WILL NOT REOFFER, RESELL, PLEDGE OR
OTHERWISE TRANSFER THIS NOTE EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS AND EXCEPT (A) IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, WHOM THE SELLER HAS
INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, PROVIDED THAT SUCH PURCHASER DELIVERS ALL
DOCUMENTS AND CERTIFICATIONS AS THE INDENTURE TRUSTEE MAY REASONABLY REQUIRE; OR
(B) OUTSIDE THE UNITED STATES IN “OFFSHORE TRANSACTIONS” TO NON-US PERSONS IN
COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT.
THE HOLDER HEREOF, BY ACCEPTING THIS NOTE, AGREES TO TREAT THIS NOTE FOR
PURPOSES OF UNITED STATES FEDERAL, STATE AND LOCAL INCOME OR FRANCHISE TAXES AND
ANY OTHER TAXES IMPOSED ON OR MEASURED BY INCOME, AS INDEBTEDNESS OF THE
ISSUER[S] AND TO REPORT THIS NOTE ON ALL APPLICABLE TAX RETURNS IN A MANNER
CONSISTENT WITH SUCH TREATMENT.
REDUCTIONS OF THE NOTE PRINCIPAL BALANCE OF THIS NOTE MAY BE MADE MONTHLY AS SET
FORTH IN THE INDENTURE REFERRED TO HEREIN. ACCORDINGLY, THE OUTSTANDING NOTE
PRINCIPAL BALANCE HEREOF AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ABOVE.
THE NOTES ARE SOLELY OBLIGATIONS OF THE ISSUER[S] AND DO NOT REPRESENT
OBLIGATIONS OF ANY OTHER PERSON, INCLUDING, WITHOUT LIMITATION, THE INDENTURE
TRUSTEE, THE COLLATERAL AGENT, THE PROPERTY MANAGER, THE SUPPORT PROVIDER, THE
SPECIAL SERVICER, THE BACK-UP MANAGER, THE INITIAL PURCHASERS OR ANY OF THEIR
RESPECTIVE AFFILIATES. THE NOTES ARE NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY OR INSTRUMENTALITY. EACH NOTE IS ONE OF A SERIES OF NOTES,
ALL OF WHICH ARE PAYABLE SOLELY FROM THE PROCEEDS OF THE COLLATERAL POOL AND
FROM DRAWINGS ON THE INSURANCE POLICY. ADDITIONAL SERIES OF NOTES SECURED PRO
RATA BY THE COLLATERAL POOL MAY ALSO BE ISSUED IN THE FUTURE. PROSPECTIVE
INVESTORS SHOULD

A-3-3



--------------------------------------------------------------------------------




MAKE AN INVESTMENT DECISION BASED UPON AN ANALYSIS OF THE SUFFICIENCY OF THE
COLLATERAL POOL.]

A-3-4



--------------------------------------------------------------------------------




Spirit Master Funding VII, LLC (the “Issuer”) a Delaware limited liability
company, for value received, hereby promises to pay to Cede & Co. or its
registered assigns, upon presentation and surrender of this Note (this “Note”),
the principal sum of [___________________________] United States dollars
($[____________]) which shall be payable in the amounts and at the times set
forth in the Indenture; provided, however, that the entire unpaid principal
amount of this Note shall be due on the Legal Final Payment Date referred to
above, together with interest hereon from time to time in the amounts and at the
times specified in the Indenture referred to below. Interest will be computed as
provide din the Indenture. Principal of this Note will be paid in the manner
specified on the reverse hereof.
The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.
Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Note will not be
entitled to any benefit under the Indenture or be valid for any purpose.

A-3-5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuers have caused this instrument to be duly executed
by the Issuers.
Dated:    [__________]
[SPIRIT]




By:        
Authorized Signatory
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of a Series of Notes issued under the within mentioned
Indenture.
CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee
By:                                        
Authorized Signatory

A-3-6



--------------------------------------------------------------------------------




SPIRIT MASTER FUNDING VII, LLC
NET-LEASE MORTGAGE NOTES, SERIES 2013-[ ]
This Note is one of the Net-Lease Mortgage Notes, Series 2013-[ ] issued by the
Issuer pursuant to a Master Indenture, to be dated on or about December 23, 2013
(as amended or supplemented thereafter, the “Master Indenture”),between the
Issuer and Citibank, N.A., as indenture trustee (in such capacity, the
“Indenture Trustee”), as supplemented by the Series [_____] Indenture Supplement
(together with the Master Indenture and any other indenture supplement thereto
(each, a “Series Supplement”), the “Indenture”), and will be payable solely from
the assets of the Issuers (individually, the “Collateral” and, collectively, the
“Collateral Pool”). To the extent not defined herein, capitalized terms used
herein have the respective meanings assigned in the Indenture. This Note is
issued under and is subject to the terms, provisions and conditions of the
Indenture, to which Indenture the Holder of this Note by virtue of the
acceptance hereof assents and by which such holder is bound. Capitalized terms
used but not defined in this Note shall have the meanings set forth in the
Indenture.
This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby.
The Initial Class Principal Balance of the Series 2013-[ ] Notes (the “Class”)
is $[ ]. The Class Principal Balance of such Class and any date of
determination, is the Initial Class Principal Balance of such Class, as such
amount is reduced by (x) any payments of principal actually made on the Notes of
such Class prior to such date of determination and (y) the principal balance of
any Notes of such Class canceled prior to the date of determination. Payments of
principal of the Notes will be made in accordance with the provisions of, and
subject to the limitations in, the Indenture. The Notes are subject to optional
redemption as described in the Indenture.
Pursuant to the terms of the Indenture, payments of any interest, principal and
other amounts payable on this Note shall be made on the Class of Notes to which
this Note belongs, pro rata among the Notes of such Class based on their
respective Note Principal Balance, on the 20th day of each calendar month or, if
any such day is not a Business Day, then on the next succeeding Business Day
(each, a “Payment Date”), commencing on the first Payment Date specified above,
to the Person in whose name this Note is registered at the close of business on
the related Record Date. All payments made under the Indenture on this Note will
be made by the Indenture Trustee by wire transfer of immediately available funds
to the account of the Person entitled thereto at a bank or other entity having
appropriate facilities therefor, if such Noteholder shall have provided the
Indenture Trustee with wiring instructions prior to the related Record Date
(which wiring instructions may be in the form of a standing order applicable to
all subsequent payments), or otherwise by check mailed to the address of such
Noteholder as it appears in the Note Register as of the related Record Date.
Notwithstanding the foregoing, the final payment on this Note on the Final
Payment Date will be made in like manner, but only upon presentation and
surrender of this Note at the offices of the Indenture Trustee or such other
location specified in the notice to the Holder hereof of such final payment.
Notwithstanding anything herein to the contrary, no payments will be made with
respect to a Note that has previously been surrendered as contemplated by the

A-3-7



--------------------------------------------------------------------------------




preceding sentence or, with limited exception, that should have been surrendered
as contemplated by the preceding sentence.
The Notes are limited in right of payment to certain distributions on the
Mortgage Loans, Mortgaged Properties and Leases and the other Collateral
included in the Collateral Pool, all as more specifically set forth herein and
in the Indenture. This Note does not represent an obligation of, or an interest
in, Spirit Realty, L.P. or any affiliate thereof (other than the Issuer) and is
not insured or guaranteed by any governmental agency or instrumentality or any
other Person.
Any payment to the Holder of this Note in reduction of the Note Principal
Balance hereof is binding on such Holder and all future Holders of this Note and
any Note issued upon the transfer hereof or in exchange therefor or in lieu
hereof whether or not notation of such payment is made upon this Note.
The Class of Notes to which this Note belongs are issuable in fully registered
form only without coupons in minimum denominations specified in the Indenture.
As provided in the Indenture and subject to certain limitations therein set
forth, this Note is exchangeable for new Notes of the same Class in authorized
denominations of a like Percentage Interest, as requested by the Holder
surrendering the same.
No transfer of this Note or any interest herein may be made unless that transfer
is made pursuant to an effective registration statement under the Securities
Act, and effective registration or qualification under applicable state
securities laws, or is made in a transaction that does not require such
registration or qualification. No person is obligated to register or qualify any
of the Notes under the Securities Act or any other securities law or to take any
action not otherwise required under the Indenture to permit the transfer of any
Note or interest therein without registration or qualification.
Each transferee of a Note will be deemed to have represented, warranted and
agreed that either (i) such transferee is not, and is not purchasing such Note
on behalf of, as a fiduciary of, as trustee of, or with the assets of, a Plan or
(ii)(A) such transferee will treat such Note as indebtedness without substantial
equity features for purposes of Department of Labor Regulations and (B) such
transferee’s acquisition and continued holding of such Note or Ownership
Interest therein will not give rise to a non-exempt prohibited transaction
described in Section 406 of ERISA or Section 4975 of the Code (or any materially
similar applicable law).
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register upon
surrender of this Note for registration of transfer at the offices of the Note
Registrar, duly endorsed by, or accompanied by a written instrument of transfer
in the form satisfactory to the Note Registrar duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Notes of the same Class in authorized denominations evidencing the same
Aggregate Series Principal Balance will be issued to the designated transferee
or transferees.
No service charge will be imposed for any transfer or exchange of this Note, but
the Indenture Trustee or the Note Registrar may require payment of a sum
sufficient to cover any tax

A-3-8



--------------------------------------------------------------------------------




or other governmental charge that may be imposed in connection with any transfer
or exchange of this Note.
The Issuer[s], the Indenture Trustee, the Note Registrar and any agent of any
thereof may treat the Person in whose name this Note is registered as the owner
hereof for all purposes, and none of the Issuer[s], the Indenture Trustee, the
Note Registrar or any such agent shall be affected by notice to the contrary.
The Indenture, the Property Management Agreement, any Property Transfer
Agreements and the Notes are subject to amendment, including by supplemental
indenture, from time to time in accordance with the terms thereof, including in
circumstances which do not require the consent of any or all Noteholders.
Unless the certificate of authentication hereon has been executed by the Note
Registrar, by manual signature, the Note shall not be entitled to any benefit
under the Indenture or be valid for any purpose.
The registered Holder hereof, by its acceptance hereof, agrees that it will look
solely to the Collateral Pool (to the extent of its rights therein) for payments
hereunder.
The Indenture Trustee makes no representation as to the validity or sufficiency
of this Note (other than as to its signature set forth hereon below).
This Note shall be governed by and construed in accordance with the laws of the
State of New York (including Section 5-1401 of the General Obligations Law of
the State of New York, but otherwise without regard to conflict of laws
principles).

A-3-9



--------------------------------------------------------------------------------




ASSIGNMENT
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto
    
    
    
(please print or typewrite name and address including postal zip code of
assignee)

the within Note and hereby authorize(s) the registration of transfer of such
Note to assignee on the Note Register.
I (we) further direct the Note Registrar to issue a new Net-Lease Mortgage Note
of a like Note Principal Balance and Class to the above named assignee and
deliver such Note to the following address:
    
    
    
Dated:    
    
Signature by or on behalf of Assignor
    
Signature Guaranteed
PAYMENT INSTRUCTIONS
The Assignee should include the following for purposes of payment:
Payments shall, if permitted, be made by wire transfer or otherwise, in
immediately available funds, to     

for the account of    .

    

Payments made by check (such check to be made payable to    )

A-3-10



--------------------------------------------------------------------------------





and all applicable statements and notices should be mailed to    .
This information is provided by ____________________________, the Assignee named
above, or _______________________________________, as its agent.



A-3-11



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TRUSTEE REPORT





B-1

--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF TRANSFEROR CERTIFICATE
FOR TRANSFERS OF DEFINITIVE NOTES
[Date]
Citibank, N.A.
480 Washington Boulevard, 30th Floor
Jersey City, New Jersey 07310
Attention: Agency and Trust – Spirit Master Finding VII
Re:
Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes, Series 20[ ]-[ ] (the
“Notes”)

Ladies and Gentlemen:
This letter is delivered to you in connection with the transfer by ___________
(the “Transferor”) to _____________ (the “Transferee”) of Class A-[1][2] Notes
having an initial Aggregate Series Principal Balance as of [_____], 20[ ] (the
“Closing Date”) of $[_________] (the “Transferred Notes”). The Notes, including
the Transferred Notes, were issued pursuant to a Master Indenture, to be dated
on or about December 23, 2013 (as amended or supplemented thereafter, the
“Master Indenture”), between Spirit Master Funding VII, LLC (the “Issuer”) and
Citibank, N.A., as indenture trustee (in such capacity, the “Indenture
Trustee”), as supplemented by the Series 20[ ]-[ ] Supplement (together with the
Master Indenture and any other indenture supplement thereto (each, a
“Supplement”), the “Indenture”). All capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Indenture.
The Transferor hereby certifies, represents and warrants to you, as Note
Registrar, and for the benefit of the Issuer, the Indenture Trustee and the
Transferee, that:
1.    The Transferor is the lawful owner of the Transferred Notes with the full
right to transfer such Notes free from any and all claims and encumbrances
whatsoever.
2.    Neither the Transferor nor anyone acting on its behalf has (a) offered,
transferred, pledged, sold or otherwise disposed of any Note, any interest in
any Note or any other similar security to any person in any manner, (b)
solicited any offer to buy or accept a transfer, pledge or other disposition of
any Note, any interest in any Note or any other similar security from any person
in any manner, (c) otherwise approached or negotiated with respect to any Note,
any interest in any Note or any other similar security with any person in any
manner, (d) made any general solicitation by means of general advertising or in
any other manner, or (e) taken any other action, which (in the case of any of
the acts described in clauses (a) through (e) hereof) would constitute a
distribution of any Note under the Securities Act of 1933, as amended (the
“Securities Act”), or would render the disposition of any Note a violation of
Section 5 of the Securities Act or any state securities laws, or would require
registration or qualification of any Note pursuant to the Securities Act or any
state securities laws.

C-1-1

--------------------------------------------------------------------------------




[3.    The Transferor and any person acting on behalf of the Transferor in this
matter reasonably believe that the Transferee is a Non-U.S. Person that is not
acquiring the Transferred Notes for the account or benefit of any U.S. Person
(as defined in Regulation S) and is acquiring the Transferred Notes in an
offshore transaction outside the United States. No directed selling efforts have
been made in contravention of the requirements of Rule 903(b) or 904(b) of
Regulation S, as applicable. The transaction is not part of a plan or scheme to
evade the registration requirements of the Securities Act.]
[3.    The Transferor and any person acting on behalf of the Transferor in this
matter reasonably believe that the Transferee is a “qualified institutional
buyer” as that term is defined in Rule 144A (“Rule 144A”) under the Securities
Act (a “Qualified Institutional Buyer”) purchasing for its own account (with
respect to which the transferee exercises sole investment discretion) or for the
account of a Qualified Institutional Buyer and the Notes are being transferred
in accordance with Rule 144A. In determining whether the Transferee is a
Qualified Institutional Buyer, the Transferor and any person acting on behalf of
the Transferor in this matter have relied upon the following method(s) of
establishing the Transferee’s ownership and discretionary investments of
securities (check one or more):
___
(a)    The Transferee’s most recent publicly available financial statements,
which statements present the information as of a date within 16 months preceding
the date of sale of the Transferred Note in the case of a U.S. purchaser and
within 18 months preceding such date of sale for a foreign purchaser; or

___
(b)    The most recent publicly available information appearing in documents
filed by the Transferee with the SEC or another United States federal, state, or
local governmental agency or self-regulatory organization, or with a foreign
governmental agency or self-regulatory organization, which information is as of
a date within 16 months preceding the date of sale of the Transferred Note in
the case of a U.S. purchaser and within 18 months preceding such date of sale
for a foreign purchaser; or

___
(c)    The most recent publicly available information appearing in a recognized
securities manual, which information is as of a date within 16 months preceding
the date of sale of the Transferred Note in the case of a U.S. purchaser and
within 18 months preceding such date of sale for a foreign purchaser; or

___
(d)    A certification by the chief financial officer, a person fulfilling an
equivalent function, or other executive officer of the Transferee, specifying
the amount of securities owned and invested on a discretionary basis by the
Transferee as of a specific date on or since the close of the Transferee’s most
recent fiscal year, or, in the case of a Transferee that is a member of a
“family of investment companies”, as that term is defined in Rule 144A, a
certification by an executive officer of the investment adviser specifying the
amount of


C-1-2

--------------------------------------------------------------------------------




securities owned by the “family of investment companies” as of a specific date
on or since the close of the Transferee’s most recent fiscal year.
4.    The Transferor and any person acting on behalf of the Transferor
understand that in determining the aggregate amount of securities owned and
invested on a discretionary basis by an entity for purposes of establishing
whether such entity is a Qualified Institutional Buyer:
(a)
the following instruments and interests shall be excluded: securities of issuers
that are affiliated with the Transferee; securities that are part of an unsold
allotment to or subscription by the Transferee, if the Transferee is a dealer;
securities of issuers that are part of the Transferee’s “family of investment
companies”, if the Transferee is a registered investment company; bank deposit
notes and certificates of deposit; loan participations; repurchase agreements;
securities owned but subject to a repurchase agreement; and currency, interest
rate and commodity swaps;

(b)
the aggregate value of the securities shall be the cost of such securities,
except where the entity reports its securities holdings in its financial
statements on the basis of their market value, and no current information with
respect to the cost of those securities has been published, in which case the
securities may be valued at market;

(c)
securities owned by subsidiaries of the entity that are consolidated with the
entity in its financial statements prepared in accordance with generally
accepted accounting principles may be included if the investments of such
subsidiaries are managed under the direction of the entity, except that, unless
the entity is a reporting company under Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, securities owned by such
subsidiaries may not be included if the entity itself is a majority-owned
subsidiary that would be included in the consolidated financial statements of
another enterprise.

5.    The Transferor or a person acting on its behalf has taken reasonable steps
to ensure that the Transferee is aware that the Transferor is relying on the
exemption from the provisions of Section 5 of the Securities Act provided by
[Rule 144A][Regulation S].
6.    The Transferor or a person acting on its behalf has furnished, or caused
to be furnished, to the Transferee all information regarding (a) the Transferred
Notes and payments thereon, (b) the nature and performance of the Leases and the
Mortgaged Properties, (c) the Indenture and the Collateral, and (d) any credit
enhancement mechanism associated with the Transferred Notes, that the Transferee
has requested.

C-1-3

--------------------------------------------------------------------------------




Very truly yours,
    
(Transferor)
    
By:    
Name:    
Title:    

C-1-4

--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF TRANSFEREE CERTIFICATE
FOR TRANSFERS OF DEFINITIVE NOTES
[Date]
Citibank, N.A.
480 Washington Boulevard, 30th Floor
Jersey City, New Jersey 07310
Attention: Agency and Trust – Spirit Master Finding VII
Re:
Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes, Series 20[ ]-[ ] (the
“Notes”)

Ladies and Gentlemen:
This letter is delivered to you in connection with the transfer by
______________ (the “Transferor”) to ____________ (the “Transferee”) of Class
A-[1][2] Notes (the “Transferred Notes”) having an initial Note Principal
Balance as of [_____], 20[ ] of $[_________]. The Notes, including the
Transferred Notes, were issued pursuant to a Master Indenture, to be dated on or
about December 23, 2013 (as amended or supplemented thereafter, the “Master
Indenture”), between Spirit Master Funding VII, LLC (the “Issuer”) and Citibank,
N.A., as indenture trustee (in such capacity, the “Indenture Trustee”), as
supplemented by the Series 20[ ]-[ ] Supplement (together with the Master
Indenture and any other indenture supplement thereto (each, a “Supplement”), the
“Indenture”). All terms used herein and not otherwise defined shall have the
meanings set forth in the Indenture. The Transferee hereby certifies, represents
and warrants to you, as Note Registrar, and for the benefit of the Issuer, the
Indenture Trustee and the Transferor, that:
1.    The Transferee understands that (a) the Transferred Notes have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities law, (b) neither of the
Issuer[s] or the Indenture Trustee is required to so register or qualify the
Transferred Notes, (c) the Transferred Notes may be resold only if registered
and qualified pursuant to the provisions of the Securities Act or any state
securities law, or if an exemption from such registration and qualification is
available, (d) the Indenture contains restrictions regarding the transfer of the
Transferred Notes and (e) the Transferred Notes will bear a legend to the
foregoing effect.
2.    The Transferee is acquiring the Transferred Notes for its own account for
investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Securities Act or any
applicable state securities laws.
3.    The Transferee is (a) not a “U.S. Person” (as defined in Regulation S), is
not acquiring the Notes or interests therein for the account or benefit of any
U.S. Person (as that term is defined in Regulation S under the Securities Act),
its outside the United States and is acquiring the Transferred Notes in an
offshore transaction pursuant to an exemption from registration ion

C-2-1

--------------------------------------------------------------------------------




accordance with Rule 903 or Rule 904 of Regulation S; or (b) a “qualified
institutional buyer” (a “Qualified Institutional Buyer”) as that term is defined
in Rule 144A (“Rule 144A”) under the Securities Act and has completed one of the
forms of certification to that effect attached hereto as Annex 1 and Annex 2.
The Transferee is aware that the sale to it of the Transferred Notes is being
made in reliance on Rule 144A or pursuant to Regulation S under the Securities
Act, as applicable. The Transferee is acquiring the Transferred Notes for its
own account or for the account of a Qualified Institutional Buyer or another
Non-U.S. Person in an offshore transaction, and understands that such
Transferred Notes may be resold, pledged or transferred only to a person
reasonably believed to be a Qualified Institutional Buyer that purchases for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the resale, pledge or transfer is being made in reliance on Rule
144A. The Transferee is (a) a substantial, sophisticated institutional investor
having such knowledge and experience in financial and business matters, and, in
particular, in such matters related to securities similar to the Transferred
Notes, such that it is capable of evaluating the merits and risks of investment
in the Transferred Notes, and (b) able to bear the economic risks of such an
investment.
4.    The Transferee has reviewed and understands the restrictions on transfer
of the Transferred Notes and acknowledges that such transfer restrictions may
adversely affect the liquidity of the Transferred Notes.
5.    The Transferee understands that each Noteholder, by virtue of its
acceptance thereof, assents to, and agrees to be bound by, the terms, provisions
and conditions of the Indenture, including those relating to the transfer
restrictions.
6.    The Transferee understands that the Notes are being offered only in a
transaction that does not require registration under the Securities Act and, if
such purchaser decides to resell, pledge or otherwise transfer such Notes, then
it agrees that it will resell, pledge or transfer such Notes only (1) so long as
such Notes are eligible for resale pursuant to Rule 144A, to a person who the
seller reasonably believes is a QIB acquiring the Notes for its own account or
as a fiduciary or agent for others (which others must also be QIBs) to whom
notice is given that the resale or other transfer is being made in reliance on
Rule 144A or (2) to a purchaser who is not a “U.S. person” (as defined in
Regulation S) (and is not purchasing for the account or benefit of a “U.S.
person” as defined in Regulation S), is outside the United States, and is
acquiring the Notes pursuant to an exemption from registration under the
Securities Act in accordance with Rule 903 or Rule 904 of Regulation S, and, in
each case, in accordance with any applicable United States state securities or
“Blue Sky” laws or any securities laws of any other jurisdiction.
7.    The Transferee understands that the information contained in the
Memorandum (as defined below) and all such additional information, as well as
all information to be received by the Transferee as a Noteholder, is
confidential and agrees to keep such information confidential (a) by not
disclosing any such information other than to a person who needs to know such
information and who has agreed to keep such information confidential and (b) by
not using any such information other than for the purpose of evaluating an
investment in the Transferred Notes; provided, however, that any such
information may be disclosed as required by applicable

C-2-2

--------------------------------------------------------------------------------




law if the Issuer is given written notice of such requirement sufficient to
enable the Issuer to seek a protective order or other appropriate remedy in
advance of disclosure.
8.    The Transferee has been furnished with, and has had an opportunity to
review (a) a copy of the Private Placement Memorandum dated [____], 20[ ],
relating to the Transferred Notes (the “Memorandum”), (b) a copy of the
Indenture and the Transferred Notes and (c) such other information concerning
the Transferred Notes and payments thereon, the Mortgaged Properties and Leases
and the other Collateral, the Issuer[s] as has been requested by the Transferee
from the Issuer[s] or the Transferor and is relevant to the Transferee's
decision to purchase the Transferred Notes. The Transferee has had any questions
arising from such review answered by the Issuer[s] or the Transferor to the
satisfaction of the Transferee.
9.    The Transferee has not and will not nor has it authorized or will it
authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Transferred Note, any interest in any Transferred Note or any other
similar security from any person in any manner, (b) otherwise approach or
negotiate with respect to any Transferred Note, any interest in any Transferred
Note or any other similar security with any person in any manner, (c) make any
general solicitation by means of general advertising or in any other manner or
(d) take any action, that (as to any of (a) through (d) above) would constitute
a distribution of any Transferred Note under the Securities Act, that would
render the disposition of any Transferred Note a violation of Section 5 of the
Securities Act or any state securities law, or that would require registration
or qualification pursuant thereto. The Transferee will not sell or otherwise
transfer any of the Transferred Notes, except to a person reasonably believed to
be (x) a Non-U.S. Person that is not acquiring the Transferred Notes for the
account or benefit of any U.S. Person (as defined in Regulation S) and is
acquiring the Transferred Notes or interests therein in an offshore transaction,
or (y) a Qualified Institutional Buyer that purchases for its own account or for
the account of a Qualified Institutional Buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or otherwise
in accordance with the terms and provisions of the Indenture.
10.    The Transferee is duly authorized to purchase the Transferred Notes
acquired thereby, and its purchase of investments having the characteristics of
the Notes acquired thereby is authorized under, and not directly or indirectly
in contravention of, any law, charter, trust instrument or other operative
document, investment guidelines or list of permissible or impermissible
investments applicable to the investor.
11.    If the Transferee is acquiring any Transferred Notes or interests therein
as a fiduciary or agent for one or more accounts, it has sole investment
discretion with respect to each such account and it has full power to make the
foregoing acknowledgments, representations, warranties and agreements with
respect to each such account.
12.    It, and each person for which it is acting, understands that any sale or
transfer to a person that does not comply with the requirements set forth herein
will be null and void ab initio.
Very truly yours,

C-2-3

--------------------------------------------------------------------------------




______________________
(Transferee)
By:    
Name:
Title:

C-2-4

--------------------------------------------------------------------------------




ANNEX 1 TO EXHIBIT C-2
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SECURITIES ACT RULE 144A
[for Transferees other than Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor (the
“Transferor”)] and [name of Note Registrar], as Note Registrar, with respect to
the Notes being transferred (the “Transferred Notes”) as described in the
Transferee Certificate to which this certification relates and to which this
certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Notes (the “Transferee”).
2.    The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) under the Securities Act of 1933, as amended
(the “Securities Act”), because (i) the Transferee owned and/or invested on a
discretionary basis $ _______________ in securities (other than the excluded
securities referred to below) as of the end of the Transferee’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A) and (ii)
the Transferee satisfies the criteria in the category marked below:
___
Corporation, etc. The Transferee is a corporation (other than a bank, savings
and loan association or similar institution), Massachusetts or similar business
trust, partnership, or any organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended.

___
Bank. The Transferee (a) is a national bank or a banking institution organized
under the laws of any State, U.S. territory or the District of Columbia, the
business of which is substantially confined to banking, and is supervised by the
State or territorial banking commission or similar official or is a foreign bank
or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of
which is attached hereto, as of a date not more than 16 months preceding the
date of sale of the Note in the case of a U.S. bank, and not more than 18 months
preceding such date of sale for a foreign bank or equivalent institution.

___
Savings and Loan. The Transferee (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial


C-2-5

--------------------------------------------------------------------------------




statements, a copy of which is attached hereto, as of a date not more than 16
months preceding the date of sale of the Note in the case of a U.S. savings and
loan association, and not more than 18 months preceding such date of sale for a
foreign savings and loan association or equivalent institution.
___
Broker-dealer. The Transferee is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended.

___
Insurance Company. The Transferee is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.

___
State or Local Plan. The Transferee is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.

___
ERISA Plan. The Transferee is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

___
Investment Advisor. The Transferee is an investment advisor registered under the
Investment Advisers Act of 1940, as amended.

___
Other. (Please supply a brief description of the entity and a cross-reference to
the paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex 2 rather than this Annex 1.)    


    

    
3.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee, (ii) securities that are part
of an unsold allotment to or subscription by the Transferee, if the Transferee
is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee did not
include any of the securities referred to in this paragraph.
4.    For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Transferee, the Transferee used
the cost of such securities to the Transferee, unless the Transferee reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities

C-2-6

--------------------------------------------------------------------------------




has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Transferee may have included
securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are consolidated with the Transferee in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Transferee’s direction.
However, such securities were not included if the Transferee is a
majority-owned, consolidated subsidiary of another enterprise and the Transferee
is not itself a reporting company under the Securities Exchange Act of 1934, as
amended.
5.    The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Transferred
Notes are relying and will continue to rely on the statements made herein
because one or more sales to the Transferee may be in reliance on Rule 144A.
____    ____        Will the Transferee be purchasing the Transferred Notes
Yes    No        only for the Transferee’s own account?
6.    If the answer to the foregoing question is “no”, then in each case where
the Transferee is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The Transferee will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice is given, the Transferee’s purchase of the Transferred Notes will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Transferee is a bank or savings and loan as
provided above, the Transferee agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.
    
Print Name of Transferee
By:    
Name:    
Title:    
Date:    


ANNEX 2 TO EXHIBIT C-2
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SECURITIES ACT RULE 144A
[for Transferees that are Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor (the
“Transferor”)] and [name of Note Registrar], as Note Registrar, with respect to
the Notes being transferred (the “Transferred Notes”) as described in the
Transferee Certificate to which this certification relates and to which this
certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Notes (the “Transferee”) or, if the Transferee
is a “qualified institutional buyer” as that term is defined in Rule 144A (“Rule
144A”) under the Securities Act of 1933, as amended (the “Securities Act”),
because the Transferee is part of a Family of Investment Companies (as defined
below), is an executive officer of the investment adviser (the “Adviser”).
2.    The Transferee is a “qualified institutional buyer” as defined in Rule
144A because (i) the Transferee is an investment company registered under the
Investment Company Act of 1940, as amended, and (ii) as marked below, the
Transferee alone owned and/or invested on a discretionary basis, or the
Transferee’s Family of Investment Companies owned, at least $100,000,000 in
securities (other than the excluded securities referred to below) as of the end
of the Transferee’s most recent fiscal year. For purposes of determining the
amount of securities owned by the Transferee or the Transferee’s Family of
Investment Companies, the cost of such securities was used, unless the
Transferee or any member of the Transferee’s Family of Investment Companies, as
the case may be, reports its securities holdings in its financial statements on
the basis of their market value, and no current information with respect to the
cost of those securities has been published, in which case the securities of
such entity were valued at market.
___
The Transferee owned and/or invested on a discretionary basis $
                   in securities (other than the excluded securities referred to
below) as of the end of the Transferee’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

___
The Transferee is part of a Family of Investment Companies which owned in the
aggregate $____________ in securities (other than the excluded securities
referred to below) as of the end of the Transferee’s most recent fiscal year
(such amount being calculated in accordance with Rule 144A).

3.    The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
4.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps. For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Transferee, or owned by
the Transferee’s Family of Investment Companies, the securities referred to in
this paragraph were excluded.
5.    The Transferee is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Transferee will
be in reliance on Rule 144A.
____    ____        Will the Transferee be purchasing the Transferred Notes
Yes    No        only for the Transferee’s own account?
6.    If the answer to the foregoing question is “no”, then in each case where
the Transferee is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Transferee’s purchase of the Transferred Notes will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.
    
Print Name of Transferee or Adviser
By:    
Name:    
Title:    
IF AN ADVISER:
    
Print Name of Transferee
Date:    
EXHIBIT D-1
FORM OF TRANSFER CERTIFICATE FOR TRANSFERS FROM
REGULATION S GLOBAL NOTE TO RESTRICTED GLOBAL NOTE
[DATE]
Citibank, N.A.
480 Washington Boulevard, 30th Floor
Jersey City, New Jersey 07310
Attention: Agency and Trust – Spirit Master Finding VII
Re:
Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes, Series 20[ ]-[ ] (the
“Notes”)

Ladies and Gentlemen:
This letter is delivered to you in connection with the transfer by [____] (the
“Transferor”) to [___] (the “Transferee”) of [beneficial interests in] Class
A-[1][2] Notes evidenced by Regulation S Global Notes (the “Transferred Notes”)
having an initial Note Principal Balance as of [_____], 20[ ] of $[________]
evidencing a [_]% Percentage Interest in such Class. The Transferor has
requested a transfer of such Transferred Note for a [beneficial interest in a]
Restricted Global Note evidencing Notes of the same Class, in a like principal
balance to be registered in the name of the Transferee. The Notes, including the
Transferred Notes, were issued pursuant to a Master Indenture, to be dated on or
about December 23, 2013 (as amended or supplemented thereafter, the “Master
Indenture”), between Spirit Master Funding VII, LLC (the “Issuer”) and Citibank,
N.A., as indenture trustee (in such capacity, the “Indenture Trustee”), as
supplemented by the Series 20[ ]-[ ] Supplement (together with the Master
Indenture and any other indenture supplement thereto (each, a “Supplement”), the
“Indenture”). All capitalized terms used but not otherwise defined herein shall
have the respective meanings set forth in the Indenture. The Transferee hereby
certifies, represents and warrants to you, as Note Registrar, and for the
benefit of the Issuer, the Indenture Trustee and the Transferor, that:
1.    The Transferee is a “qualified institutional buyer” (a “Qualified
Institutional Buyer”) as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended (the “Securities Act”), and has completed
one of the forms of certification to that effect attached hereto as Annex A and
Annex B. The Transferee is aware that the sale to it of the Transferred Notes is
being made in reliance on Rule 144A. The Transferee is acquiring the Transferred
Notes for its own account or for the account of a Qualified Institutional Buyer,
and understands that such Transferred Notes may be resold, pledged or
transferred only (i) to a person reasonably believed to be a Qualified
Institutional Buyer that purchases for its own account or for the account of a
Qualified Institutional Buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A, or (ii) pursuant to another
exemption from registration under the Securities Act.
2.    The Transferee has been furnished with all information regarding (a) the
Transferred Notes and distributions thereon, (b) the nature, performance and
servicing of the Leases and the Mortgaged Properties, (c) the Indenture and the
Collateral and (d) any credit enhancement mechanism associated with the
Transferred Notes, that it has requested.
Very truly yours,
______________________________________
(Transferee)
By:___________________________________
Name:_____________________________

Title: _____________________________
ANNEX A TO EXHIBIT D-1
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SECURITIES ACT RULE 144A
[for Transferees other than Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Note Registrar], as Note Registrar, with respect to
the Notes being transferred (the “Transferred Notes”) as described in the
Transferee Certificate to which this certification relates and to which this
certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Notes (the “Transferee”).
2.    The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) under the Securities Act of 1933, as amended
(the “Securities Act”), because (i) the Transferee owned and/or invested on a
discretionary basis $                                in securities (other than
the excluded securities referred to below) as of the end of the Transferee’s
most recent fiscal year (such amount being calculated in accordance with Rule
144A) and (ii) the Transferee satisfies the criteria in the category marked
below:
____
Corporation, etc. The Transferee is a corporation (other than a bank, savings
and loan association or similar institution), Massachusetts or similar business
trust, partnership, or any organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended.

____
Bank. The Transferee (a) is a national bank or a banking institution organized
under the laws of any State, U.S. territory or the District of Columbia, the
business of which is substantially confined to banking and is supervised by the
State or territorial banking commission or similar official or is a foreign bank
or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of
which is attached hereto, as of a date not more than 16 months preceding the
date of sale of the Note in the case of a U.S. bank, and not more than 18 months
preceding such date of sale for a foreign bank or equivalent institution.

____
Savings and Loan. The Transferee (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution that is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto, as of a date not more than 16 months preceding
the date of sale of the Note in the case of a U.S. savings and loan association,
and not more than 18 months preceding such date of sale for a foreign savings
and loan association or equivalent institution.

____
Broker-dealer. The Transferee is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

____
Insurance Company. The Transferee is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.

____
State or Local Plan. The Transferee is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.

____
ERISA Plan. The Transferee is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

____
Investment Advisor. The Transferee is an investment advisor registered under the
Investment Advisers Act of 1940, as amended.

____
Other. (Please supply a brief description of the entity and a cross-reference to
the paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex B rather than this Annex A.)
                                                                        
           
                                                                                    
                                                                        
            
                                                                    
                                                                       

3.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee, (ii) securities that are part
of an unsold allotment to or subscription by the Transferee, if the Transferee
is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee did not
include any of the securities referred to in this paragraph.
4.    For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Transferee, the Transferee used
the cost of such securities to the Transferee, unless the Transferee reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Transferee may have included
securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are consolidated with the Transferee in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Transferee’s direction.
However, such securities were not included if the Transferee is a
majority-owned, consolidated subsidiary of another enterprise and the Transferee
is not itself a reporting company under the Exchange Act.
5.    The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Transferred
Notes are relying and will continue to rely on the statements made herein
because one or more sales to the Transferee may be in reliance on Rule 144A.
Will the Transferee be purchasing the Transferred Notes
____    ___    only for the Transferee’s own account?
Yes    No
6.    If the answer to the foregoing question is “no,” then in each case where
the Transferee is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The Transferee will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice is given, the Transferee’s purchase of the Transferred Notes will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Transferee is a bank or savings and loan as
provided above, the Transferee agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.
___________________________________
Print Name of Transferee
By: ________________________________
Name:                                   
Title:                                     
Date:                         
ANNEX B TO EXHIBIT D-1
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SECURITIES ACT RULE 144A
[for Transferees that are Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor (the
“Transferor”) and Citibank, N.A., as Note Registrar, with respect to the Notes
being transferred (the “Transferred Notes”) as described in the Transferee
Certificate to which this certification relates and to which this certification
is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Notes (the “Transferee”) or, if the Transferee
is a “qualified institutional buyer” as that term is defined in Rule 144A(“Rule
144A”) under the Securities Act of 1933, as amended (the “Securities Act”),
because the Transferee is part of a Family of Investment Companies (as defined
below), is an executive officer of the investment adviser (the “Adviser”).
2.    The Transferee is a “qualified institutional buyer” as defined in Rule
144A because (i) the Transferee is an investment company registered under the
Investment Company Act of 1940, and (ii) as marked below, the Transferee alone
owned and/or invested on a discretionary basis, or the Transferee’s Family of
Investment Companies owned, at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of the Transferee’s most
recent fiscal year. For purposes of determining the amount of securities owned
by the Transferee or the Transferee’s Family of Investment Companies, the cost
of such securities was used, unless the Transferee or any member of the
Transferee’s Family of Investment Companies, as the case may be, reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities of such entity were valued at
market:
      
The Transferee owned and/or invested on a discretionary basis $                 
in securities (other than the excluded securities referred to below) as of the
end of the Transferee’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A).

      
The Transferee is part of a Family of Investment Companies that owned in the
aggregate $                        in securities (other than the excluded
securities referred to below) as of the end of the Transferee’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).

3. The term “Family of Investment Companies” as used herein means two or
more registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
4.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps. For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Transferee, or owned by
the Transferee’s Family of Investment Companies, the securities referred to in
this paragraph were excluded.
5.    The Transferee is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Transferee will
be in reliance on Rule 144A.
Will the Transferee be purchasing the Transferred Notes
                        only for the Transferee’s own account?
Yes    No
6.    If the answer to the foregoing question is “no,” then in each case where
the Transferee is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Transferee’s purchase of the Transferred Notes will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.
___________________________________
Print Name of Transferee or Advisor
By: ________________________________
Name:                                   
Title:                                    
IF AN ADVISER:
_________________________________________
Print Name of Transferee
Date:                     


EXHIBIT D-2
FORM OF TRANSFER CERTIFICATE FOR TRANSFER
FROM RESTRICTED GLOBAL NOTE
TO REGULATION S GLOBAL NOTE
DURING THE RESTRICTED PERIOD
[DATE]
Citibank, N.A.
480 Washington Boulevard, 30th Floor
Jersey City, New Jersey 07310
Attention: Agency and Trust – Spirit Master Finding VII


Re:
Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes, Series 20[ ]-[ ] (the
“Notes”)

Ladies and Gentlemen:
This letter is delivered to you in connection with the transfer by [____] (the
“Transferor”) to [___] (the “Transferee”) of [beneficial interests in] Class
A-[1][2] Notes evidenced by Restricted Global Notes (the “Transferred Notes”)
having an initial Note Principal Balance as of [_____], 20[ ] of $[_________]
evidencing a [_]% Percentage Interest in such Class. The Transferor has
requested a transfer of such Transferred Note for a [beneficial interest in a]
Temporary Regulation S Global Note, evidencing Notes of the same Class, in a
like principal balance to be registered in the name of the Transferee. The
Notes, including the Transferred Notes, were issued pursuant to a Master
Indenture, to be dated on or about December 23, 2013 (as amended or supplemented
thereafter, the “Master Indenture”), between Spirit Master Funding VII, LLC (the
“Issuer”) and Citibank, N.A., as indenture trustee (in such capacity, the
“Indenture Trustee”), as supplemented by the Series 20[ ]-[ ] Supplement
(together with the Master Indenture and any other indenture supplement thereto
(each, a “Supplement”), the “Indenture”). All capitalized terms used but not
otherwise defined herein shall have the respective meanings set forth in the
Indenture.
In connection with such request and in respect of such Notes, the Transferee
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and the Notes and pursuant to
and in accordance with Rule 904 of Regulation S, and accordingly the Transferee
does hereby certify, represent and warrant to you, as Note Registrar, and for
the benefit of the Issuer and the Indenture Trustee that:
1.    The Transferee is not a U.S. person (as defined in Regulation S) or
holding the Notes for the account or benefit of any U.S. person.
2.    The offer of the Notes was not made to a person in the United States.
[3.    At the time the buy order was originated, the Transferee was outside the
United States.]
[3.    The transaction was executed in, on or through the facilities of a
designated offshore securities market and the transaction was not prearranged
with a buyer in the United States.]
Very truly yours,
___________________________________
(Transferee)
By:_________________________________
Name:____________________________

Title: ____________________________


EXHIBIT D-3
FORM OF TRANSFER CERTIFICATE FOR TRANSFER
FROM RESTRICTED GLOBAL NOTE TO REGULATION S
GLOBAL NOTE AFTER THE RESTRICTED PERIOD
[DATE]
Citibank, N.A.
480 Washington Boulevard, 30th Floor
Jersey City, New Jersey 07310
Attention: Agency and Trust – Spirit Master Finding VII
Re:
Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes, Series 20[ ]-[ ] (the
“Notes”)

Ladies and Gentlemen:
This letter is delivered to you in connection with the transfer by [____] (the
“Transferor”) to [___] (the “Transferee”) of [beneficial interests in] Class
A-[1][2] Notes evidenced by Restricted Global Notes (the “Transferred Notes”)
having an initial Note Principal Balance as of [_____], 20[ ] of $[_________]
evidencing a [_]% Percentage Interest in such Class. The Transferor has
requested a transfer of such Transferred Note for a [beneficial interest in a]
Permanent Regulation S Global Note, evidencing Notes of the same Class, in a
like principal balance to be registered in the name of the Transferee. The
Notes, including the Transferred Notes, were issued pursuant to a Master
Indenture, to be dated on or about December 23, 2013 (as amended or supplemented
thereafter, the “Master Indenture”), between Spirit Master Funding VII, LLC (the
“Issuer”) and Citibank, N.A., as indenture trustee (in such capacity, the
“Indenture Trustee”), as supplemented by the Series 20[ ]-[ ] Supplement
(together with the Master Indenture and any other indenture supplement thereto
(each, a “Supplement”), the “Indenture”). All capitalized terms used but not
otherwise defined herein shall have the respective meanings set forth in the
Indenture.
In connection with such request and in respect of such Notes, the transferee
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and the Notes and pursuant to
and in accordance with Rule 904 of Regulation S, and accordingly the Transferee
does hereby certify, represent and warrant to you, as Note Registrar, and for
the benefit of the Issuer, the Indenture Trustee and the Transferee, that:
1.    The offer of the Notes was not made to a person in the United States.
[2.    At the time the buy order as originated, the Transferee was outside the
United States.].
[2.    The transaction was executed in, on or through the facilities of a
designated offshore securities market and the transaction was not prearranged
with a buyer in the United States.]
Very truly yours,
_________________________________________
(Transferee)
By:______________________________________
Name:________________________________

Title: ________________________________


EXHIBIT D-4
FORM OF REGULATION S LETTER FOR EXCHANGE OF INTERESTS IN THE TEMPORARY
REGULATION S GLOBAL NOTE FOR INTERESTS IN THE PERMANENT REGULATION S GLOBAL NOTE
[DATE]
Citibank, N.A.
480 Washington Boulevard, 30th Floor
Jersey City, New Jersey 07310
Attention: Agency and Trust – Spirit Master Finding VII
Re:
Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes, Series 20[ ]-[ ] (the
“Notes”)

Ladies and Gentlemen:
This letter is delivered to you in connection with the exchange by [____] (the
“Transferor”) to [___] (the “Transferee”) of $[________] principal amount of
beneficial interests in the Temporary Regulation S Global Note evidencing Class
A-[1][2] Notes for a like amount of beneficial interests in the Permanent
Regulation S Global Note evidencing Notes of the same Class. The Notes,
including the Transferred Notes, were issued pursuant to a Master Indenture, to
be dated on or about December 23, 2013 (as amended or supplemented thereafter,
the “Master Indenture”), between Spirit Master Funding VII, LLC (the “Issuer”)
and Citibank, N.A., as indenture trustee (in such capacity, the “Indenture
Trustee”), as supplemented by the Series 20[ ]-[ ] Supplement (together with the
Master Indenture and any other indenture supplement thereto (each, a
“Supplement”), the “Indenture”). All capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Indenture.
In connection with such request, we hereby certify that, based solely on
certifications we have received in writing, by tested telex or by electronic
transmission, from member organizations appearing in our records as persons
entitled to a portion of the principal amount set forth above (our “Member
Organizations”) substantially to the effect that the beneficial interests in the
Temporary Regulation S Global Note are beneficially owned by (a) non-U.S.
persons or (b) U.S. persons who purchased their beneficial interests in
transactions that did not require registration under the United States
Securities Act of 1933.
We further certify that as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by such Member Organizations with respect to any portion of the
part submitted herewith for exchange (or, if relevant, exercise of any rights or
collection of any interest) are no longer true and cannot be relied upon as of
the date hereof.
We understand that this certification is required in connection with certain
securities laws of the United States. In connection therewith, if administrative
or legal proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification to any interested party to such proceedings.
Yours faithfully,
[EUROCLEAR BANK, S.A./N.A., as operator of the Euroclear Clearance Systems S.C.,
a Belgian cooperative corporation]
or
[CLEARSTREAM BANKING, S.A.]
By:_________________________________
Name:___________________________

Title: ___________________________


EXHIBIT E-1
FORM OF CERTIFICATE WITH RESPECT TO INFORMATION
REQUEST BY BENEFICIAL OWNER
[Date]
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Agency and Trust – Spirit Master Funding
Spirit Master Funding VII, LLC
16767 N. Perimeter Drive, Suite 210,
Scottsdale, Arizona 85260
Attention: Ryan Berry, General Counsel
[ADDITIONAL SPIRIT ISSUERS]
In accordance with Section 6.03 of the Master Indenture, to be dated on December
23, 2013 (as amended or supplemented thereafter, the “Master Indenture”),
between Spirit Master Funding VII, LLC (the “Issuer”) and Citibank, N.A., as
indenture trustee (in such capacity, the “Indenture Trustee”), as supplemented
by the Series 20[ ]-[ ] Supplement (together with the Master Indenture and any
other indenture supplement thereto (each, a “Supplement”), the “Indenture”),
with respect to the Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes,
Series 20[ ]-[ ] (the “Notes”), the undersigned hereby certifies and agrees as
follows:
1.    The undersigned is a beneficial owner of Class A-[1][2] Notes.
2.    The undersigned is requesting access to certain non-public information
contained on the Indenture Trustee’s website relating to the Notes or such other
information identified on the schedule attached hereto pursuant to Section 6.03
of the Indenture (in each case, the “Information”) for use in evaluating its
investment in the Class A-[1][2] Notes.
3    In consideration of the Indenture Trustee’s disclosure to the undersigned
of the Information, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making the evaluation
described in paragraph 2 and from its accountants, attorneys and any
governmental agency or authority which regulates the undersigned), and such
Information will not, without the prior written consent of the Indenture
Trustee, be disclosed by the undersigned or by its officers, directors,
partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.
4.    The undersigned will not use or disclose the Information in any manner
which could result in a violation of any provision of the Securities Act of
1933, as amended (the “Securities Act”), or the Securities Exchange Act of 1934,
as amended, or would require registration of any Note pursuant to Section 5 of
the Securities Act.
5.    The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the
Indenture Trustee and the Collateral for any loss, liability or expense incurred
thereby with respect to any such breach by the undersigned or any of its
Representatives.
6.    The undersigned [is] [is not] a chain restaurant company.
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.
IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized officer, as of the day and year written above.
    
[BENEFICIAL OWNER OF A NOTE]
By:    
Name:    
Title:    




EXHIBIT E-2
FORM OF CERTIFICATE WITH RESPECT TO INFORMATION
REQUEST BY PROSPECTIVE PURCHASER
[Date]
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Agency and Trust – Spirit Master Funding
Spirit Master Funding VII, LLC
16767 N. Perimeter Drive, Suite 210,
Scottsdale, Arizona 85260
Attention: Ryan Berry, General Counsel
[ADDITIONAL SPIRIT ISSUERS]
In accordance with Section 6.03 of the Master Indenture, to be dated on December
23, 2013 (as amended or supplemented thereafter, the “Master Indenture”),
between Spirit Master Funding VII, LLC (the “Issuer”) and Citibank, N.A., as
indenture trustee (in such capacity, the “Indenture Trustee”), as supplemented
by the Series 20[ ]-[ ] Supplement (together with the Master Indenture and any
other indenture supplement thereto (each, a “Supplement”), the “Indenture”),
with respect to the Spirit Master Funding VII, LLC, Net-Lease Mortgage Notes,
Series 20[ ]-[ ] (the “Notes”), the undersigned hereby certifies and agrees as
follows:
1.    The undersigned is contemplating an investment in the [__] Notes.
2.    The undersigned is requesting access to certain non-public information
contained on the Indenture Trustee’s website relating to the Notes or such other
information identified on the schedule attached hereto pursuant to Section 6.03
of the Indenture (in each case, the “Information”) solely for use in evaluating
such possible investment.
3.    In consideration of the Indenture Trustee’s disclosure to the undersigned
of the Information, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making the investment
decision described in paragraphs 1 and 2 and from its accountants, attorneys and
any governmental agency or authority which regulates the undersigned), and such
Information will not, without the prior written consent of the Indenture
Trustee, be disclosed by the undersigned or by its officers, directors,
partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.
4.    The undersigned will not use or disclose the Information in any manner
which could result in a violation of any provision of the Securities Act of
1933, as amended (the “Securities Act”), or the Securities Exchange Act of 1934,
as amended, or would require registration of any Note pursuant to Section 5 of
the Securities Act.
5.    The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the
Transferor, the Indenture Trustee and the Collateral for any loss, liability or
expense incurred thereby with respect to any such breach by the undersigned or
any of its Representatives.
6.    The undersigned [is] [is not] a chain restaurant company.
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.
IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized officer, as of the day and year written above.
    
[PROSPECTIVE PURCHASER]
By:    
Name:    
Title:    
The undersigned is a beneficial owner of Class __ Notes contemplating a transfer
of all or a portion of such Notes to the prospective purchaser named above.
[PROSPECTIVE TRANSFEROR]
By:    
Name:    
Title:    






EXHIBIT F
FORM OF NRSRO CERTIFICATION


Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Agency and Trust – Spirit Master Funding


In accordance with the Master Indenture dated as of December 23, 2013 (the
“Indenture”) between Spirit Master Funding VII, LLC, as issuer, and Citibank,
N.A., as indenture trustee (the “Indenture Trustee”), pursuant to which the
Net-Lease Mortgage Notes (the “Notes”) were issued, the undersigned hereby
certifies and agrees as follows:
1.    The undersigned, a Nationally Recognized Statistical Rating Organization
(“NRSRO”) has provided the 17g-5 Information Provider with the appropriate
certifications under Exchange Act 17g-5(e) and has access to the 17g-5
Information Provider’s 17g-5 Website.
2.    The undersigned is requesting access pursuant to the Indenture to certain
information (the “Information”) on the 17g-5 Information Provider’s 17g-5
Website and/or the Indenture Trustee’s website pursuant to the provisions of the
Indenture.


In consideration of the disclosure to the undersigned of the Information, or the
access thereto, the undersigned will keep the Information confidential, and such
Information will not, without the prior written consent of the 17g-5 Information
Provider or the Indenture Trustee, as the case may be, be otherwise disclosed by
the undersigned or by its officers, directors, partners, employees, agents, or
representatives (collectively, the “Representatives”) in any manner whatsoever,
in whole or in part.
3.    The undersigned agrees that each time it accesses the 17g-5 Information
Provider’s 17g-5 Website or the Indenture Trustee’s website, it is deemed to
have recertified that the representations herein contained remain true and
correct.
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.
BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.
[INSERT NAME OF NRSRO]




By:______________________
Name:
Title:


SCHEDULE I-A


REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO MORTGAGE LOANS


(a)Solely with respect to any Mortgage Loan conveyed by such Originator to the
Issuer (the “Originator Conveyed Loans”), (i) immediately prior to the transfer
and assignment of the Mortgage Loan to the Issuer, such Originator had good and
insurable fee title to, and was the sole owner and holder of, the Mortgage Loan,
free and clear of any and all liens, encumbrances and other interests on, in or
to the Mortgage Loan and (ii) such transfer and assignment from such Originator
to the Issuer of the Mortgage Loan by collateral assignment and by individual
allonges of the Mortgage Notes and Assignments of the Mortgages in blank validly
assigns all of such Originator’s right, title and ownership of the Mortgage Loan
to the Issuer (and, with respect to the Mortgage, to the Collateral Agent) free
and clear of any pledge, lien, encumbrance or security interest. Solely with
respect any Mortgage Loan acquired by the Issuer from a Person other than an
Originator (the “Third Party Loans”), the Issuer has good and insurable fee
title to, and is the sole owner and holder of, the Mortgage Loan, free and clear
of any and all liens, encumbrances and other interests on, in or to the Mortgage
Loan.
(a)    The Originator (with respect to Originator Conveyed Loans) or the seller
(with respect to Third Party Loans) has full right and authority to sell,
contribute, assign and transfer the Mortgage Loan to the Issuer. The entire
agreement with the applicable Originator (whether originated by such Originator
or a different originator) is contained in the Loan Documents and there are no
warranties, agreements or options regarding such Mortgage Loan or the related
Mortgaged Property not set forth therein. Other than the Loan Documents, there
are no agreements between any predecessor in interest in the Mortgage Loan and
the Borrower. With respect to Third Party Loans, to the Issuer’s knowledge, the
third party from whom the Issuer obtained the Mortgaged Property had full right
and authority to sell, contribute, assign and transfer the Mortgage Loan to the
Issuer.
(b)    With respect to any Originator Conveyed Loan, the information pertaining
to the Mortgage Loan set forth in the mortgage loan schedule attached to the
related Property Transfer Agreement was true and correct in all material
respects as of the related Transfer Date. With respect to any Third Party Loan,
the information pertaining to the Mortgage Loan set forth in the Mortgage Loan
Schedule, if any, attached to the related Property Transfer Agreement was, to
the Issuer’s knowledge, true and correct in all material respects as of the date
the Issuer acquired the Mortgage Loan. The Mortgage Loan was originated (in the
case of Mortgage Loans originated by an Originator) or acquired by such
Originator (in the case of all other Originator Conveyed Loans) or acquired by
the Issuer (in the case of any Third Party Loan) in accordance with, the then
current policies and procedures constituting mortgage loan underwriting,
property acquisition and lease underwriting standards of the Originators (the
“Underwriting Guidelines”) (at the time of such origination or acquisition) in
all material respects. The related Loan File contains all of the documents and
instruments required to be contained therein.
(c)    With respect to each Mortgage Loan, the related Mortgage constitutes a
valid, legally binding and enforceable first priority lien upon the related
Mortgaged Property securing the Mortgage Loan and the improvements located
thereon and forming a part thereof, in each case to the extent securing such
Mortgage Loan, prior to all other liens and encumbrances, except for Permitted
Exceptions. The lien of the Mortgage is insured by an American Land Title
Association (or an equivalent form thereof as adopted in the applicable
jurisdiction) mortgagee’s title insurance policy (a “Title Policy”), issued by a
nationally recognized title insurance company, insuring the originator of the
Mortgage Loan, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan after all
advances of principal, subject only to Permitted Exceptions (or, if a Title
Policy has not yet been issued in respect of the Mortgage Loan, a policy meeting
the foregoing description is evidenced by a commitment for title insurance
“marked up” (or by “pro-forma” otherwise agreed to in a closing instruction
letter countersigned by the title company) as of the closing date of the
Mortgage Loan). Each Title Policy (or, if it has yet to be issued, the coverage
to be provided thereby) is in full force and effect, all premiums thereon have
been paid and no material claims have been made thereunder and no claims have
been paid thereunder. Neither the Originator (with respect to Originator
Conveyed Loans) nor the Issuer (with respect to Third Party Loans) has, by act
or omission, done anything that would materially impair the coverage under such
Title Policy. Immediately following the transfer and assignment of the Mortgage
Loan to the Issuer, such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) will inure to the benefit of the Issuer without
the consent of or notice to the insurer. The following are “Permitted
Exceptions” with respect to any Mortgaged Property securing a Mortgage Loan: (i)
liens for real estate taxes and special assessments not yet due and payable or
due but not yet delinquent, (ii) covenants, conditions and restrictions,
rights-of-way, easements and other matters of public record, such exceptions
being of a type or nature that are acceptable to mortgage lending institutions
generally, and (iii) other matters to which like properties are commonly
subject, which matters referred to in clauses (i), (ii), and (iii) do not,
individually or in the aggregate, materially interfere with the value of the
Mortgage Loan, or do not materially interfere or restrict the current use or
operation of the Mortgaged Property relating to the Mortgage Loan or do not
materially interfere with the security intended to be provided by the Mortgage,
the current use or operation of the Mortgaged Property or the current ability of
the Mortgaged Property to generate net operating income sufficient to service
the Mortgage Loan. Financing Statements have been filed and/or recorded (or, if
not filed and/or recorded, have been submitted in proper form for filing and
recording), in all public places necessary to perfect a valid first priority
security interest in all items of personal property defined as part of the
Mortgaged Property and in all cases, subject to a purchase money security
interest and to the extent perfection may be effected pursuant to applicable law
solely by recording or filing Financing Statements.
(d)    Such Originator (with respect to Originator Conveyed Loans) or the Issuer
(with respect to Third Party Loans) has not waived any material default, breach,
violation or event of acceleration existing under the Mortgage or Mortgage Note.
(e)    The Borrower has not waived any material default, breach, violation or
event of acceleration by the tenant (if any) then existing under the lease (if
any) then in effect with respect to the related Mortgaged Property.
(f)    There is no valid offset, defense or counterclaim to the payment or
performance obligations of the Mortgage Loan.
(g)    The Mortgaged Property securing the Mortgage Loan is free and clear of
any damage that would materially and adversely affect its value as security for
the Mortgage Loan. No proceeding for the condemnation of all or any material
portion of the Mortgaged Property has been commenced.
(h)    The Mortgage Loan complied with all applicable usury laws in effect at
its date of origination.
(i)    The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder. All costs, fees and expenses
incurred in making, closing and recording the Mortgage Loan, including, but not
limited to, mortgage recording taxes and recording and filing fees relating to
the origination of such Mortgage Loan, have been paid. Any and all requirements
as to completion of any on-site or off-site improvement by the Borrower and as
to disbursements of any escrow funds therefor that were to have been complied
with have been complied with.
(j)    The Borrower under the related Mortgage Note, Mortgage and all other Loan
Documents had the power, authority and legal capacity to enter into, execute and
deliver the same, and, as applicable, such Mortgage Note, Mortgage and other
Loan Documents have been duly authorized, properly executed and delivered by the
parties thereto, and each is the legal, valid and binding obligation of the
maker thereof (subject to any non-recourse provisions contained in any of the
foregoing agreements and any applicable state anti-deficiency legislation),
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
(k)    All improvements upon the Mortgaged Property securing the Mortgage Loan
are insured under insurance policies (as described, with respect to Originator
Conveyed Loans, in a schedule to the related Property Transfer Agreement
entitled the “Insurance Schedule”). The Loan Documents require the Borrower to
maintain, or cause the tenant to maintain, insurance coverage (i) with respect
to Originator Conveyed Loans, as described on the Insurance Schedule and (ii)
with respect to all Mortgage Loans, all insurance required under applicable law
including, without limitation, insurance against loss by hazards with extended
coverage in an amount (subject to a customary deductible) at least equal to the
full replacement cost of the improvements located on such Mortgaged Property,
including without limitation, flood insurance if any portion of the improvements
located upon the Mortgaged Property was, at the time of the origination of the
Mortgage Loan, in a flood zone area as identified in the Federal Register by the
Federal Emergency Management Agency as a 100 year flood zone or special hazard
area, and flood insurance was available under the then current guidelines of the
Federal Insurance Administration and is in effect with a generally acceptable
insurance carrier. The Loan Documents require the Borrower to maintain, or to
cause the tenant to maintain, on the Mortgaged Property securing any Mortgage
Loan a fire and extended perils insurance policy, in an amount not less than the
replacement cost and the amount necessary to avoid the operation of any
co-insurance provisions with respect to the Mortgaged Property. All such
insurance policies contain a standard “additional insured” clause (or similar
clause) naming the Borrower (as landlord under the related Lease, if
applicable), its successors and assigns (including, without limitation,
subsequent owners of the Mortgaged Property), as additional insured, and may not
be reduced, terminated or canceled without thirty and, in some cases, ten days’
prior written notice to the additional insured. In addition, the Mortgage
requires the Borrower to (i) cause the holder of the Mortgage to be named as an
additional insured mortgagee, and (ii) maintain (or to require the tenant to
maintain) in respect of the Mortgaged Property workers’ compensation insurance
(if applicable), commercial general liability insurance in amounts generally
required by such holder of the Mortgage, and at least six months’ rental or
business interruption insurance. The related Loan Documents obligate the
Borrower to maintain (or cause the tenant to maintain) such insurance and, at
such Borrower’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Borrower’s cost and expense and to seek reimbursement therefor
from such Borrower. Each such insurance policy, as applicable, is required to
name the holder of the Mortgage as an additional insured or contain a mortgagee
endorsement naming the holder of the Mortgage as loss payee and requires prior
notice to the holder of the Mortgage of termination or cancellation, and no such
notice has been received, including any notice of nonpayment of premiums, that
has not been cured. There have been no acts or omissions that would impair the
coverage of any such insurance policy or the benefits of the mortgage
endorsement. All insurance contemplated in this section is maintained with
insurance companies with a claims paying ability rated at least “A: VIII” by A.
M. Best’s Key Rating Guide and at least “A” by S&P, and are licensed to do
business in the state wherein the Borrower or the Mortgaged Property subject to
the policy, as applicable, is located.
(l)    The Mortgaged Property securing the Mortgage Loan was subject to one or
more environmental site assessments or reports (or an update of a previously
conducted assessment or report) prior to the origination of such Mortgage Loan.
Neither such Originator (with respect to Originator Conveyed Loans) nor the
Issuer (with respect to Third Party Loans) has knowledge of any material and
adverse environmental conditions or circumstance affecting such Mortgaged
Property that was not disclosed in the related assessment or report(s). There
are no material and adverse environmental conditions or circumstances affecting
the Mortgaged Property securing any such Mortgage Loan other than, with respect
to any adverse environmental condition described in such report, those
conditions for which either (a) an environmental insurance policy has been
obtained from an insurer meeting the requirements set forth in the Property
Management Agreement, with limits the Issuer reasonably believes to be
sufficient to satisfy the remediation of and any potential Issuer or Originator
liability derivative of such condition, or (b) remediation has been completed
and, thereafter, to the extent that such report or remediation program is so
recommended: (i) a program of annual integrity testing and/or monitoring was
recommended and implemented in connection with the Mortgaged Property securing
any such Mortgage Loan or an adjacent or neighboring property; (ii) an
operations and maintenance plan or periodic monitoring of such Mortgaged
Property or nearby properties was recommended and implemented; or (iii) a
follow-up plan was otherwise required to be taken under CERCLA or under
regulations established thereunder from time to time by the Environmental
Protection Agency, and such plan has been implemented in the case of (i), (ii)
and (iii) above. To the extent required by the then current Underwriting
Guidelines (1) with respect to Originator Conveyed Loans, at the time of
origination (in the case of Originator Conveyed Loans originated by an
Originator) or acquisition (in the case of all other Originator Conveyed Loans)
or (2) with respect to any Third Party Loans, at the time of acquisition by the
Issuer, it was determined (or had previously been determined) that adequate
funding was available for such program or plan, as applicable. The related
Originator (with respect to Originator Conveyed Loans) or the Issuer (with
respect to Third Party Loans) has not taken any action with respect to the
Mortgage Loan or the Mortgaged Property securing such Mortgage Loan that could
subject the Issuer, or its successors and assigns in respect of the Mortgage
Loan, to any liability under CERCLA or any other applicable federal, state or
local environmental law, and neither the Originator (with respect to Originator
Conveyed Loans) nor the Issuer (with respect to Third Party Loans) has received
any actual notice of a material violation of CERCLA or any applicable federal,
state or local environmental law with respect to the Mortgaged Property securing
such Mortgage Loan that was not disclosed in the related report. The Mortgage or
other Loan Documents require the Borrower (and, if applicable, the Leases
related thereto, require the tenant relating thereto) to comply with all
applicable federal, state and local environmental laws and regulations.
(m)    The Mortgage Loan is not cross-collateralized with any mortgage loan that
is not included in the Collateral Pool.
(n)    The terms of the Mortgage, Mortgage Note and other Loan Documents have
not been impaired, waived, altered, modified, satisfied, canceled or
subordinated in any material respect, except by written instruments that are
part of the Loan File, recorded or filed in the applicable public office if
necessary to maintain the priority of the lien of the related Mortgage.
(o)    There are no delinquent taxes, ground rents, assessments for improvements
or other similar outstanding lienable charges affecting the related Mortgaged
Property which are or may become a lien of priority equal to or higher than the
lien of the Mortgage. For purposes of this representation and warranty, real
property taxes and assessments shall not be considered unpaid until the date on
which interest and/or penalties would be payable thereon.
(p)    Except for any Mortgage Loan secured primarily by equipment used in the
operation of a Mortgaged Property, the interest of the Borrower in the Mortgaged
Property consists of a fee simple estate in real property.
(q)    The Mortgage Loan is a whole loan and not a participation interest.
(r)    The assignment of the Mortgage referred to in the Loan File constitutes
the legal, valid and binding assignment of such Mortgage from the relevant
assignor to the Issuer or to the Collateral Agent. The Assignment of Leases and
Rents set forth in the Mortgage or separate from the Mortgage and related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and, subject only to Permitted Exceptions, enforceable first priority
lien and first priority security interest in the Borrower’s interest in all
leases, subleases, licenses or other agreements pursuant to which any person is
entitled to occupy, use or possess all or any portion of the real property
subject to the Mortgage, and each assignor thereunder has the full right to
assign the same. The related assignment of Mortgage or any assignment of leases
and rents not included in a Mortgage, executed and delivered in favor of the
Issuer is in recordable form and constitutes a legal, valid and binding
assignment, sufficient to convey to the assignee named therein all of the
assignor’s right, title and interest in, to and under such assignment of leases
and rents.
(s)    All escrow deposits relating to the Mortgage Loan that are required to be
deposited with the related holder of the Mortgage Loan or its agent have been so
deposited.
(t)    The Mortgaged Property securing such Mortgage Loan was and is free and
clear of any mechanics’ and materialmen’s liens or liens in the nature thereof
which create a lien prior to that created by the Mortgage, except those which
are insured against by the Title Policy referred to in paragraph (e) above.
(u)    As of the date of the origination of the Mortgage Loan, no improvement
that was included for the purpose of determining the appraised value of the
related Mortgaged Property securing such Mortgage Loan at the time of
origination of the Mortgage Loan lay outside the boundaries and building
restriction lines of such property in any way that would materially and
adversely affect the value of such Mortgaged Property or the ability to operate
the Mortgaged Property as it was then being operated (unless affirmatively
covered by the title insurance referred to in paragraph (e) above), and no
improvements on adjoining properties encroached upon such Mortgaged Property to
any material extent.
(v)    (i) There exists no material default, breach or event of acceleration
under the Mortgage Loan or any of the Loan Documents or the related lease, if
any, (ii) there exists no event (other than payments due but not yet delinquent)
that, with the passage of time or with notice and the expiration of any grace or
cure period, would constitute such a material default, breach or event of
acceleration, (iii) no payment is, or solely with respect to Originator Conveyed
loans has previously been during any time owned by the applicable Originator, 30
or more days delinquent, and (iv) no payment on any related lease is or, solely
with respect to Originator Conveyed Loans, has previously been during any time
owned by the applicable Originator, 30 or more days delinquent; provided,
however, that this representation and warranty does not cover any default,
breach or event of acceleration that specifically pertains to any matter
otherwise covered or addressed by any other representation and warranty made by
such Originator of the Issuer with respect to the Mortgage Loan.
(w)    In connection with the origination of the Mortgage Loan originated by an
Originator, the applicable Originator (in the case of Originator Conveyed Loans)
or the Issuer or an affiliate thereof (in the case of Third Party Loans)
inspected or caused to be inspected the Mortgaged Property securing the Mortgage
Loan by inspection or appraisal, in either case as required in the Underwriting
Guidelines then in effect at the time of such origination or acquisition.
(x)    Unless specified in the Lease File, the Mortgage Loan contains no equity
participation by or shared appreciation rights in the lender or beneficiary
under the Mortgage, and does not provide for any contingent or additional
interest in the form of participation in the cash flow of the Mortgaged Property
securing the Mortgage Loan, or for negative amortization.
(y)    No holder of the Mortgage Loan has advanced funds or induced, solicited
or knowingly received any advance of funds from a party other than the owner of
the Mortgaged Property securing the Mortgage Loan, directly or indirectly, for
the payment of any amount required by the Mortgage Loan (other than amounts paid
by any tenant as specifically provided under the related lease).
(z)    To the applicable Originator’s knowledge (with respect to Originator
Conveyed Loans) or to the Issuer’s knowledge (with respect to Third Party
Loans), in each case based on due diligence customarily performed in the
origination or acquisition of comparable mortgage loans by such Originator or
Issuer, as applicable, as of the date of origination (in the case of Originator
Conveyed Loans originated by an Originator) or acquisition (in the case of other
Mortgage Loans) of the Mortgage Loans by such Originator or Issuer, as
applicable, the related Borrowers, were in compliance with all applicable laws
relating to the ownership and operation of the Mortgaged Properties securing the
Mortgage Loan as they were then operated and were in possession of all material
licenses, permits and authorizations required by applicable laws for the
ownership and operation of such Mortgaged Properties as they were operated. With
respect to Mortgaged Properties that are operated as franchised properties, and
except with respect to Mortgage Loans for which the related tenant is the
franchisor, the tenant of such Mortgaged Property has entered into a legal,
valid, and binding franchise agreement and such lessee operator has represented
in the applicable lease documents that, as of the date of origination (in the
case of Originator Conveyed Loans originated by an Originator) or acquisition
(in the case of any other Mortgage Loans) by such Originator or Issuer, as
applicable, of the Mortgage Loan, there were no defaults under the franchise
agreement by such tenant.
(aa)    The origination, servicing and collection practices such Originator or
such Issuer has used with respect to the Mortgage Loan since such Originator’s
origination or, as applicable, such Originator’s or Issuer’s acquisition thereof
have complied with applicable law in all material respects and are consistent
and in accordance with the terms of the related Loan Documents and in accordance
with customary industry standards.
(bb)    The Mortgage or Mortgage Note, together with applicable state law,
contains customary and enforceable provisions (subject to the exceptions set
forth in paragraph (l) above) such as to render the rights and remedies of the
holders thereof adequate for the practical realization against the Mortgaged
Property securing the Mortgage Loan of the principal benefits of the security
intended to be provided thereby, including the right of foreclosure under the
laws of the state in which the Mortgaged Property securing the Mortgage Loan is
located.
(cc)    The Mortgage provides that insurance proceeds and condemnation proceeds
will be applied for one of the following purposes: to restore or repair the
Mortgaged Property securing the Mortgage Loan; to repay the principal of the
Mortgage Loan; or to be used as otherwise directed by the holder of such
Mortgage.
(dd)    There are no actions, suits, legal, arbitration or administrative
proceedings or investigations by or before any court or governmental authority
or, to the best of such Originator’s (with respect to Originator Conveyed Loans)
or Issuer’s (with respect to Third Party Loans) knowledge, as applicable,
pending against or affecting the Borrower or the Mortgaged Property securing the
Mortgage Loan that, if determined adversely to such Borrower or the Mortgaged
Property securing the Mortgage Loan, would materially and adversely affect the
value of the Mortgaged Property securing the Mortgage Loan or the ability of the
Borrower to pay principal, interest or any other amounts due under the Mortgage
Loan or the related Lease, as applicable.
(ee)    If the Mortgage is a deed of trust, a trustee, duly qualified under
applicable law to serve as such, is properly designated and serving under such
Mortgage. Except in connection with a trustee’s sale or as otherwise required by
applicable law, after default by the Borrower, no fees or expenses are payable
to such trustee.
(ff)    Except in cases where either (i) a release of a portion of the Mortgaged
Property securing the Mortgage Loan was contemplated at origination of the
Mortgage Loan and such portion was not considered material for purposes of
underwriting the Mortgage Loan, or (ii) release is conditioned upon the
satisfaction of certain underwriting and legal requirements and the payment of a
release price, neither the Mortgage Note nor the Mortgage requires the holder
thereof to release all or any portion of the Mortgaged Property securing the
Mortgage Loan from the lien of the Mortgage except upon payment in full of all
amounts due under the Mortgage Loan.
(gg)    The Mortgage does not permit the Mortgaged Property securing the
Mortgage Loan to be encumbered by any lien junior to or of equal priority with
the lien of the Mortgage (excluding any lien relating to another Mortgage Loan
that is cross collateralized with the Mortgage Loan) without the prior written
consent of the holder thereof.
(hh)    The Borrower is not a debtor in any state or federal bankruptcy or
insolvency proceeding.
(ii)    As of the date of origination (in the case of Originator Conveyed Loans
originated by an Originator) or acquisition (in the case of any other Originator
Conveyed Loans) by an Originator or acquisition (in the case of Third Party
Loans) by the Issuer (and to the Issuer’s knowledge), the Borrower (if not a
natural person) was duly organized and validly existing under the laws of the
state of its jurisdiction.
(jj)    The Mortgage Loan contains provisions for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan if, without
complying with the requirements of the Mortgage Loan, the Mortgaged Property
securing the Mortgage Loan, or any controlling interest in the Borrower, is
directly or indirectly transferred or sold.
(kk)    The Loan Documents for the Mortgage Loan generally provide that the
Borrower is to provide periodic financial and operating reports including,
without limitation, annual profit and loss statements, statements of cash flow
and other related information that such Issuer reasonably requests from time to
time.
(ll)    To such Originator’s actual knowledge, based upon zoning letters, zoning
reports, the Title Policy insuring the lien of the Mortgage, historical use
and/or other due diligence customarily performed by such Originator in
connection with the origination or acquisition, as applicable, of comparable
mortgage loans, the improvements located on or forming part of such Mortgaged
Property securing the Mortgage Loan comply in all material respects with
applicable zoning laws and ordinances (except to the extent that they may
constitute legal non-conforming uses).
(mm)    Any Mortgaged Property securing the Mortgage Loan is located within one
of the 50 United States or the District of Columbia.
(nn)    With respect to a Mortgage Loan secured by Mortgaged Property located in
“seismic zones” 3 or 4, the Borrower has obtained, and is required under the
Loan Documents to maintain, or is required to cause the applicable tenant to
maintain (and the tenant has obtained), or the Issuer has obtained earthquake
insurance with respect to the improvements on and forming a part of such
Mortgaged Property.
(oo)    Such Originator (with respect to Originator Conveyed Loans) or the
Issuer (with respect to Third Party Loans) does not have knowledge of any
circumstance or condition with respect to such Mortgage Loan, the Mortgaged
Property securing the Mortgage Loan, the related lease (if any) or the
Borrower’s or the tenant’s credit standing (if any) that could reasonably be
expected to cause such Issuer to regard such Mortgage Loan as unacceptable
security, cause such Mortgage Loan or the related lease to become delinquent or
have a material adverse effect on the value or marketability of such Mortgage
Loan.
(pp)    The Mortgaged Property securing the Mortgage Loan has adequate rights of
access to public rights-of-way and is served by utilities, including, without
limitation, adequate water, sewer, electricity, gas, telephone, sanitary sewer,
and storm drain facilities. All public utilities necessary to the continued use
and enjoyment of the Mortgaged Property securing the Mortgage Loan as presently
used and enjoyed are located in such public rights-of-way abutting such
Mortgaged Property or are the subject of access easements for the benefit of the
Mortgaged Property, and all such utilities are connected so as to serve such
Mortgaged Property without passing over other property or are the subject of
access easements for the benefit of such Mortgaged Property. All roads necessary
for the full use of the Mortgaged Property securing the Mortgage Loan for its
current purpose have been completed and dedicated to public use and accepted by
all governmental authorities or are the subject of access easements for the
benefit of such Mortgaged Property.
(qq)    The Mortgage Loan is not a construction loan.
Solely for the purposes of this Schedule I-A: (1) an Originator Conveyed Loan
shall be deemed to have been originated by the Originator conveying such
Mortgage Loan to the Issuer in the event that it was originated by a person who
was an affiliate of such Originator as of the time of such origination and (2)
an Originator Conveyed Loan shall be deemed to have been acquired by the
Originator conveying such Originator Conveyed Loan to the Issuer as of the
earlier of (x) the date it was acquired by such Originator and (y) the date it
was first acquired by an affiliate (at the time of such acquisition) of such
Originator. Capitalized terms used but not defined in this Schedule I-A shall
have the meanings assigned to such terms in the Indenture, or if not defined
therein, in the Property Management Agreement.




SCHEDULE I-B


REPRESENTATIONS AND WARRANTIES WITH RESPECT TO MORTGAGED PROPERTIES (OTHER THAN
MORTGAGED PROPERTIES SECURING MORTGAGE LOANS INCLUDED IN THE COLLATERAL POOL)
AND LEASES


(a)    Solely with respect to (i) such Mortgaged Properties conveyed by such
Originator to the Issuer (the “Originator Conveyed Properties”), immediately
prior to such conveyance to the Issuer, such Originator owned such Mortgaged
Property and (other than as contemplated in clause (gg) below) any related Lease
free and clear of any and all liens and other encumbrances except for the
Permitted Exceptions and (ii) such Mortgaged Properties acquired by the Issuer
from a Person other than an Originator (the “Third Party Properties”), the
Issuer owns such Mortgaged Property and related Lease free and clear of any and
all liens and other encumbrances except for the Permitted Exceptions. The
following are “Permitted Exceptions” with respect to such Mortgaged Properties
and Leases: (i) liens for real estate taxes and special assessments not yet due
and payable or due but not yet delinquent, (ii) covenants, conditions and
restrictions, rights-of-way, easements and other matters of public record, such
exceptions being of a type or nature that are acceptable to mortgage lending
institutions generally, (iii) purchase options and (iv) other matters to which
like properties or leases are commonly subject, which matters referred to in
clauses (i), (ii), (iii) and (iv) do not, individually or in the aggregate,
materially interfere with the value of such Mortgaged Property, or do not
materially interfere or restrict the current use or operation of such Mortgaged
Property relating to the Lease or do not materially interfere with the security
intended to be provided by any mortgage, the current use or operation of the
Mortgaged Property or the current ability of the Mortgaged Property to generate
net operating income sufficient to service the Lease. Financing Statements have
been filed and/or recorded (or, if not filed and/or recorded, have been
submitted in proper form for filing and recording), in all public places
necessary to perfect a valid first priority security interest in all items of
personal property defined as part of the Mortgaged Property and in all cases,
subject to a purchase money security interest and to the extent perfection may
be effected pursuant to applicable law solely by recording or filing Financing
Statements.
(b)    With respect to Originator Conveyed Properties, such Originator has full
right and authority to sell, contribute, assign, mortgage, pledge and transfer
its interest in such Lease and Mortgaged Property or, to the extent that consent
of a tenant is required, such consent has been obtained. With respect to Third
Party Properties, to the Issuer’s knowledge, the third party from whom the
Issuer obtained the Mortgaged Property has full right and authority to sell,
contribute, assign, mortgage, pledge and transfer its interest in such Lease and
Mortgaged Property or, to the extent that consent of a tenant is required, such
consent was obtained.
(c)    With respect to any Originator Conveyed Property, the information set
forth in the Lease Schedule (attached to the related Property Transfer
Agreement) with respect to such Mortgaged Property and Lease was true and
correct in all material respects as of the related Transfer Date. With respect
to any Third Party Property, the information pertaining to the Mortgaged
Property set forth in the Lease Schedule (attached to the related Property
Transfer Agreement) with respect to such Mortgaged Property and Lease was true
and correct in all material respects as of the date the Issuer acquired the
Mortgaged Property.
(d)    Such Lease was not delinquent (giving effect to any applicable grace
period) in the payment of any Monthly Lease Payments (other than Additional
Rents that are being recalculated with respect to certain Leases set forth in a
schedule to the related Property Transfer Agreement) and, solely with respect to
Originator Conveyed Properties, has not been, during the time owned by such
Originator, 30 days or more delinquent in respect of any Monthly Lease Payment
required thereunder.
(e)    [RESERVED].
(f)    (i) There exists no material default, breach or event of acceleration
under such Lease or any other agreement, document or instrument executed in
connection with such Lease, (ii) to such Originator’s (with respect to
Originator Conveyed Properties) or Issuer’s (with respect to Third Party
Properties) knowledge, as applicable, there exists no event (other than payments
due but not yet delinquent) that, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute such a material
default, breach or event of acceleration under such Lease, and (iii) there
exists no material default, breach or event of acceleration under such Lease
which such Originator (with respect to Originator Conveyed Properties) or Issuer
(with respect to Third Party Properties and promptly after such acquisition), as
applicable, as landlord, or its servicer is not pursuing to cure, resolve or
otherwise pursue remedies under such Lease with diligence.
(g)    Neither such Lease nor any other agreement, document or instrument
executed in connection with such Lease has been waived, modified, altered,
satisfied, cancelled or subordinated in any material respect, and such Lease has
not been terminated or cancelled, nor has any instrument been executed that
would affect any such waiver, modification, alteration, satisfaction,
termination, cancellation, subordination or release, except in each case by a
written instrument that is part of the related Lease File.
(h)    The Mortgaged Property will be covered by a Title Policy issued during
the six months after the First Collateral Date thereof, in an amount at least
equal to the Appraised Value of such Mortgaged Property as of such First
Collateral Date. The Title Policy insures, as of the date of such policy, that
the Collateral Agent has a valid security interest in such Mortgaged Property
subject only to the Permitted Exceptions (to the extent stated therein); such
Title Policy will be in full force and effect and will name the Collateral Agent
as a mortgagee of record; all premiums thereon shall have been paid; and no
material claims have been made thereunder. The Title Policy will be issued by a
company licensed to issue such policies in the state in which such Mortgaged
Property is located.
(i)    The Mortgaged Property is not a Defaulted Asset or a Delinquent Asset as
of the First Collateral Date.
(j)    At commencement of the Lease, the Tenant had all material licenses,
permits and material agreements, including without limitation franchise
agreements and certificates of occupancy, necessary for the operation and
continuance of the Tenant’s business on the Mortgaged Property; and, to the best
of such Originator’s (with respect to Originator Conveyed Properties) or
Issuer’s (with respect to Third Party Properties) knowledge, (1) the Tenant is
not in default of its obligations under any such applicable license, permit or
agreement and (2) each such license, permit and agreement is in full force and
effect.
(k)    The Tenant is not the subject of any bankruptcy or insolvency proceeding.
(l)    There are no pending actions, suits or proceedings by or before any court
or governmental authority against or affecting, such Lease, such Mortgaged
Property or, to such Originator’s (with respect to Originator Conveyed
Properties) or Issuer’s (with respect to Third Party Properties) knowledge, the
Tenant, that is reasonably likely to be determined adversely and, if determined
adversely, would materially and adversely affect the value of the Lease or use
or value of the Mortgaged Property, or the ability of the Tenant to pay any
amounts due under the Lease.
(m)    All of the material improvements built or to be built on the Mortgaged
Property that were included for the purpose of determining the Appraised Value
of the Mortgaged Property as of the First Collateral Date lay within the
boundaries of such Mortgaged Property and there are no encroachments into the
building setback restriction lines of such Mortgaged Property in any way that
would materially and adversely affect the value of the Mortgaged Property or the
ability of the Tenant to pay any amounts due under the Lease (unless
affirmatively covered in the applicable Title Policy described in paragraph (h)
above).
(n)    There are no delinquent or unpaid taxes or assessments, or other
outstanding charges affecting the Mortgaged Property that are or may become a
lien of priority equal to or higher than the lien of the Mortgage in favor of
the Indenture Trustee (or Collateral Agent on its behalf), other than such
amounts that do not materially and adversely affect the value of the Lease or
use or value of the Mortgaged Property. For purposes of this representation and
warranty, real property taxes and assessments shall not be considered unpaid
until the date on which interest and/or penalties would be payable thereon.
(o)    There is no valid dispute, claim, offset, defense or counterclaim to such
Originator’s (with respect to Originator Conveyed Properties) or Issuer’s (with
respect to Third Party Properties) rights in the Lease.
(p)    There is no proceeding pending for the total or partial condemnation of
the Mortgaged Property and the Mortgaged Property is free and clear of any
damage that would materially and adversely affect the value or use of such
Mortgaged Property.
(q)    The Lease and each other agreement, document or instrument executed by
the Tenant in connection with such Lease is the legal, valid and binding and
enforceable obligation of the Tenant (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)) and is in full force and
effect.
(r)    Except for Leases that permit the Tenant to self-insure, each Lease
requires the Tenant to maintain (or make payment to the lessor to cover such
premiums) in respect of the Mortgaged Property insurance against loss by hazards
(excluding flood and earthquake) and comprehensive general liability insurance
in amounts generally required by such Originator (with respect to Originator
Conveyed Properties) or Issuer (with respect to Third Party Properties), and in
some cases (which may be only required at an Originator’s or Issuer’s request),
business interruption or rental value insurance for at least six months; all of
such insurance required under the related Lease for such Mortgaged Property
(including, without limitation, if provided under a master insurance policy of
the Issuer or an affiliate thereof) is in full force and effect and, with
respect to Originator Conveyed Properties, names such Originator or its
respective successors and assigns as an additional insured or, with respect to
Third Party Properties, the Issuer will be an additional insured thereunder
immediately after giving effect to such acquisition; all premiums for any
insurance policies (including, without limitation, any applicable master
insurance policy of the Issuer or an affiliate thereof) required to be paid as
of the date of the applicable Property Transfer Agreement (with respect to the
Originator Conveyed Properties) or as of the First Collateral Date (with respect
to any Third Party Properties) have been paid; all of such insurance policies
require prior notice to the lessor under the Lease of termination or
cancellation, and as of the date of the applicable Property Transfer Agreement
(with respect to the Originator Conveyed Properties) or as of the First
Collateral Date (with respect to any Third Party Properties), no such notices
have been received; in the event that the Tenant fails to maintain the insurance
required thereunder, the Lease (or other applicable document) authorizes the
lessor under the Lease to maintain such insurance at the Tenant’s cost and
expense and to seek reimbursement therefor from such Tenant. If such Mortgaged
Property is located in a flood zone area as identified by the Federal Emergency
Management Agency as a 100 year flood zone or special hazard area, such
Mortgaged Property is required under the Lease to be covered by insurance
against loss by flood in amounts generally required by such Originator (with
respect to Originator Conveyed Properties) or Issuer (with respect to Third
Party Properties), which insurance is in full force and effect. With respect to
each Lease that permits the related Tenant to self-insure, such Lease requires
one of the following in order for such Tenant to self-insure: (i) the related
Tenant to not be in default, and such Tenant or any related Guarantor must be a
company listed on the NYSE with a rating of “NAIC-2” or better by the National
Association of Insurance Commissioners; (ii) the related Tenant to not be in
default and maintain a minimum tangible net worth of at least $50,000,000; (iii)
the related Tenant to maintain limits of not less than $2,000,000; or (iv) the
related Tenant may self-insure up to $100,000 single limits per occurrence for
each $10,000,000 of such Tenant’s net worth as reflected on such Tenant’s most
recent audited balance sheet.
(s)    The Mortgaged Property was subject to one or more environmental
assessments or reports (or an update of a previously conducted assessment or
report) and the Originator (with respect to Originator Conveyed Properties) or
Issuer (with respect to Third Party Properties) has no knowledge of any material
and adverse environmental conditions or circumstance affecting such Mortgaged
Property that were not disclosed in the related assessment or report(s). There
are no material and adverse environmental conditions or circumstances affecting
the Mortgaged Property other than, with respect to any adverse environmental
condition described in such report, those conditions for which either (a) an
environmental insurance policy has been obtained from an insurer meeting the
requirements set forth in the Property Management Agreement, with limits the
Issuer reasonably believes to be sufficient to satisfy the remediation of and
any potential Issuer or Originator liability derivative of such condition, or
(b) remediation has been completed and, thereafter, to the extent that such
report or remediation program so recommended: (i) a program of annual integrity
testing and/or monitoring was recommended and implemented in connection with the
Mortgaged Property or an adjacent or neighboring property; (ii) an operations
and maintenance plan or periodic monitoring of such Mortgaged Property or nearby
properties was recommended and implemented; or (iii) a follow-up plan was
otherwise required to be taken under CERCLA or under regulations established
thereunder from time to time by the Environmental Protection Agency, and such
plan has been implemented in the case of (i), (ii) and (iii) above. The
Originator (with respect to Originator Conveyed Properties) or Issuer (with
respect to Third Party Properties), as applicable, determined in accordance with
the then current Underwriting Guidelines at the time of such determination that
adequate funding was available for such program or plan, as applicable. Neither
the Originator (with respect to Originator Conveyed Properties) or Issuer (with
respect to Third Party Properties) has taken any action with respect to the
Mortgaged Property that would subject the Issuer, or its successors and assigns
in respect of the Mortgaged Property, to any liability under CERCLA or any other
applicable Environmental Law, and neither the Originator (with respect to
Originator Conveyed Properties) nor the Issuer (with respect to Third Party
Properties) has received any actual notice of a material violation of CERCLA or
any applicable Environmental Law with respect to the Mortgaged Property that was
not disclosed in the related report. The Lease requires the Tenant to comply
with all applicable federal, state and local laws. For purposes of this
paragraph (s), “Environmental Law” means any present federal, state and local
laws, statutes, ordinances, rules, regulations, standards, policies, consent
decrees, consent or settlement agreements and other governmental directives or
requirements, as well as common law, that apply to the Mortgaged Property and
relate to Hazardous Substances, including, without limitation, CERCLA and RCRA.
For purposes of this paragraph (s), “Hazardous Substances” means petroleum and
petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives; flammable materials; radioactive materials;
polychlorinated biphenyls (PCBs) and compounds containing them; lead and
lead-based paint; asbestos or asbestos-containing materials in any form that is
or could become friable; underground or above-ground storage tanks, whether
empty or containing any substance; any substance the presence of which on the
Mortgaged Property is regulated by or prohibited by any federal, state or local
authority; any substance that requires special handling; and any other material,
substance or waste now or in the future defined as a “hazardous substance”,
“hazardous material”, “hazardous waste”, “toxic substance”, “toxic pollutant”,
“contaminant”, “pollutant” or other words of similar import within the meaning
of any Environmental Law.
(t)    Such Mortgaged Property is free and clear of any mechanics’ and
materialmen’s liens or liens in the nature thereof that would materially and
adversely affect the value, use or operation of such Mortgaged Property except
those that are insured against by the Title Policy referred to in paragraph (h)
above.
(u)    The Lease, together with applicable state law, contains customary and
enforceable provisions such as to render the rights and remedies of the lessors
thereof adequate for the practical realization against the related Mortgaged
Property of the principal benefits of the security intended to be provided
thereby, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
(v)    With respect to each Mortgaged Property:
(1)    such Mortgaged Property is not subject to any lease other than a sublease
and/or the related Lease; no person has any possessory interest in, or right to
occupy, the leased property except under and pursuant to the Lease or such
sublease; the Tenant (or sub-tenant) is in occupancy of the Mortgaged Property
and is paying rent pursuant to the Lease; and, in the case of any sublease, the
Tenant remains primarily liable on the Lease;
(2)    except with respect to those Mortgaged Properties with respect to which
the Tenant can terminate the related Lease during the last forty-two months of
the lease term in the event of a casualty and any insurance proceeds related
thereto are payable to the Tenant, the obligations of the Tenant, including, but
not limited to, the obligation to pay fixed and additional rent, are not
affected by reason of: any damage to or destruction of any portion of the leased
property; any taking of the leased property or any part thereof by condemnation
or otherwise; or any prohibition, limitation, interruption, cessation,
restriction, prevention or interference of the Tenant’s use, occupancy or
enjoyment of the leased property, except the Tenant’s rights to abate or
terminate its obligation to pay fixed or additional rent are coupled with
insurance proceeds or condemnation awards going to the lessor; or the right to
abate as a result of a landlord’s default;
(3)    neither such Originator (with respect to Originator Conveyed Properties)
nor Issuer (with respect to Third Party Properties), as applicable, as lessor
under the Lease, has any monetary obligation under the Lease that has not been
satisfied (other than obligations customary for a triple net lease lessor or, in
the case of Mortgaged Properties subject to Ground Leases, a Ground Lease
lessor);
(4)    the Tenant has not been released, in whole or in part, from its
obligations under the terms of the Lease;
(5)    all obligations related to the initial construction of the improvements
on the Mortgaged Property have been satisfied and, except for the obligation to
rebuild such improvements after a casualty (which obligation is limited by
available insurance proceeds), neither such Originator (with respect to
Originator Conveyed Properties) nor Issuer (with respect to Third Party
Properties), as applicable, has any nonmonetary obligations under the Lease
(other than obligations customary for a triple net lease lessor or, in the case
of Mortgaged Properties subject to Ground Leases, a Ground Lease lessor) and has
made no representation or warranty under the Lease, the breach of which would
result in the abatement of rent, a right of setoff or termination of the Lease;
(6)    there is no right of rescission, set-off, abatement (except in the case
of casualty or condemnation), diminution, defense or counterclaim to the Lease,
nor does the operation of any of the terms of the Lease, or the exercise of any
rights thereunder, render the Lease unenforceable, in whole or in part, or
subject to any right of rescission, set-off, abatement, diminution, defense or
counterclaim, and no such right has been asserted;
(7)    the Tenant has agreed to indemnify the lessor from any claims of any
nature relating to the Lease and the related Mortgaged Property other than the
lessor’s gross negligence or willful misconduct, including, without limitation,
arising as a result of violations of environmental and hazardous waste laws
resulting from the Tenant’s operation of the property;
(8)    any obligation or liability imposed on the lessor by any easement or
reciprocal easement agreement is also an obligation of the Tenant under the
Lease;
(9)    the Tenant is required to make rental payments as directed by the lessor
and its successors and assigns; and
(10)    except in certain cases where the Tenant may exercise a right of first
refusal, the Lease is freely assignable by the lessor and its successors and
assigns to any person without the consent of the Tenant, and in the event the
lessor’s interest is so assigned, the Tenant is obligated to recognize the
assignee as lessor under such Lease, whether under the Lease or by operation of
law.
(w)    In connection with Leases with a Guaranty:
(1)    such Guaranty, on its face, is unconditional, irrevocable and absolute,
and is a guaranty of payment and not merely of collection and contains no
conditions to such payment, other than a notice and right to cure; and the
Guaranty provides that it is the guaranty of both the performance and payment of
the financial obligations of the Tenant under the Lease and does not provide for
offset, counterclaim or defense; and
(2)    such Guaranty is binding on the successors and assigns of the guarantor
and inures to the benefit of the lessor’s successors and assigns and cannot be
released or amended without the lessor’s consent or unless a predetermined
performance threshold is achieved.
(x)    Solely with respect to Originator Conveyed Properties, no fraudulent acts
were committed by the applicable Originator during the origination process with
respect to the Lease related to such Mortgaged Property.
(y)    In connection with the acquisition of each Mortgaged Property, such
Originator (with respect to Originator Conveyed Properties) or the Issuer (with
respect to Third Party Properties), as applicable, inspected or caused to be
inspected the Mortgaged Property by inspection, appraisal or otherwise as
required in such Underwriting Guidelines then in effect at the time of such
acquisition.
(z)    The origination, servicing and collection of Monthly Lease Payments on
such Lease is in all respects legal, proper and prudent and in accordance with
customary industry standards.
(aa)    To the extent required under applicable law, such Originator (with
respect to Originator Conveyed Properties) or the Issuer (with respect to Third
Party Properties) was authorized to transact and do business in the jurisdiction
in which such Mortgaged Property is located, except where such failure to
qualify would not result in a material adverse effect on the enforceability of
the related Lease.
(bb)    The Mortgaged Property has adequate rights of access to public
rights-of-way and is served by utilities, including, without limitation,
adequate water, sewer, electricity, gas, telephone, sanitary sewer, and storm
drain facilities. All public utilities necessary to the continued use and
enjoyment of the Mortgaged Property as presently used and enjoyed are located in
the public right-of-way abutting the Mortgaged Property or are the subject of
access easements for the benefit of the Mortgaged Property, and all such
utilities are connected so as to serve the Mortgaged Property without passing
over other property or are the subject of access easements for the benefit of
the Mortgaged Property. All roads necessary for the full use of the Mortgaged
Property for its current purpose have been completed and dedicated to public use
and accepted by all governmental authorities or are the subject of access
easements for the benefit of the Mortgaged Property.
(cc)    The Lease File contains (or Spirit Realty or an affiliate thereof holds)
a survey with respect to such Mortgaged Property, which survey was deemed
sufficient to delete the standard title survey exception (to the extent the
deletion of such exception is available in the related state).
(dd)    [RESERVED].
(ee)    Each Originator Conveyed Property was acquired and each related Lease
conveyed to the Issuer originated (in the case of Leases originated by an
Originator) or acquired (in the case of any other Lease) by such Originator in
all material respects in accordance with the Underwriting Guidelines in effect
at the time of such origination or acquisition. Each Third Party Property and
related Lease was acquired by the Issuer in all material respects in accordance
with the Underwriting Guidelines in effect at the time of such acquisition.
(ff)    No adverse selection was employed in selecting such Lease.
(gg)    With respect to any Mortgaged Property which is the subject of a Master
Lease (noting that not all properties subject to such Master Lease are included
as Mortgaged Properties in the Collateral Pool), the lessor under the Master
Lease has assigned its interest in the Leases of the Mortgaged Properties to
such Originator (with respect to Originator Conveyed Properties) or the Issuer
(with respect to Third Party Properties) and such Originator or the Issuer, as
applicable, and the other lessors under the Master Leases have entered into
inter-lessor agreements by which the rents and the rights to enforce the
provisions of the Master Leases pertinent to any of the Mortgaged Properties
have also been assigned to such Originator or the Issuer, as applicable.
(hh)    Such Mortgaged Property is (i) free of any damage that would materially
and adversely affect the use or value of such Mortgaged Property and (ii) in
good repair and condition so as not to materially and adversely affect the use
or value of such Mortgaged Property; and all building systems contained in such
Mortgaged Property are in good working order so as not to materially and
adversely affect the use or value of such Mortgaged Property.
(ii)    All security deposits collected in connection with such Mortgaged
Property are being held in accordance with all applicable laws.
(jj)    To the Originator’s (with respect to Originator Conveyed Properties) or
the Issuer’s (with respect to Third Party Properties) actual knowledge, based
upon zoning letters, zoning reports, the Title Policy insuring the lien of the
Mortgage, historical use and/or other due diligence customarily performed by
such party in connection with the acquisition of the Mortgaged Property, the
improvements located on or forming part of such Mortgaged Property comply in all
material respects with applicable zoning laws and ordinances (except to the
extent that they may constitute legal non-conforming uses), including the
existence of a certificate of occupancy.
(kk)    Such Mortgaged Property constitutes one or more separate tax parcels
which do not include any property which is not part of the Mortgaged Property or
is subject to an endorsement under the related Title Policy insuring the
Mortgaged Property.
Solely for the purposes of this Schedule I-B: (1) a Lease relating to an
Originator Conveyed Property shall be deemed to have been originated by the
Originator conveying such Lease to the Issuer in the event that it was
originated by a person who was an affiliate of such Originator at the time of
such origination and (2) an Originator Conveyed Property or related Lease shall
be deemed to have been acquired by the Originator conveying such Originator
Conveyed Property or related Lease to the Issuer as of the earlier of (x) the
date it was acquired by such Originator and (y) the date it was first acquired
by a person who was an affiliate (at the time of such acquisition) of such
Originator. Capitalized terms used but not defined in this Schedule I-B shall
have the meanings assigned to such terms in the Indenture, or if not defined
therein, in the Property Management Agreement.



C-2-7